THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
June 26, 2009 (the “Effective Date”), is entered into by and among SAIA, INC., a
Delaware corporation (the “Borrower”), the undersigned financial institutions
(each individually, a “Bank,” and collectively, the “Banks”), BANK OF OKLAHOMA,
N.A., as Lead Arranger and as Administrative Agent and Collateral Agent (as such
terms are defined below), BANK OF AMERICA, N.A., as successor by merger to
LaSalle Bank National Association, as Syndication Agent, and U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agent.

RECITALS

A. The Borrower, the Banks, the Administrative Agent, Bank of America, N.A. (as
successor by merger to LaSalle Bank National Association), as Syndication Agent,
and U.S. Bank National Association, as Documentation Agent, are parties to that
certain Second Restated Agented Revolving Credit Agreement dated as of
January 28, 2008 (the “Existing Credit Agreement”), pursuant to which the Banks
established and continued a $160,000,000 revolving credit facility in favor of
the Borrower.

B. The Borrower, the Majority Banks and the Administrative Agent have agreed to
amend the terms and provisions of the Existing Credit Agreement. Because of the
extent of the amendments to the Existing Credit Agreement, the parties deem it
convenient to amend and restate the Existing Credit Agreement in its entirety in
accordance with the terms and provisions of this Agreement.

C. This Agreement shall supersede the Existing Credit Agreement.



1.   DEFINITIONS AND ACCOUNTING TERMS

1.1. Defined Terms. As used in this Agreement, the following terms have the
following meanings (terms defined in the singular to have the same meanings when
used in the plural and vice versa):

1.1.1. “Acceptable Security Interest” in any Property of the Borrower or any of
its Subsidiaries means a Lien which (a) exists in favor of the Collateral Agent
for the benefit of the Secured Parties; (b) is valid; (c) has been duly
perfected and is enforceable against the Borrower and the Property covered
thereby in preference to any rights of any Person therein, other than Excepted
Liens; (d) is superior to all other Liens except Excepted Liens; (e) secures the
Obligations and the Prudential Obligations on a pari passu basis; and (f) in the
case of Mortgaged Properties, as to which the requirements set forth in
Section 5.12 have been satisfied.

1.1.2. “Acquisition” means any transaction, or any series of related
transactions, consummated on or after the Effective Date, by which the Borrower
or one or more of its Subsidiaries (i) acquires all or substantially all of any
going business or all or substantially all of the assets of any firm,
corporation, partnership or limited liability company, or division thereof,
whether through purchase of assets, merger or otherwise or (ii) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Equity
Interests of a corporation which have ordinary voting power for the election of
directors (other than Equity Interests having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding Equity Interests of a partnership or limited liability company.

1.1.3. “Additional Covenant” means any affirmative or negative covenant or
similar restriction applicable to the Borrower or any Subsidiary (regardless of
whether such provision is labeled or otherwise characterized as a covenant), the
subject matter of which either (i) is similar to that of any covenant in
Section 5 or 7 of this Agreement, or related definitions in Section 1 of this
Agreement, but contains one or more percentages, amounts or formulas that is
more restrictive than those set forth herein or more beneficial to the lenders
under the Prudential Agreement or any other agreement governing or evidencing
Indebtedness in an aggregate principal amount committed or outstanding of
$10,000,000 or more (and such covenant or similar restriction shall be deemed an
Additional Covenant only to the extent that it is more restrictive or more
beneficial) or (ii) is different from the subject matter of any covenants in
Section 5 or 7 of this Agreement, or related definitions in Section 1 of this
Agreement.

1.1.4. “Additional Default” means any default or similar provision applicable to
the Borrower or any Subsidiary the result of which is to accelerate, or permit
the acceleration, (with the passage of time or giving of notice or both) of the
maturity of the Indebtedness subject to such default or provision, or otherwise
requires the Borrower or any Subsidiary to repay, redeem or purchase the
Indebtedness subject to such default or provision prior to the stated maturity
thereof and which either (i) is similar to any Default or Matured Default
contained in Section 8 of this Agreement, or related definitions in Section 1 of
this Agreement, but contains one or more percentages, amounts or formulas that
is more restrictive or has a shorter grace period than those set forth herein or
is more beneficial to the lenders under the Prudential Agreement or any other
agreement governing or evidencing Indebtedness in an aggregate principal amount
committed or outstanding of $10,000,000 or more (and such provision shall be
deemed an Additional Default only to the extent that it is more restrictive, has
a shorter grace period or is more beneficial) or (ii) is different from the
subject matter of any Default or Matured Default contained in Section 8 of this
Agreement, or related definitions in Section 1 of this Agreement.

1.1.5. “Adjusted Base Rate” means the Base Rate plus the Base Rate Margin.

1.1.6. “Adjusted Covenant Period” means the period commencing on the Effective
Date and ending on December 31, 2010 (or such later date as the Borrower and the
Majority Banks may mutually establish).

1.1.7. “Adjusted EBITDAR” means EBITDAR as it may be adjusted by the
Administrative Agent in the reasonable exercise of its sole discretion to
include (i) pro forma additions related to Permitted Acquisitions and
(ii) certain non-recurring charges and/or extraordinary items proposed by the
Borrower to be included in EBITDAR (and specifically including the adjustment
agreed to by the Administrative Agent for the one-time, non-cash charge of
approximately $35,500,000 taken by the Borrower in the fourth quarter of 2008
relating to the write-off of the goodwill balance). Following the closing of any
Permitted Acquisition, the calculation of EBITDAR may be adjusted to take into
account the financial impact of such Permitted Acquisition as if such Permitted
Acquisition had occurred prior to, and the Subsidiary or Property acquired
pursuant to such Permitted Acquisition had been owned by the Borrower or one of
its consolidated Subsidiaries throughout, the entire calculation period prior to
the date as of which such calculation is being made, but any such adjustment
shall be calculated by the Administrative Agent in the reasonable exercise of
its sole discretion.

1.1.8. “Adjusted LIBOR Rate” means the LIBOR Rate plus the LIBOR Margin.

1.1.9. “Adjusted Leverage Ratio” means, as of the last day of any completed
fiscal quarter of the Borrower, the ratio of (i) Adjusted Total Indebtedness,
minus, during the Adjusted Covenant Period only, Excess Cash on Hand, as of such
date, to (ii) Adjusted EBITDAR for the period of four (4) consecutive fiscal
quarters ending on such date.

1.1.10. “Adjusted Total Indebtedness” means, as of any calculation date, Total
Indebtedness as of such date plus the aggregate L/C Obligations as of such date.

1.1.11. “Administrative Agent” means Bank of Oklahoma, N.A., in its capacity as
administrative agent for the Banks under the Loan Documents and any successor in
such capacity appointed pursuant to Section 9.6.

1.1.12. “Affiliate” means any Person directly or indirectly controlling,
controlled by, or under the direct or indirect common control with, the
Borrower. A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting Equity Interests, by contract or otherwise.

1.1.13. “Agent” means either the Administrative Agent or the Collateral Agent.

1.1.14. “Aggregate Outstanding Credit Exposure” means, at any time, the
aggregate Outstanding Credit Exposure of all of the Banks.

1.1.15. “Agreement” means this Third Amended and Restated Revolving Credit
Agreement, as it may be amended, supplemented or modified from time to time.

1.1.16. “Appraised Value” means, with respect to any Mortgaged Property, the
fair market value of such Mortgaged Property (land, building and improvements
only), as determined by the Administrative Agent in the reasonable exercise of
its sole discretion based upon the appraisal most recently delivered to and
accepted by the Administrative Agent pursuant to Section 5.2.2 and such other
factors as the Administrative Agent deems appropriate.

1.1.17. “Asset Coverage Ratio” means, as of any calculation date, the ratio of
(i) the sum of (a) total accounts of the Borrower and its Subsidiaries plus
(b) net book value of the Borrower’s Consolidated fixed assets, in each case for
this clause (i) measured as of the last day of the fiscal quarter of the
Borrower for which the Borrower has delivered financial statements, to (ii) the
amount equal to (a) total principal balance of all Indebtedness (including Loans
outstanding hereunder and the Prudential Obligations), plus (b) without
duplication, total L/C Obligations, minus (c) Excess Cash on Hand, in each case
for this clause (ii) measured as of such calculation date.

1.1.18. “Authorized Officer” means, in the case of the Borrower, its chief
executive officer, its chief financial officer or any other officer of the
Borrower involved principally in the financial operations of the Borrower and
designated as an “Authorized Officer” of the Borrower for the purpose of this
Agreement in an Officer’s Certificate executed by the Borrower’s chief executive
officer or chief financial officer and delivered to the Administrative Agent.
Any action taken under this Agreement on behalf of the Borrower by any
individual who on or after the Effective Date shall have been an Authorized
Officer of the Borrower and who the Administrative Agent in good faith believes
to be an Authorized Officer of the Borrower at the time of such action shall be
binding on the Borrower even though such individual shall have ceased to be an
Authorized Officer of the Borrower. Any document, agreement, instrument,
certificate or notice signed by an Authorized Officer shall be deemed signed by
the Authorized Officer in his or her capacity as an officer of the Borrower and
not in his or her individual capacity; provided, however, that any certificate
signed by an Authorized Officer on behalf of the Borrower shall be given by such
Authorized Officer to the best of his or her actual personal knowledge.

1.1.19. “Available Borrowing Base” means, as of any calculation date, the amount
by which (X) the Borrowing Base as determined for such date exceeds (Y) the
total outstanding principal balance of the Prudential Obligations on such date
minus, during the Adjusted Covenant Period only, Excess Cash on Hand on such
date.

1.1.20. “Available Liquidity” means, as of any calculation date, the unused
portion of the Revolving Credit Commitment (subject to any limitations imposed
by the Borrowing Base), plus net cash on hand of the Borrower and its
Subsidiaries.

1.1.21. “Base Rate Loan” means any Revolving Credit Loan when and to the extent
that the interest rate therefor is determined by reference to the Base Rate.

1.1.22. “Base Rate” means, on any day, the rate which is the highest of (i) the
sum of (A) the Federal Funds Rate on such day plus (B) 0.50%, (ii) the “prime
rate” of interest as most recently reported in the Wall Street Journal, or
(iii) the sum of (A) the 30-day LIBOR Rate in effect on such day plus (B) 2.00%.

1.1.23. “Base Rate Margin” has the meaning set forth on the Pricing Schedule.

1.1.24. “Borrowing Base” means, as of any calculation date, an amount equal to
the sum at such time of the following:

a. 80% of the aggregate unpaid amount (exclusive of interest, late charges or
carrying charges and net of discounts, refunds or contra accounts) of all
Eligible Accounts as of such calculation date; plus

b. 75% of Net Orderly Liquidation Value of Rolling Stock (i) which is then owned
by the Borrower or a Subsidiary, (ii) which was included in the latest appraisal
of the Borrower’s Rolling Stock delivered pursuant to Section 5.2.4, and
(iii) in which the Collateral Agent has an Acceptable Security Interest; plus

c. 75% of the depreciated book value of Rolling Stock (i) which is then owned by
the Borrower or a Subsidiary, (ii) which was acquired subsequent to the latest
appraisal of the Borrower’s Rolling Stock delivered pursuant to Section 5.2.4,
and (iii) in which the Collateral Agent has an Acceptable Security Interest;
plus

d. 75% of the Appraised Value of the Mortgaged Properties in which the
Collateral Agent has an Acceptable Security Interest.

All references herein to the Borrowing Base shall become effective, and the
initial calculation of the Borrowing Base shall be made, as of September 30,
2009.

1.1.25. “Borrowing Base Report” means a certificate, in substantially the form
of Exhibit F hereto, demonstrating the Borrower’s calculation of the Borrowing
Base.

1.1.26. “Business Day” means any day other than a Saturday, Sunday, or other day
on which commercial banks in Oklahoma are authorized or required to close under
the laws of such State and, if the applicable day relates to a LIBOR Loan, LIBOR
Interest Period, or notice with respect to a LIBOR Loan, a day on which dealings
in Dollar deposits are also carried on in the London interbank market and banks
are open for business in London.

1.1.27. “Capital Expenditures” means, for any applicable period of
determination, the aggregate amount of all expenditures of the Borrower and its
Subsidiaries for fixed or capital assets made during such period which, in
accordance with GAAP, should be classified as capital expenditures.

1.1.28. “Capital Lease” means all leases which have been or should be
capitalized on the books of the lessee in accordance with GAAP.

1.1.29. “Capitalized Lease Obligation” means any rental obligation which, under
GAAP, is or will be required to be capitalized on the books of the Borrower or
any Subsidiary, taken at the amount thereof accounted for as indebtedness (net
of interest expense) in accordance with GAAP.

1.1.30. “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations and published interpretations thereof.

1.1.31. “Collateral” means, collectively, (i) the Personal Property Collateral,
(ii) the Mortgaged Properties, and (iii) any other Property in which the
Collateral Agent is at any time granted a Lien as security for the Obligations.

1.1.32. “Collateral Agent” means Bank of Oklahoma, N.A., in its capacity as
collateral agent for the Banks, Prudential and the other Secured Parties
pursuant to this Agreement and the Prudential Intercreditor Agreement, or any
successor collateral agent appointed pursuant to Section 4.9 of the Prudential
Intercreditor Agreement.

1.1.33. “Collateral Documents” means the Security Agreement, the Mortgages and
each other document, instrument or agreement executed in connection therewith or
otherwise executed in order to secure all or a portion of the Obligations.

1.1.34. “Commitment” means, as to any Bank, such Bank’s obligation to (a) make
Revolving Credit Loans to the Borrower and (b) purchase participations in Swing
Line Loans and L/C Obligations, in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Bank’s name
on such Bank’s signature page hereto or in the Assignment and Assumption
pursuant to which such Bank becomes a party hereto, as applicable, as such
amount may be reduced from time to time in accordance with this Agreement.

1.1.35. “Commonly Controlled Entity” means an entity, whether or not
incorporated, which is under common control with the Borrower within the meaning
of Section 414(b) or 414(c) of the Code.

1.1.36. “Consolidated” and “Consolidating” mean the consolidation of the
accounts of the Borrower and its Subsidiaries in accordance with GAAP, including
principles of consolidation, consistent with those applied in the preparation of
the audited financial statements referred to in Section 4.2.

1.1.37. “Contingency Reserve” means accruals (other than de minimis accruals)
for matters of a contingent nature that are generally infrequent or unusual and
not in the ordinary course of the Borrower’s or its Subsidiaries’ businesses,
excluding reserves for the Borrower’s and its Subsidiaries’ workers’
compensation and bodily injury and property damage programs.

1.1.38. “Debtor Relief Laws” means (i) the United States Bankruptcy Code,
(ii) all other laws relating to liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency or reorganization, and (iii) all other similar debtor
relief laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

1.1.39. “Default” means an event or circumstance that, with the giving of
notice, the passage of time, or both, would be a Matured Default.

1.1.40. “Defaulting Bank” means any Bank that (a) fails to fund its portion of a
Revolving Loan, participation in a L/C Obligation or participation in a Swing
Line Loan required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) fails to pay over to the
Administrative Agent or any other Bank any amount required to be paid by it
hereunder within one Business Day of the date when due, unless such amount is
the subject of a good faith dispute, or (c) has been deemed insolvent or become
the subject of a proceeding pursuant to Debtor Relief Laws.

1.1.41. “Dollars” and the sign “$” mean lawful money of the United States of
America.

1.1.42. “EBITDAR” means, for any period, the sum of Net Income plus, to the
extent deducted in the determination of Net Income, (i) all provisions for
federal, state and other income tax of the Borrower and its Subsidiaries,
(ii) Interest Expense, (iii) provisions for depreciation and amortization and
(iv) Rental Expense, excluding (a) any gains or losses resulting from the sale,
conversion or other disposition of capital assets (i.e., assets other than
current assets), (b) any gains resulting from the write-up of assets, (c) any
earnings of any Person acquired by the Borrower or any Subsidiary through
purchase, merger or consolidation or otherwise for any period prior to the date
of Acquisition, (d) any deferred credit representing the excess of equity in any
such Subsidiary at the date of Acquisition over the cost of the investment in
such Subsidiary, (e) any gains or losses from the acquisition of securities or
the retirement or extinguishment of Indebtedness, (f) any gains on collections
from the proceeds of insurance policies or settlements, (g) any restoration to
income of any Contingency Reserve, except to the extent that provision for such
reserve was made out of income accrued during such period, (h) any income, gain
or loss during such period from any discontinued operations or the disposition
thereof, from any extraordinary items or from any prior period adjustments, and
(i) any interest of the Borrower or any Subsidiary in the undistributed earnings
(but not losses) of any Person which is not a Subsidiary of the Borrower, which
in the aggregate will be deducted only to the extent they are positive, adjusted
for minority interests in Subsidiaries.

1.1.43. “Eligible Accounts” means, as of any calculation date, any account
(account receivable) of the Borrower or its Wholly Owned Subsidiaries (i) which
arose from transportation, distribution, freight, hauling or warehousing
services, or other ancillary services incidental thereto, furnished by the
Borrower or a Wholly Owned Subsidiary, (ii) which is based upon a valid,
enforceable and legally binding order or contract, (iii) which has been invoiced
in accordance with the terms of such order or contract, (iv) for which the
account debtor is unconditionally obligated to make payment, and (v) in and to
which the Collateral Agent has an Acceptable Security Interest. The term
“Eligible Accounts” shall exclude the following:

a. The portion of any account which is in dispute or as to which the account
debtor has given notice that it claims right of rejection, return, recoupment,
setoff, counterclaim, deduction or defense to payment;

b. Any account which is subject to any assignment, adverse claim or Lien;

c. Any account which is evidenced by, or as to which the Borrower or a
Subsidiary has received, a note, chattel paper, draft, check, trade acceptance
or other instrument in payment thereof or obtained a judgment with respect
thereto;

d. Any right to payment arising under any lease of goods;

e. Any account as to which the account debtor is an Affiliate of the Borrower;

f. Any account as to which the account debtor is a governmental body, agency or
authority;

g. Any account as to which the account debtor has died or is the subject of
dissolution, liquidation, termination of existence, insolvency, business
failure, receivership, bankruptcy, readjustment of debt, assignment for the
benefit of creditors or similar proceedings;

h. Any account which is payable in a currency other than Dollars;

i. Any account which is due from an account debtor located outside the United
States or incorporated/organized under the laws of a jurisdiction other than a
state of the United States;

j. Any account which remains unpaid more than 90 days following the original
invoice date;

k. Any account which is due and owing from an account debtor which has an
outstanding balance under accounts which have been invoiced, if 10% or more of
such balance has been outstanding more than 90 days beyond the original invoice
date;

l. The amount of any account or accounts owed by the same account debtor which
exceeds 20% of all Eligible Accounts; and

m. Any other account as to which the Administrative Agent has made a
determination, in the reasonable exercise of its sole discretion, that the
prospects for collection are doubtful.

1.1.44. “Environmental and Safety Laws” means all laws relating to pollution,
the release or other discharge, handling, disposition or treatment of Hazardous
Materials and other substances or the protection of the environment or of
employee health and safety, including without limitation, CERCLA, the Hazardous
Materials Transportation Act (49 U.S.C. Section 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. Section 7401 et seq.), the Clean Air
Act (42 U.S.C. Section 401 et seq.), the Toxic Substances Control Act (15 U.S.C.
Section 2601 et seq.), the Occupational Safety and Health Act (29 U.S.C.
Section 651 et seq.) and the Emergency Planning and Community Right-To-Know Act
(42 U.S.C. Section 11001 et seq.), each as the same may be amended and
supplemented.

1.1.45. “Equity Interests” means, with respect to any Person, all of the shares
of capital stock of (or other ownership or profit interests in) such Person, all
of the warrants, options or other rights for the purchase or acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

1.1.46. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations and published interpretations
thereof.

1.1.47. “Eurocurrency Reserve Requirement” means, for any LIBOR Loan for any
Interest Period therefor, the daily average of the stated maximum rate
(expressed as a decimal) at which reserves (including any marginal,
supplemental, or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the Federal Reserve System
in New York City with deposits exceeding One Billion Dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D), but without
benefit or credit of proration, exemptions, or offsets that might otherwise be
available from time to time under Regulation D. Without limiting the effect of
the foregoing, the Eurocurrency Reserve Requirement shall reflect any other
reserves required to be maintained against (1) any category of liabilities that
includes deposits by reference to which the LIBOR Rate for LIBOR Loans is to be
determined; or (2) any category of extension of credit or other assets that
include LIBOR Loans.

1.1.48. “Excepted Liens” means the following Liens against Properties of the
Borrower or any of its Subsidiaries: (i) deposits to secure payment of worker’s
compensation, unemployment insurance and other similar benefits; (ii) Liens for
property taxes not yet due or the validity or amount of which are being
contested in good faith by appropriate proceedings and against which the
Borrower has established reserves in conformity with GAAP; (iii) statutory Liens
which (A) are being contested in good faith by appropriate legal proceedings and
against which the Borrower has established reserves in conformity with GAAP or
(B) arise in the ordinary course of business and secure obligations which are
not yet due and not in default; (iv) Liens to secure (or to obtain letters of
credit that secure) the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, performance bonds, purchase, construction,
government or sales contracts and other similar obligations or otherwise to
satisfy statutory or legal obligations, provided that in each such case such
Liens (A) were not incurred or made in connection with the incurrence or
maintenance of Indebtedness, the borrowing of money, the obtaining of advances
or credit, and (B) do not in the aggregate materially detract from the value of
the Property so encumbered or materially impair the use thereof in the operation
of its business; (v) title defects, title irregularities, easements, zoning
restrictions, rights-of-way, encroachments, encumbrances on real property
imposed by law or arising in the ordinary course of business and other title
matters of a minor nature that in each case do not secure any monetary
obligations and do not materially detract from the value of the affected
Property or materially impair or interfere with the use thereof in the ordinary
course of business; and (vi) attachment, judgment and other similar Liens
arising in connection with court proceedings, provided, however, that such Liens
are in existence for less than 30 days after the entry thereof or the execution
or other enforcement thereof is effectively stayed, but only if the claims
secured thereby are being contested in good faith by appropriate legal
proceedings and the Borrower has established reserves in conformity with GAAP
for such claims.

1.1.49. “Excess Cash on Hand” means, as of any date, the positive excess (if
any) of (i) total unencumbered cash and cash equivalents (except for cash and
cash equivalents encumbered by Liens in favor of the Collateral Agent) of the
Borrower and its Subsidiaries on hand on such date in excess of $5,000,000,
minus (ii) the total principal amount of all Loans outstanding hereunder on such
date.

1.1.50. “Existing Subsidiaries” means STI, SCS and SMF.

1.1.51. “Federal Funds Rate” means, for any period, a fluctuating interest rate
per annum equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

1.1.52. “Fixed Charge Coverage Ratio” means, for any period of determination,
the ratio of (i) Net Cash Flow for such period to (ii) Total Debt Service for
the same period.

1.1.53. “GAAP” means generally accepted accounting principles in effect in the
United States.

1.1.54. “Guarantors” means (i) SMF, (ii) any other Subsidiary hereafter formed
or acquired by the Borrower, and (iii) any other Person that becomes a guarantor
of all or a portion of the Obligations.

1.1.55. “Guaranties” means (i) the Second Restated Guaranty Agreement of SMF, in
substantially the form of Exhibit A hereto, to be executed and delivered by SMF
as of the Effective Date, and (ii) any other guaranty agreement or other
instrument at any time executed and delivered by a Guarantor to guarantee
payment and performance of the Obligations.

1.1.56. “Hazardous Materials” means (i) any material or substance defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous material,” “toxic substances” or any other formulations intended to
define, list or classify substances by reason of their deleterious properties,
(ii) any oil, petroleum or petroleum derived substances, (iii) any flammable
substances or explosives, (iv) any radioactive materials, (v) asbestos in any
form, (vi) electrical equipment that contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of 50 parts per
million, (vii) pesticides or (viii) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any governmental agency
or authority or which may or could pose a hazard to the health and safety of
persons in the vicinity thereof.

1.1.57. “Indebtedness” means with respect to any Person without duplication,
(i) indebtedness or liability for borrowed money; (ii) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (iii) obligations for
the deferred purchase price of property acquired by such Person (excluding
accounts payable arising in the ordinary course of business but including all
liabilities created or arising under any conditional sale or other title
retention agreement with respect to any such property); (iv) redemption
obligations in respect of mandatorily redeemable Preferred Stock;
(v) obligations as lessee under Capital Leases; (vi) the amount of unfunded
benefit liabilities (as defined in section 4001(a)(18) of ERISA);
(vii) obligations under acceptance facilities; (viii) the outstanding balance of
the purchase price of uncollected accounts receivable of such Person subject at
such time to a sale of receivables or other similar transaction, regardless of
whether such transaction is effected without recourse to such Person or in a
manner which would not be reflected on the balance sheet of such Person in
accordance with GAAP; (ix) obligations secured by any Liens (other than Excepted
Liens), whether or not the obligations have been assumed; and (x) all
guaranties, endorsements (other than for collection or deposit in the ordinary
course of business), and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person or entity, or
otherwise to assure a creditor against loss with respect to liabilities of a
type described in any of the clauses above.

1.1.58. “Interest Expense” means, with respect to any period, the sum (without.
duplication) of (i) all interest and prepayment charges in respect of any
Indebtedness (including imputed interest in respect of Capitalized Lease
Obligations and net costs of Rate Management Transactions) deducted in
determining Net Income for such period, together with all interest capitalized
or deferred during such period and not deducted in determining Net Income for
such period, plus (ii) all debt discount and expenses amortized or required to
be amortized in the determination of Net Income for such period.

1.1.59. “Interest Period” means, with respect to any LIBOR Loan, the period
commencing on the date such Loan is made and ending, as the Borrower may select
pursuant to Sections 2.4 and 2.6, on the numerically corresponding day in the
first, second, third or fourth calendar month thereafter, except that each such
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; provided that the foregoing provisions
relating to Interest Periods are subject to the following:

a. No Interest Period may extend beyond the Termination Date; and

b. If an Interest Period would end on a day that is not a Business Day, such
Interest Period shall be extended to the next Business Day unless, in the case
of a LIBOR Loan, such Business Day would fall in the next calendar month, in
which event such Interest Period shall end on the immediately preceding Business
Day.

1.1.60. “Lending Office” means, with respect to any Bank the Lending Office of
such Bank (or of an Affiliate of such Bank) designated on the signature pages
hereof or such other office of such Bank (or of an Affiliate of such Bank) as
such Bank may from time to time specify to the Borrower and the Administrative
Agent as the office at which its Loans are to be made and maintained.

1.1.61. “Letter of Credit” means any letter of credit issued pursuant to
Section 2.2.

1.1.62. “L/C Issuer” means Bank of Oklahoma, N.A., in its capacity as the issuer
of Letters of Credit hereunder, and each of its successors in such capacity as
provided in Section 2.2.13. In the event that any other Bank hereunder issues
one or more Letters of Credit at the request of the L/C Issuer pursuant to
Section 2.2.5, the term “L/C Issuer” shall mean such issuing Bank with respect
to the Letters of Credit issued by such Bank.

1.1.63. “L/C Obligations” means the aggregate undrawn face amount of all
outstanding Letters of Credit and outstanding obligations of the Borrower to
reimburse the Administrative Agent (for the account of the L/C Issuer) for all
drawings under a Letter of Credit.

1.1.64. “Leverage Ratio” means, as of the last day of any completed fiscal
quarter of the Borrower, the ratio of (i) Total Indebtedness, minus, during the
Adjusted Covenant Period only, Excess Cash on Hand, as of such date, to
(ii) Adjusted EBITDAR for the period of four (4) consecutive fiscal quarters
ending on such date.

1.1.65. “LIBOR Loan” means any Revolving Credit Loan when and to the extent that
the interest rate therefor is determined by reference to the LIBOR Rate.

1.1.66. “LIBOR Margin” shall have the meaning set forth on the Pricing Schedule.

1.1.67. “LIBOR Rate” means, (i) for each LIBOR Loan, the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be equal to the quotient of (1) the London Interbank
Offered Rate for such LIBOR Loan for such Interest Period divided by (2) one
minus the Eurocurrency Reserve Requirement for such Interest Period, and (ii) to
the extent the Base Rate on any day is determined by reference to the LIBOR
Rate, the rate per annum (rounded upward, if necessary, to the nearest 1/100 of
1%) determined by the Administrative Agent to be equal to the quotient of
(x) the London Interbank Offered Rate in effect on such date for delivery of
funds for one (1) month in an amount equal to the principal balance of the
outstanding Revolving Loans, divided by (y) one minus the Eurocurrency Reserve
Requirement then in effect for a one (1) month period.

1.1.68. “Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), of preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing).

1.1.69. “Loans” means the Revolving Credit Loans and the Swing Line Loans, or
any or all of them as the context may require.

1.1.70. “Loan Document” means this Agreement, the Notes, any Letters of Credit
(and the application and/or reimbursement agreement executed by Borrower and
required by the L/C Issuer or the Administrative Agent in connection with the
issuance of same), the Guaranties, the Collateral Documents, and any and all
other instruments executed or delivered by the Borrower and its Subsidiaries in
connection with the foregoing, together with all amendments, substitutions,
renewals and extensions thereof.

1.1.71. “London Interbank Offered Rate” applicable to any Interest Period for a
LIBOR Loan means the rate per annum (rounded upward, if necessary, to the
nearest 1/100 of 1%) as shown on the display designated as “British Bankers
Association Interest Settlement Rates” on the Reuters Information Service for
the purpose of displaying such rate at approximately 11:00 a.m. London time, two
Business Days prior to the first day of such Interest Period for the offering to
leading banks in the London interbank market of Dollar deposits for a period,
and in an amount, comparable to the Interest Period and principal amount of the
LIBOR Loan which shall be made by Banks and outstanding during such Interest
Period. In the event that such rate is not available on Reuters, then such
offered rate shall be otherwise independently determined by the Administrative
Agent from an alternate, substantially similar independent source available to
the Administrative Agent or shall be calculated by the Administrative Agent by a
substantially similar methodology as that theretofore used to determine such
offered rate.

1.1.72. “Maintenance Capital Expenditures” means Capital Expenditures by the
Borrower and its Subsidiaries during a particular period of determination
(i) for purchases of tractors, trailers, and other revenue equipment deemed by
the Borrower to be replacement purchases and (ii) to maintain long term assets
(e.g., property, plant and equipment) in good working order.

1.1.73. “Majority Banks” means, at any time, Banks holding more than fifty
percent (50%) of the then aggregate unpaid principal amount of the Outstanding
Credit Exposure or, if no such principal amount is then outstanding, Banks
representing more than fifty percent (50%) of the Revolving Credit Commitment.
The outstanding portion of the Outstanding Credit Exposure held or deemed held
by any Defaulting Bank shall be excluded for purposes of making a determination
of Majority Banks.

1.1.74. “Matured Default” means any of the events or circumstances specified in
Section 8, provided that there has been satisfied any requirement in connection
with such event for the giving of notice, or the lapse of time, or the happening
of any further condition, event or act.

1.1.75. “Moody’s” means Moody’s Investors Service, Inc. and its successors.

1.1.76. “Mortgage” means, as to each Mortgaged Property, a real estate mortgage,
deed of trust or other instrument to be executed by the Borrower or a Subsidiary
in favor of the Collateral Agent in order to grant the Collateral Agent a Lien
thereon to secure the Obligations and the Prudential Obligations.

1.1.77. “Mortgaged Properties” means (i) the terminal facilities located on the
tract or tracts of land more particularly described on Schedule 1.1.77 attached
hereto, (ii) any additional real Properties in which the Collateral Agent may be
granted a Lien pursuant to the substitution provision set forth in Section 5.12,
and (iii) any other real Properties (in addition to those described in the
foregoing clauses (i) and (ii)) in which a Lien may at any time be granted to
the Collateral Agent to secure the Obligations. As to each of such Properties,
the term “Mortgaged Property” includes all land, buildings, structures,
improvements, fixtures, and other property rights relating thereto which are
considered real property under the laws of the state or jurisdiction in which
such Property is located.

1.1.78. “Multiemployer Plan” means any Plan which is a “multiemployer plan” (as
such term is defined in Section 4001(a)(3) of ERISA).

1.1.79. “Net Cash Flow” means Adjusted EBITDAR less the sum of Rental Expense,
cash taxes, Maintenance Capital Expenditures, distributions (to the extent
payment of such distributions was consented to by the Majority Banks), and
treasury stock purchases (to the extent permitted by Section 7.13(b)).

1.1.80. “Net Income” means, for any period of determination, with respect to the
Borrower on a Consolidated basis with its Subsidiaries (other than any
Subsidiary which is restricted from declaring or paying dividends or otherwise
advancing funds to its parent whether by contract or otherwise), cumulative net
income earned during such period as determined in accordance with GAAP.

1.1.81. “Net Orderly Liquidation Value” means, with respect to the Rolling Stock
of the Borrowers and its Subsidiaries, the net amount, as estimated by an
independent appraiser, that could be realized from an orderly liquidation sale,
given a reasonable period of time to find a purchaser (or purchasers) with the
Borrower being compelled to sell on an as-is, where-is basis.

1.1.82. “Net Worth” means, at any time of determination thereof, the
Consolidated stockholders’ equity of the Borrower and its Subsidiaries.

1.1.83. “Notes” means the promissory notes, each dated January 28, 2008,
delivered by the Borrower pursuant to Section 2.11 of the Existing Credit
Agreement payable to the order of each respective Bank in the principal amount
of its Commitment.

1.1.84. “Obligations” means (a) all liabilities, obligations and indebtedness,
of every kind and description and howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now existing or hereafter
arising, and whether joint, several, or joint and several, of the Borrower or
any Subsidiary to the Banks, the Administrative Agent or the L/C Issuer, arising
under or evidenced by this Agreement or any of the other Loan Documents,
including the principal balance of the Loans, all interest accrued thereon
(including interest accruing on the Notes after the commencement of any
proceeding under any Debtor Relief Laws, notwithstanding any provision or rule
of law which might restrict the rights of the Bank, as against the Borrower or
any other Person, to collect such interest), all L/C Obligations, all loan fees,
legal fees and other fees and expenses payable to the Banks and the
Administrative Agent as set forth in this Agreement and the other Loan
Documents, and all reimbursement and indemnification obligations as set forth in
this Agreement and the other Loan Documents, (b) all Rate Management
Obligations, and (c) all obligations under any Treasury Management Agreement
between the Borrower or any Subsidiary and any Bank (or any Affiliate of a
Bank).

1.1.85. “Officer’s Certificate” means a certificate signed in the name of the
Borrower by an Authorized Officer of the Borrower, in substantially the form
attached hereto as Exhibit E.

1.1.86. “Operating Lease” means any lease of any property (whether real,
personal or mixed) which is not a Capital Lease.

1.1.87. “Outstanding Credit Exposure” means, as to any Bank at any time, the sum
of (i) the aggregate principal amount of its Revolving Credit Loans outstanding
at such time, plus (ii) an amount equal to its Pro Rata Share of the L/C
Obligations and Swing Line Loans outstanding at such time.

1.1.88. “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

1.1.89. “Permitted Acquisition” means an Acquisition permitted under
Section 7.3(h).

1.1.90. “Person” means an individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture,
governmental authority, or other entity of whatever nature.

1.1.91. “Personal Property Collateral” means all of the following items and
types of personal property of the Borrower and its Subsidiaries, of every kind
and character, whether now owned and existing or hereafter acquired or arising,
wherever located, together with all accessions thereto, substitutions and
replacements therefor, and all proceeds (including insurance proceeds) and
products thereof: (i) all accounts, accounts receivable, contracts, contract
rights, electronic chattel paper, tax refunds, indemnification rights, warranty
claims, commercial tort claims, and general intangibles, (ii) all Rolling Stock,
furniture, fixtures, machinery, equipment, tools, tooling, inventory and other
goods, (iii) all patents, patent applications, trademarks, trademark
applications, trade names, copyrights, copyright applications, software license
rights, and other intellectual property rights, (iv) all securities, financial
assets and other investment property, (v) all promissory notes, instruments,
chattel paper and documents, (vi) all letter-of-credit rights, (vii) all
as-extracted collateral, (viii) all deposit accounts and certificates of
deposit, (ix) all cash, cash equivalents and money, and (x) all Equity Interests
held by the Borrower in its Subsidiaries.

1.1.92. “Plan” means any defined benefit pension plan which is covered by
Title IV of ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is an “employer” as defined in Section 3(5) of ERISA.

1.1.93. “Preferred Stock” means any class of capital stock of a corporation that
is preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

1.1.94. “Pricing Schedule” means the designated Schedule set forth as
Schedule 1.1.94 hereto.

1.1.95. “Principal Office” means the principal office of each Bank, as listed on
its signature page hereto.

1.1.96. “Pro Rata Share” means the proportion which each Bank’s Commitment bears
to the Revolving Credit Commitment at the time of determination thereof.

1.1.97. “Property” means any asset or property, whether real, personal or mixed,
tangible or intangible, which is now or at any time hereafter owned, operated or
leased by the Borrower or any Subsidiary.

1.1.98. “Prudential” means, individually and collectively, The Prudential
Insurance Company of America and any other holders from time to time of the
Prudential Term Notes, and each of their respective successors and assigns.

1.1.99. “Prudential Agreement” means the Amended and Restated Master Shelf
Agreement, dated as of the Effective Date, to be entered into between the
Borrower and Prudential, as it may be amended from time to time.

1.1.100. “Prudential Intercreditor Agreement” means the Intercreditor and
Collateral Agency Agreement dated as of the Effective Date among Prudential, the
Administrative Agent and the Collateral Agent, as it may be amended or modified
from time to time.

1.1.101. “Prudential Note Documents” means, collectively, the Prudential
Agreement, the Prudential Term Notes and the Prudential Note Guaranties, and any
and all other instruments executed or delivered by the Borrower and its
Subsidiaries in connection with the foregoing, together with all amendments,
substitutions, renewals and extensions thereof.

1.1.102. “Prudential Note Guaranties” means those certain guaranty agreements of
the Note Guarantors (as defined in the Prudential Agreement) guarantying the
payment of the Prudential Term Notes.

1.1.103. “Prudential Obligations” means all liabilities, obligations and
indebtedness, of every kind and description and howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now existing or
hereafter arising, and whether joint, several, or joint and several, of the
Borrower or any Subsidiary to the holders of the Prudential Term Notes, arising
under or evidenced by the Prudential Agreement or the Prudential Note Documents,
including the principal balance of the Prudential Term Notes, all interest
accrued thereon (including interest accruing on the Prudential Term Notes after
the commencement of any proceeding under any Debtor Relief Laws, notwithstanding
any provision or rule of law which might restrict the rights of any holder of
the Prudential Term Notes, as against the Borrower or any other Person, to
collect such interest), all yield-maintenance amounts, all fees and expenses
(including legal fees) payable to the holders of the Prudential Term Notes as
set forth in the Prudential Agreement and the Prudential Note Documents, and all
reimbursement and indemnification obligations as set forth in the Prudential
Agreement and the Prudential Note Documents.

1.1.104. “Prudential Term Notes” means all promissory notes issued under the
terms of the Prudential Agreement.

1.1.105. “Rate Management Transaction” means any transaction (including an
agreement with respect thereto) now existing or hereafter entered by the
Borrower which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

1.1.106. “Rate Management Obligations” of a Person means any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions. For
the purposes of this Agreement, the amount of the obligation under any Rate
Management Transaction shall be the amount determined in respect thereof as of
the end of the then most recently ended fiscal quarter of such Person, based on
the assumption that such Rate Management Transaction had terminated at the end
of such fiscal quarter, and in making such determination, if any agreement
relating to such Rate Management Transaction provides for the netting of amounts
payable by and to such Person thereunder or if any such agreement provides for
the simultaneous payment of amounts by and to such Person, then in each such
case, the amount of such obligation shall be the net amount so determined.

1.1.107. “Regulation D” means Regulation D of the Board of Governors of the
Federal Reserve System, as amended or supplemented from time to time.

1.1.108. “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System, as amended or supplemented from time to time.

1.1.109. “Related Party” means (i) any Shareholder, (ii) any executive officer
or director of the Borrower, (iii) all individuals to whom such Persons are
related by blood, adoption or marriage, and (iv) all Affiliates of the foregoing
Persons.

1.1.110. “Rental Expense” means with reference to any period, the aggregate
amount of all payments for rent or additional rent (including all payments for
taxes and insurance made directly to the lessor, but excluding payments for
maintenance, repairs, alterations, construction, demolition and the like) for
which the Borrower or Subsidiaries are directly or indirectly liable (as lessee
or as guarantor or other surety) under all Operating Leases in effect at any
time during such period.

1.1.111. “Rental Obligations” means with reference to any period, the aggregate
amount of all future payments for rent or additional rent (including all
payments for taxes and insurance made directly to the lessor, but excluding
payments for maintenance, repairs, alterations, construction, demolition and the
like) for which the Borrower or Subsidiaries are directly or indirectly liable
(as lessee or as guarantor or other surety) under all Operating Leases in effect
at such period end that are not cancelable.

1.1.112. “Reportable Event” means any of the events set forth in Section 4043(b)
of ERISA or the regulation thereunder, a withdrawal from a plan described in
Section 4063 of ERISA, or a cessation of operations described in Section 4062(e)
of ERISA.

1.1.113. “Revolving Credit Commitment” means the aggregate Commitments of the
Banks. The initial amount of the Revolving Credit Commitment is $160,000,000.

1.1.114. “Revolving Credit Loans” has the meaning assigned to such term in
Section 2.1.

1.1.115. “Rolling Stock” means new and used trucks, tractors, trailers, lifts
and forklifts, together with all attachments and accessions to any of the
foregoing, owned by the Borrower and its Subsidiaries and used or useable in the
operation of their respective businesses.

1.1.116. “S&P” means Standard & Poor’s Ratings Group, a division of the
McGraw-Hill Companies, Inc., and its successors.

1.1.117. “SCS” means SCS Transportation, Inc., a Delaware corporation.

1.1.118. “SEC” means the Securities and Exchange Commission (or any governmental
body or agency succeeding to the function of the Securities and Exchange
Commission).

1.1.119. “Secured Parties” means (i) the Administrative Agent, (ii) the Banks,
(iii) the L/C Issuer, (iv) all other Persons from time to time holding any of
the Obligations or a participation therein, including any counterparty to a Rate
Management Transaction, (v) the holders of the Prudential Term Notes, and
(vi) all other Persons from time to time holding any of the Prudential
Obligations or a participation therein.

1.1.120. “Security Agreement” means the Security Agreement, in substantially the
form of Exhibit B hereto to be entered into by the Borrower, STI and SMF in
favor of the Collateral Agent for the benefit of the Secured Parties.

1.1.121. “Shareholder” means any Person who owns, beneficially or of record,
directly or indirectly, at any time during any year with respect to which a
computation is being made, either individually or together with all persons to
whom such Person is related by blood, adoption or marriage, 5% or more of the
outstanding Equity Interests of the Borrower which by the terms thereof have
ordinary voting power under ordinary circumstances to elect a majority of the
board of directors of the Borrower.

1.1.122. “SMF” means Saia Motor Freight Line, LLC, a Louisiana limited liability
company (formerly Saia Motor Freight Line, Inc.).

1.1.123. “Solvent” means, with respect to any Person as of a particular date,
that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

1.1.124. “STI” means Saia Transportation, Inc., a Delaware corporation.

1.1.125. “Subsidiary” of a Person means any corporation, association,
partnership or other business entity of which more than 50% of the outstanding
Equity Interests having by the terms thereof ordinary voting power under
ordinary circumstances to elect a majority of the board of directors or Persons
performing similar functions (or, if there are no such directors or Persons,
having general voting power) of such entity (irrespective of whether at the time
Equity Interests of any other class or classes of such entity shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned or controlled by such Person, by such Person and
one or more Subsidiaries of such Person or by one or more Subsidiaries of such
Person. Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.

1.1.126. “Swing Line Borrowing Notice” shall have the meaning set forth in
Section 2.20.

1.1.127. “Swing Line Commitment” means the obligation of the Swing Line Lender
to make Swing Line Loans up to a maximum principal amount of $5,000,000 in the
aggregate.

1.1.128. “Swing Line Lender” means Bank of Oklahoma, N.A.

1.1.129. “Swing Line Loan” means a Loan made by the Swing Line Lender to the
Borrower pursuant to Section 2.20.

1.1.130. “Tangible Assets” means the consolidated assets of the Borrower and its
Subsidiaries less, without duplication, (i) all intangible assets, including
goodwill, licenses, organizational expense, unamortized debt discount and
expense carried as an asset, and any write-up in the book value of assets, and
(ii) all reserves for depreciation and other asset valuation reserves (but
excluding reserves for federal, state, and other income taxes), net of
accumulated amortization.

1.1.131. “Tangible Net Worth” means, without duplication, as of any calculation
date, Net Worth less (i) all intangible items, including goodwill, licenses,
organizational expense, unamortized debt discount and expense carried as an
asset and any write-up in the book value of assets, and (ii) all reserves for
depreciation and other asset valuation reserves (but excluding reserves for
federal, state, and other income taxes), net of accumulated amortization.

1.1.132. “Termination Date” means January 28, 2013.

1.1.133. “Total Debt Service” means the sum of Interest Expense, scheduled
principal payments on long-term debt and Capital Lease payments.

1.1.134. “Total Indebtedness” means, as of any calculation date, the
Consolidated Indebtedness of the Borrower and its Subsidiaries as of such date
plus six (6) times Rental Expense for the period of four (4) consecutive fiscal
quarters most recently ended on or prior to such date.

1.1.135. “Transfer” means, with respect to any item of Property, the sale,
exchange, conveyance, lease, transfer or other disposition of such item.

1.1.136. “Treasury Management Agreement” means any agreement governing the
provision of treasury or cash management services by any Bank or any of its
Affiliates to the Borrower or any of its Subsidiaries, including deposit
accounts, funds transfer, overdraft, credit or debit card, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services.

1.1.137. “UCC” means the Uniform Commercial Code as adopted and in effect in the
State of Oklahoma or any other relevant jurisdiction.

1.1.138. “Unused Portion Fee” means the fee required by Section 2.9.

1.1.139. “Vehicle Title Service Company” means VINtek, Inc. or any other Person
designated by the Collateral Agent from time to time to hold certificates of
title on Rolling Stock.

1.1.140. “Wholly Owned Subsidiary” means, with respect to the Borrower, any
Subsidiary (i) all of the Equity Interests of which are, at the time as of which
any determination is being made, owned by the Borrower either directly or
through one or more other Wholly Owned Subsidiaries, and (ii) which has
outstanding no options, warrants, rights or other securities entitling the
holder thereof (other than the Borrower or a Wholly Owned Subsidiary) to acquire
any Equity Interests in such Subsidiary.

1.2. Accounting Principles, Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial data, statements and certificates and reports as to financial
matters required to be furnished hereunder (including financial ratios and other
financial calculations) shall be prepared, in accordance with GAAP applied on a
basis consistent with the most recent audited financial statements of the
Borrower referred to in Section 4.2. If at any time any Accounting Change (as
defined below) would affect the computation of any financial ratio or other
financial calculation set forth in this Agreement, (i) such ratio or calculation
shall continue to be made in accordance with GAAP as in effect on January 1,
2008, and (ii) the Borrower shall provide to the Administrative Agent and the
Banks a reconciliation between such ratio or calculation made before and after
giving effect to such Accounting Change. For purposes of this Section 1.2, an
“Accounting Change” means (A) any change in accounting principles required by
GAAP and implemented by the Borrower, (B) any change in accounting principles
recommended by the Borrower’s independent accountants; and (C) any change in
carrying value of the Borrower’s or any of its Subsidiaries’ assets, liabilities
or equity accounts resulting from any adjustments that, in each case, were
applicable to, but not included in, the audited financial statements referred to
in Section 4.2. For purposes of determining compliance with the financial
covenants contained in this Agreement, including those set forth in
Sections 6.1, 6.2, 6.3, 6.4 and 6.5, any election by the Borrower to measure an
item of Indebtedness using fair value (as permitted by Statement of Financial
Accounting Standards No. 159 or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made.

1.3. Terms Defined in UCC. Except as otherwise defined herein, terms used herein
that are defined in Article 9 of the UCC are used herein with the same meanings.

1.4. Construction. The following rules of interpretation and construction shall
apply, unless the context otherwise requires: (a) all terms defined herein in
the singular shall include the plural, as the context requires, and vice versa;
(b) the descriptive headings of the sections of this Agreement are for
convenience only and shall not be used in the construction of the content of
this Agreement; (c) references to sections when used in this Agreement refer to
specific sections of this Agreement; (d) the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(e) the term “or” is not exclusive; and (f) the term “including” (or any form
thereof) is not intended to be limiting or exclusive.

1.5. Determination of Borrowing Base. Within 15 days after the Administrative
Agent’s receipt of each Borrowing Base Report and other items to be delivered
pursuant to Section 5.1.5 (but without being bound by the calculations set forth
therein), or as promptly thereafter as is practical, the Administrative Agent
shall determine the amount of the Borrowing Base. The Administrative Agent may
at any other time, and shall at any time upon the request of the Majority Banks,
redetermine the amount of the Borrowing Base in the event of changes in the
items comprising the Borrowing Base, including (i) changes in the Appraised
Value of any Mortgaged Properties, the Net Orderly Liquidation Value of Rolling
Stock or the depreciated book value of Rolling Stock acquired subsequent to the
most recent desktop appraisal of the Borrower’s Rolling Stock pursuant to
Section 5.2.4, (ii) Transfers of Rolling Stock, and (iii) changes in the
accounts constituting Eligible Accounts. Upon each determination of the
Borrowing Base, the Administrative Agent shall give notice to the Borrower and
each of the Banks of the redetermined amount of the Borrowing Base and the
Available Borrowing Base then in effect.



2.   LENDING COMMITMENT

2.1. Revolving Credit Loans. Each Bank agrees, on the terms and conditions
hereinafter set forth, to make its Pro Rata Share of Loans (each a “Revolving
Credit Loan” and collectively, the “Revolving Credit Loans”) to the Borrower
from time to time during the period from the Effective Date up to but not
including the Termination Date, in an aggregate principal amount not to exceed
at any time such Bank’s Commitment; provided, however, that (i) after giving
effect to the making of any Revolving Credit Loan, the Aggregate Outstanding
Credit Exposure, until the first calculation of the Borrowing Base, shall not
exceed the Revolving Credit Commitment, and from and after the first calculation
of the Borrowing Base shall not exceed the lesser of (A) the Revolving Credit
Commitment, or (B) the Available Borrowing Base in effect on such date; and
(ii) as to any Bank, the sum of its Pro Rata Share of the aggregate outstanding
amount of the Revolving Credit Loans, plus such Bank’s Pro Rata Share of the
outstanding amount of all L/C Obligations, plus such Bank’s Pro Rata Share of
the outstanding amount of all Swing Line Loans, until the first calculation of
the Borrowing Base, shall not exceed such Bank’s Commitment, and from and after
the first calculation of the Borrowing Base, shall not exceed the lesser of
(A) such Bank’s Commitment or (B) such Bank’s Pro Rata Share of the Available
Borrowing Base. Subject to the other terms and conditions hereof, amounts
borrowed under this Section 2.1 may be repaid and reborrowed from time to time.
Each Revolving Credit Loan which shall not utilize the Revolving Credit
Commitment in full shall be in an amount not less than One Million and No/100
Dollars ($1,000,000.00). Any request for a Revolving Credit Loan for a lesser
amount shall be made as a Swing Line Loan. Pursuant to the terms and conditions
set forth herein, the Revolving Credit Loans may be outstanding as Base Rate
Loans or LIBOR Loans. Each type of Revolving Credit Loan shall be made and
maintained by each Bank at its Lending Office for such type of Loan. The failure
of any Bank to advance its Pro Rata Share of any requested Revolving Credit Loan
to be made by it on the date specified for such Loan shall not relieve any other
Bank of its obligation (if any) to make such Loan on such date, but no Bank
shall be responsible for the failure of any other Bank to make such Loans to be
made by such other Bank.

2.2. Letters of Credit.

2.2.1. The L/C Issuer hereby agrees, on the terms and conditions set forth in
this Agreement, to issue stand-by and commercial letters of credit (each, a
“Letter of Credit”) and to renew, extend, increase, decrease or otherwise modify
each Letter of Credit from time to time from and including the Effective Date
and prior to the Termination Date upon the request of Borrower; provided that
immediately after each such Letter of Credit is issued or modified, the
aggregate outstanding principal amount of all outstanding L/C Obligations shall
not exceed $100,000,000, and the aggregate principal amount of all Revolving
Credit Loans and Swing Line Loans and all outstanding L/C Obligations shall not
exceed the Revolving Credit Commitment. Each Letter of Credit shall have an
expiry date not later than one year from the date of issuance, subject to
renewal terms allowing for annual extensions, provided that in no event shall
any Letter of Credit have a final expiry which is later than the thirtieth
Business Day prior to the Termination Date.

2.2.2. Subject to Section 2.2.1, the Borrower shall give the L/C Issuer notice
at least one (1) Business Day prior to the proposed date of issuance or
modification of each Letter of Credit, specifying the account party (which must
be Borrower or a Subsidiary), the beneficiary, the proposed date of issuance (or
modification) and the expiry date of such Letter of Credit, and describing the
proposed terms of such Letter of Credit and the nature of the transactions
proposed to be supported thereby. The issuance or modification by the L/C Issuer
of any Letter of Credit shall, in addition to the conditions precedent set forth
in Section 3 (the satisfaction of which the L/C Issuer shall have no duty to
ascertain), be subject to the conditions precedent that such Letter of Credit
shall be satisfactory to the L/C Issuer and that Borrower and the account party
(if other than Borrower) shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Letter
of Credit as the L/C Issuer shall have reasonably requested (each, a “Letter of
Credit Application Agreement”). In the event of any conflict between the terms
of this Agreement and the terms of any Letter of Credit Application Agreement,
the terms of this Agreement shall control.

2.2.3. Notwithstanding anything to the contrary contained herein or in any
Letter of Credit Application, the L/C Issuer shall not be under any obligation
to issue any requested Letter of Credit if:

(a) any order, judgment or decree of any governmental authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any legal requirement applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the L/C Issuer in good faith deems material to it;

(b) except as otherwise agreed by the L/C Issuer, such Letter of Credit is to be
denominated in a currency other than Dollars;

(c) a default of any Bank’s obligations to fund under Section 2.2.7 exists or
any Bank is at such time a Defaulting Bank hereunder, unless the L/C Issuer has
entered into satisfactory arrangements with the Borrower or such Bank to
eliminate the L/C Issuer’s risk with respect to such Bank; or

(d) the beneficiary of a Letter of Credit which is requested to be issued does
not accept the proposed Letter of Credit.

2.2.4. Upon the issuance of each Letter of Credit, the Borrower shall (i) pay a
fee to the Administrative Agent, for the pro-rata benefit of all Banks, equal
to, as of any date of determination thereof, the amount set forth on the Pricing
Schedule, and (ii) pay to the L/C Issuer for its own account an issuance fee
equal to 0.125% of the face amount of such Letter of Credit.

2.2.5. In the event that the beneficiary of any Letter of Credit requested to be
issued hereunder will not accept a Letter of Credit issued by the L/C Issuer,
the L/C Issuer will use commercially reasonable efforts to arrange for another
Bank to issue the requested Letter of Credit. The Borrower shall pay any
issuance or fronting fees charged by the issuing Bank, and the Borrower
acknowledges that such fees may be higher than the issuance fee provided for in
Section 2.2.4.

2.2.6. By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount thereof) and without any further action on the part
of the L/C Issuer or the Bank, the L/C Issuer hereby grants to each Bank, and
each Bank hereby acquires from the L/C Issuer, a participation in such Letter of
Credit equal to such Bank’s Pro Rata Share of the aggregate amount available to
be drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Bank hereby absolutely and unconditionally agrees to pay to the
L/C Issuer such Bank’s Pro Rata Share of each payment made by the L/C Issuer
upon any drawing and not reimbursed by the Borrower on the Letter of Credit
Payment Date as provided in Section 2.2.7, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Bank acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.2.6 in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of any Default or reduction or termination of the Revolving Credit Commitment,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

2.2.7. Upon receipt from the beneficiary of any demand for payment under any
Letter of Credit, the L/C Issuer shall promptly notify the Borrower and the
Administrative Agent as to the amount to be paid by the L/C Issuer as a result
of such demand and the proposed payment date (each a “Letter of Credit Payment
Date”). The Borrower and any other applicable account party shall be irrevocably
and unconditionally obligated to reimburse the L/C Issuer on or by the
applicable Letter of Credit Payment Date for any amounts to be paid by the L/C
Issuer upon any drawing under any Letter of Credit, without presentment, demand,
protest or other formalities of any kind. All such amounts paid by the L/C
Issuer and remaining unpaid by the Borrower and any other applicable account
party shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to (i) the applicable Adjusted Base Rate for such day if such
day falls on or before the applicable Letter of Credit Payment Date and (ii) the
sum of 2% plus the Adjusted Base Rate applicable for such day if such day falls
after such Letter of Credit Payment Date.

2.2.8. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Bank of such drawing, the payment amount then due from
the Borrower in respect thereof and such Bank’s Pro Rata Share thereof. Promptly
following receipt of such notice, each Bank shall pay to the Administrative
Agent (for the account of the L/C Issuer) its Pro Rata Share of the payment then
due from the Borrower, in the same manner as provided in Section 2.1 with
respect to Revolving Credit Loans made by such Bank, and the amounts so paid to
the Administrative Agent shall be deemed Revolving Credit Loans for purposes of
this Agreement.

2.2.9. If after the date hereof, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the L/C Issuer with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall impose, modify or deem applicable any
tax, reserve, special deposit or similar requirement against or with respect to
or measured by reference to Letters of Credit issued or to be issued hereunder,
and the result shall be to increase the cost to the L/C Issuer of issuing or
maintaining any Letter of Credit, or reduce any amount receivable hereunder by
the L/C Issuer in respect of any Letter of Credit (which increase in cost, or
reduction in amount receivable, shall be the result of the L/C Issuer’s
reasonable allocation of the aggregate of such increases or reductions resulting
from such event), then, upon demand by the L/C Issuer, the Borrower agrees to
pay to the L/C Issuer, from time to time as specified by the L/C Issuer, such
additional amounts as shall be sufficient to compensate the L/C Issuer for such
increased costs or reductions in amounts received by the L/C Issuer. A
certificate of the L/C Issuer submitted by the L/C Issuer to the Borrower shall
be conclusive as to the amount thereof in the absence of manifest error.

2.2.10. The obligations of Borrower and any other applicable account parties
under this Section 2.2 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which Borrower or any of the foregoing account parties may have or have had
against the L/C Issuer or any beneficiary of a Letter of Credit. The Borrower
and the applicable account parties further agree with the L/C Issuer that the
obligation for reimbursement in respect of any Letter of Credit shall not be
affected by the validity or genuineness of documents or of any endorsements
thereon, even if such documents should in fact prove to be in any or all
respects invalid, fraudulent or forged, or any dispute between or among the
Borrower and any other applicable account parties, or any of their Affiliates,
the beneficiary of any Letter of Credit or any financing institution or other
party to whom any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrower or any other applicable account parties, or any of
their Affiliates, against the beneficiary of any Letter of Credit or any such
transferee. The responsibility of the L/C Issuer to the Borrower shall be only
to determine that the documents (including each demand for payment) delivered
under each Letter of Credit in connection with such presentment shall be in
conformity in all material respects with such Letter of Credit. The L/C Issuer
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. The Borrower and any other
applicable account parties agree that any action taken or omitted by the L/C
Issuer under or in connection with each Letter of Credit and the related drafts
and documents, if done in good faith and without gross negligence or willful
misconduct, shall be binding upon them and shall not put the L/C Issuer under
any liability to any of them.

2.2.11. The L/C Issuer shall be entitled to rely, and shall be fully protected
in relying upon, any Letter of Credit, draft, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the L/C Issuer.

2.2.12. The Borrower hereby agrees to indemnify and hold harmless the L/C
Issuer, and its respective directors, officers and employees from and against
any and all claims and damages, losses, liabilities, costs or expenses which the
L/C Issuer may incur (or which may be claimed against the L/C Issuer by any
Person whatsoever) by reason of or in connection with the execution and delivery
or transfer of or payment or failure to pay under any Letter of Credit or any
actual or proposed use of any Letter of Credit, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which the L/C Issuer
may incur by reason of or on account of the L/C Issuer issuing any Letter of
Credit which specifies that the term “beneficiary” included therein includes any
successor by operation of law of the named beneficiary, but which Letter of
Credit does not require that any drawing by any such successor beneficiary be
accompanied by a copy of a legal document, satisfactory to the L/C Issuer,
evidencing the appointment of such successor beneficiary; provided that Borrower
shall not be required to indemnify the L/C Issuer for any claims, damages,
losses, liabilities, costs or expenses (x) to the extent, but only to the
extent, caused by (i) the willful misconduct or gross negligence of the L/C
Issuer in determining whether a request presented under any Letter of Credit
complied with the terms of such Letter of Credit or (ii) the L/C Issuer’s
failure to pay under any Letter of Credit after the presentation to it of a
request strictly complying with the terms and conditions of such Letter of
Credit or (y) which are the subject of or are incurred in connection with any
litigation or proceeding with respect to which (i) the Borrower or any other
applicable account parties, or their Affiliates, on the one hand, and (ii) the
L/C Issuer, on the other hand, are directly opposing parties and with respect to
which a final, non-appealable judgment has been rendered in favor of the
Borrower or such other applicable account party or their Affiliates by a court
of competent jurisdiction. Nothing in this Section 2.2.12 is intended to limit
the obligations of Borrower under any other provision of this Agreement.

2.2.13. The L/C Issuer may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced L/C Issuer and the
successor L/C Issuer. The Administrative Agent shall notify the Banks of any
such replacement of the L/C Issuer. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced L/C Issuer pursuant to Section 2.2.4. From and after the
effective date of any such replacement, (i) the successor L/C Issuer shall have
all the rights and obligations of the L/C Issuer under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “L/C Issuer” shall be deemed to refer to such successor or to any
previous L/C Issuer, or to such successor and all previous L/C Issuers, as the
context shall require. After the replacement of an L/C Issuer hereunder, the
replaced L/C Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of an L/C Issuer under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

2.3. Reduction of Revolving Credit Commitment.

2.3.1. The Borrower shall have the right, upon at least three (3) Business Days’
notice to the Administrative Agent, to terminate in whole or reduce in part the
unused portion of the Revolving Credit Commitment, provided that each partial
reduction shall be in the amount of at least One Million and No/100 Dollars
($1,000,000.00), and provided further that no reduction shall be permitted if,
after giving effect thereto, and to any prepayment made therewith, the aggregate
outstanding and unpaid principal amount of the Revolving Credit Loans, Swing
Line Loans and Letters of Credit shall exceed the Revolving Credit Commitment.
Any reduction in part of the unused portion of the Banks’ Commitments shall be
made in the proportion that each Bank’s Commitment bears to the Revolving Credit
Commitment. The Revolving Credit Commitment, once so reduced or terminated, may
not be reinstated.

2.3.2. Upon any prepayment by the Borrower of any principal portion of the
Prudential Term Notes during the Adjusted Covenant Period (but excluding any
scheduled principal payments made in accordance with the principal installment
due dates set forth in the respective Prudential Term Notes), the Revolving
Credit Commitment shall be reduced by an amount equal to the amount of such
prepayment and the Borrower shall, simultaneously with such prepayment on the
Prudential Term Notes, prepay Revolving Credit Loans (or, if necessary, cash
collateralize the outstanding Letters of Credit) in an amount equal to the
amount, if any, by which the Aggregate Outstanding Credit Exposure exceeds the
reduced amount of the Revolving Credit Commitment. Any such reduction in the
Revolving Credit Commitment shall reduce each Bank’s Commitment in the
proportion that such Bank’s Commitment bears to the Revolving Credit Commitment.
The Revolving Credit Commitment, once so reduced, may not be reinstated.

2.4. Notice and Manner of Borrowing. The Borrower shall give the Administrative
Agent notice of any Revolving Credit Loans under this Agreement prior to
12:00 noon on the day of each Base Rate Loan, and at least three (3) Business
Days before each LIBOR Loan, specifying: (1) the date of such Loan; (2) the
amount of such Loan; (3) the type of Loan; and (4) in the case of a LIBOR Loan,
the duration of the Interest Period applicable thereto, which notice shall be in
form and content as set forth on Exhibit C hereto (a “Borrowing Notice”). The
Administrative Agent shall promptly notify each Bank of its receipt of a
Borrowing Notice. Not later than 1:00 p.m. on the date of such Revolving Credit
Loan, each Bank will make available to the Administrative Agent at the
Administrative Agent’s Principal Office in immediately available funds, such
Bank’s Pro Rata Share of such Revolving Credit Loan. After the Administrative
Agent’s receipt of such funds, not later than 1:00 p.m. on the date of such
Revolving Credit Loan and upon fulfillment of the applicable conditions set
forth in Section 3, the Administrative Agent will make such Revolving Credit
Loan available to the Borrower in immediately available funds by crediting the
amount thereof to the following account with the Administrative Agent: Account
styled Saia, Inc. Operating Account, No. 209908769. All times shall be based on
Central Time. All Borrowing Notices shall be irrevocable and shall be given not
later than 12:00 noon on the day which is not less than the number of Business
Days specified above for such Borrowing Notice.

2.5. Non-Receipt of Funds by Agent.

2.5.1. Unless the Administrative Agent shall have received notice from a Bank
prior to the date on which such Bank is to provide funds to the Administrative
Agent for a Revolving Credit Loan to be made by such Bank that such Bank will
not make available to the Administrative Agent such funds, the Administrative
Agent may assume that such Bank has made such funds available to the
Administrative Agent on the date of such Revolving Credit Loan in accordance
with Section 2.4 and the Administrative Agent in its sole discretion may, but
shall not be obligated to, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent such Bank
shall not have so made such funds available to the Administrative Agent, such
Bank agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower by the Administrative Agent until
the date such amount is repaid to the Administrative Agent, at the Federal Funds
Rate for the first three days and thereafter at the interest rate then
applicable to the Revolving Credit Loans. If such Bank shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Bank’s Revolving Credit Loan for purposes of this Agreement. If
such Bank does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent with interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at the rate of interest applicable at the
time to such proposed Revolving Credit Loan.

2.5.2. Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Banks hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent in its sole discretion may, but
shall not be obligated to, in reliance upon such assumption, cause to be
distributed to each Bank on such due date an amount equal to the amount then due
such Bank. If and to the extent the Borrower shall not have so made such payment
in full to the Administrative Agent, each Bank shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Bank together with
interest thereon, for each day from the date such amount is distributed to such
Bank until the date such Bank repays such amount to the Administrative Agent, at
the Federal Funds Rate for the first three days and thereafter at the interest
rate then applicable to the Revolving Credit Loans.

2.6. Conversions and Renewals. The Borrower may elect from time to time to
convert all or a part of one type of Revolving Credit Loan into another type of
Revolving Credit Loan or to renew all or part of a Revolving Credit Loan by
giving the Administrative Agent written notice by submitting to the
Administrative Agent an Interest Rate Election Notice, in form and content as
set forth on Exhibit D hereto, at least one (1) Business Day before conversion
into a Base Rate Loan, at least three (3) Business Days before conversion into
or renewal of a LIBOR Loan, specifying: (1) the renewal or conversion date;
(2) the amount of the Revolving Credit Loan to be converted or renewed; (3) in
the case of conversions, the type of Loan to be converted into; and (4) in the
case of renewals of or a conversion into LIBOR Loans, the duration of the
Interest Period applicable thereto, including one-month, two-month, three-month
or four-month durations; provided that (a) the minimum principal amount of each
Revolving Credit Loan outstanding after a renewal or conversion shall be Two
Hundred Thousand and No/100 Dollars ($200,000.00) in the case of Base Rate
Loans, and One Million and No/100 Dollars ($1,000,000.00) in the case of LIBOR
Loans; and (b) LIBOR Loans may be converted only on the last day of the Interest
Period for such Loan. The Administrative Agent shall promptly notify each Bank
of each such notice. All conversions and renewals shall be made in accordance
with each Bank’s Pro Rata Share of the amount to be converted or renewed. All
notices given under this Section 2.6 shall be irrevocable and shall be given not
later than 10:00 a.m. (Central time) on the day which is not less than the
number of Business Days specified above for such notice. If the Borrower shall
fail to give the Administrative Agent the notice as specified above for the
renewal or conversion of a LIBOR Loan prior to the end of the Interest Period
with respect thereto, such LIBOR Loan shall automatically be converted into a
Base Rate Loan on the last day of the Interest Period for such Loan.
Notwithstanding anything provided in this Section 2.6 or in Section 2.4, the
Borrower shall have no more than six (6) LIBOR Loans outstanding at any one
time.

2.7. Settlement. It is agreed that each Bank’s funded portion of the Revolving
Credit Loans is intended by the Banks to be equal at all times to such Bank’s
Pro Rata Share of the outstanding Revolving Credit Loans. Notwithstanding such
agreement, the Administrative Agent, and the other Banks agree (which agreement
shall not be for the benefit of or enforceable by the Borrower) that in order to
facilitate the administration of this Agreement and the other Loan Documents,
settlement among them as to the Revolving Credit Loans shall take place on a
periodic basis in accordance with the following provisions:

2.7.1. The Administrative Agent shall request settlement (“Settlement”) with the
Banks on a weekly basis, or on a more frequent basis if so determined by the
Administrative Agent, (1) with respect to each outstanding Revolving Credit
Loan, and (2) with respect to collections received, in each case, by notifying
the Banks of such requested Settlement by telecopy, telephone, or other similar
form of transmission, of such requested Settlement, no later than 10:00 a.m.
(Tulsa, Oklahoma time) on the date of such requested Settlement (the “Settlement
Date”). Each Bank shall make the amount of such Bank’s Pro Rata Share of the
outstanding principal amount of the Revolving Credit Loan with respect to which
Settlement is requested available to the Administrative Agent in same day funds
to such account of the Administrative Agent as the Administrative Agent may
designate, not later than 3:00 p.m. (Tulsa, Oklahoma time), on the Settlement
Date applicable thereto, regardless of whether the applicable conditions
precedent set forth in Section 3 have then been satisfied. Such amounts made
available to the Administrative Agent shall be applied against the amount of the
applicable Revolving Credit Loan and, together with the portion of such
Revolving Credit Loan representing Bank’s Pro Rata Share thereof, shall
constitute Revolving Credit Loans of such Banks. If any such amount is not made
available to the Administrative Agent by any Bank on the Settlement Date
applicable thereto, the Administrative Agent shall be entitled to recover such
amount on demand from such Bank together with interest thereon at the Federal
Funds Rate for the first three (3) days from and after such demand and
thereafter at the Interest Rate then applicable to the Revolving Credit Loans.

2.7.2. Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by the Administrative Agent, each other Bank shall irrevocably
and unconditionally purchase and receive from the Administrative Agent, without
recourse or warranty, an undivided interest and participation in such Revolving
Credit Loan to the extent of such Bank’s Pro Rata Share thereof by paying to the
Administrative Agent, in same day funds, an amount equal to such Bank’s Pro Rata
Share of such Revolving Credit Loan. If such amount is not in fact made
available to the Administrative Agent by any Bank, the Administrative Agent
shall be entitled to recover such amount on demand from such Bank together with
interest thereon at the Federal Funds Rate for the first three (3) days from and
after such demand and thereafter at the Interest Rate then applicable to the
Revolving Credit Loans.

2.7.3. From and after the date, if any, on which any Bank purchases an undivided
interest and participation in any Revolving Credit Loan pursuant to
subsection (ii) above, the Administrative Agent shall, subject to reimbursement
to the Administrative Agent for any amounts due from such Bank, promptly
distribute to such Bank at such address as such Bank may request in writing,
such Bank’s Pro Rata Share of all payments of principal and interest received by
the Administrative Agent in respect of such Revolving Credit Loan.

2.7.4. The Administrative Agent shall record on its books the principal amount
of the Revolving Credit Loans owing to each Bank. In addition, each Bank is
authorized, at such Bank’s option, to note the date and amount of each payment
or prepayment of principal of such Bank’s Revolving Credit Loans in its books
and records, including computer records, such books and records constituting
rebuttably presumptive evidence, absent manifest error, of the accuracy of the
information contained therein.

2.7.5. All Revolving Credit Loans shall be made by the Banks simultaneously and
in accordance with their Pro Rata Shares. It is understood that (a) no Bank
shall be responsible beyond such Bank’s Commitment set forth in Section 2.1
hereof for any failure by any other Bank to perform its obligation to make any
Revolving Credit Loans hereunder, (b) no failure by any Banks to perform its
obligation to make any Revolving Credit Loan hereunder shall excuse any other
Bank from its obligation to make any Revolving Credit Loans hereunder, and
(c) the obligations of each Bank hereunder shall be several, not joint and
several.

              2.8.   Interest.           2.8.1.    
The Loans shall bear interest as follows:

(a) The outstanding principal amount of the Base Rate Loans shall bear interest
on each day at the Adjusted Base Rate for that day, but in any event not less
than the rate of three percent (3%) per annum. Any change in the Adjusted Base
Rate resulting from a change in the Base Rate shall be effective as of the
opening of business on the day on which such change in the Base Rate becomes
effective.

(b) The outstanding principal amount of each LIBOR Loan shall bear interest for
the applicable Interest Period at the Adjusted LIBOR Rate applicable to such
Interest Period, but in any event not less than the rate of three percent (3%)
per annum.

(c) The outstanding principal amount of each Swing Line Loan shall bear interest
on each day at the Adjusted Base Rate for that day, but in any event not less
than the rate of three percent (3%) per annum.

2.8.2. Interest on each Loan shall be calculated on the basis of a year
consisting of 360 days and for the actual number of days elapsed.

2.8.3. Interest on the Loans shall be paid in arrears in immediately available
funds to the Administrative Agent at its Principal Office for the account of the
applicable Lending Office of each Bank as follows:

(a) For each Base Rate Loan, on the first (1st) day of each month commencing the
first such date after such Loan is made and continuing until the earlier of
(i) the date such Base Rate Loan is paid in full or (ii) the Termination Date.

(b) For each LIBOR Loan, on the earlier of the last day of the Interest Period
with respect to such LIBOR Loan and, if the applicable Interest Period begins in
one calendar quarter and ends in a subsequent calendar quarter, on the first day
of each calendar quarter during such Interest Period.

(c) For each Swing Line Loan, on the first (1st) day of each month commencing
the first such date after such Swing Line Loan is made and continuing until the
earlier of (i) the date such Swing Line Loan is paid in full or (ii) the
Termination Date.

2.8.4. Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan, or (ii) in the case of any other amount,
2% plus the Adjusted Base Rate.

2.9. Unused Portion Fee. The Borrower agrees to pay to the Administrative Agent
for the account of the Banks an Unused Portion Fee on the average daily unused
portion of the Revolving Credit Commitment from the Effective Date until the
Termination Date at the rate determined in accordance with the Pricing Schedule.
The Unused Portion Fee shall be payable in arrears on the first (1st) day of
each quarter during the term of this Agreement and on the Termination Date. Upon
receipt of any Unused Portion Fees, the Administrative Agent will promptly
thereafter cause to be distributed such payments to the Banks in accordance with
each Bank’s Pro Rata Share of such payments.

2.10. Notes. The Revolving Credit Loans made by the Banks under this Agreement
shall be evidenced by the Notes. Each Bank is hereby authorized by the Borrower
to endorse on the schedule attached to the Note held by it the amount and type
of each Revolving Credit Loan and each renewal, conversion, and payment of
principal amount received by such Bank for the account of its applicable Lending
Office on account of its Revolving Credit Loans, which endorsement shall, in the
absence of manifest error, be conclusive as to the outstanding balance of the
Revolving Credit Loans made by such Bank; provided, however, that the failure to
make such notation with respect to any Revolving Credit Loan or renewal,
conversion, or payment shall not limit or otherwise affect the obligations of
the Borrower under this Agreement or the Note held by such Bank.

              2.11.   Required Payments.
 
    2.11.1.     All Revolving Credit Loans shall be repaid in full on the
Termination Date.

2.11.2. Upon each redetermination by the Administrative Agent pursuant to
Section 1.5 of the amount of the Available Borrowing Base then in effect, if the
Aggregate Outstanding Credit Exposure exceeds the Available Borrowing Base (as
so determined by the Administrative Agent), then within ten Business Days after
receipt of notice from the Administrative Agent of the redetermined amount of
the Available Borrowing Base, the Borrower shall prepay Revolving Credit Loans
(or, if necessary, cash collateralize the outstanding Letters of Credit) in an
aggregate amount equal to such excess. To the extent any required prepayment
would be applied to outstanding LIBOR Loans and no Default or Matured Default
has occurred and is continuing, such portion, including interest thereon through
the end of the then-current Interest Period applicable thereto, shall be
deposited in a deposit account with the Administrative Agent, such account to be
under the sole dominion and control of the Administrative Agent and not subject
to withdrawal by the Borrower, and withdrawn for application to such LIBOR Loans
at the end of the then-current Interest Periods applicable thereto (or earlier,
upon and at any time after the occurrence and continuance of a Matured Default).
The Administrative Agent shall not pay any interest to the Borrower on any
amounts held in such account.

2.11.3. Upon any reduction of the Revolving Credit Commitment pursuant to
Section 2.3.1 or 2.3.2, the Borrower will be required to prepay Revolving Credit
Loans (or, if necessary, cash collateralize outstanding Letters of Credit) to
the extent the Aggregate Outstanding Credit Exposure exceeds the reduced amount
of the Revolving Credit Commitment.

2.12. Optional Prepayments. The Borrower may, upon at least one Business Day’s
prior notice to the Administrative Agent in the case of Base Rate Loans and at
least three Business Days’ prior notice to the Administrative Agent in the case
of LIBOR Loans, pay the Loans, without premium or penalty, in whole or in part
with accrued interest to the date of such payment on the amount paid, provided
that LIBOR Loans may be paid, without premium or penalty, only on the last day
of the Interest Period for such Loans. Upon receipt of any such payments, the
Administrative Agent will promptly thereafter cause to be distributed such
payment to each Bank for the account of its applicable Lending Office its Pro
Rata Share of such payment.

2.13. Method of Payment. The Borrower shall make each payment under this
Agreement and under the Notes not later than 3:00 p.m. (Central time) on the
date when due in lawful money of the United States to the Administrative Agent
at its Principal Office for the account of the applicable Lending Office of each
Bank in immediately available funds. The Administrative Agent will promptly
thereafter cause to be distributed (1) such payments of principal and interest
in like funds to each Bank for the account of its applicable Lending Office
based upon its Pro Rata Share thereof and (2) other fees payable to any Bank to
be applied in accordance with the terms of this Agreement. The Borrower hereby
authorizes the Administrative Agent and each Bank, if and to the extent payment
is not made when due under this Agreement or under the Notes, to charge from
time to time against any account of the Borrower with such Bank any amount as
due. Whenever any payment to be made under this Agreement or under the Notes
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall be
included in the computation of the payment of interest and the commitment fee,
as the case may be, except, in the case of a LIBOR Loan, if the result of such
extension would be to extend such payment into another calendar month, such
payment shall be made on the immediately preceding Business Day.

2.14. Use of Proceeds. The proceeds of the Loans hereunder shall be used by the
Borrower for general corporate purposes including financing Permitted
Acquisitions, working capital, drawings under Letters of Credit, and Capital
Expenditures. All Loans outstanding under the Existing Credit Agreement as of
the Effective Date shall be continued as Loans made hereunder. The Borrower will
not, directly or indirectly, use any part of such proceeds for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation U or to
extend credit to any Persons for the purpose of purchasing or carrying any such
margin stock, or for any purpose which violates, or is inconsistent with,
Regulation U.

2.15. Illegality. Notwithstanding any other provision in this Agreement, if any
Bank determines that any applicable law, rule, or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by such Bank (or its
Lending Office) with any request or directive (whether or not having the force
of law) of any such authority, central bank, or comparable agency shall make it
unlawful or impossible for such Bank (or its Lending Office) to maintain or fund
its LIBOR Loans, then upon thirty (30) days notice to the Borrower (with a copy
to the Administrative Agent) by such Bank the outstanding principal amount of
all LIBOR Loans, together with interest accrued thereon, and any other amounts
payable to each Bank under this Agreement shall be repaid (a) immediately upon
demand of such Bank if such change or compliance with such request, in the
judgment of such Bank, requires immediate repayment, or (b) at the expiration of
the last Interest Period to expire before the effective date of any such change
or request.

2.16. Disaster. Notwithstanding anything to the contrary herein, if the
Administrative Agent determines (which determination shall be conclusive) that
quotations of interest rates for the relevant deposits referred to in the
definition of LIBOR Rate, are not being provided in the relevant amounts or for
the relative maturities for purposes of determining the rate of interest on a
LIBOR Loan as provided in this Agreement, or if the Majority Banks determine
(which determination shall be conclusive) that the relevant rates of interest
referred to in the definition of LIBOR Rate, upon the basis of which the rate of
interest for any such type of Loan is to be determined do not accurately cover
the cost to the Banks of making or maintaining such type of Loans, then the
Administrative Agent shall forthwith give notice thereof to the Borrower,
whereupon (a) the obligation of the Banks to make LIBOR Loans, shall be
suspended until the Administrative Agent notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, and (b) the
Borrower shall repay in full the then outstanding principal amount of each LIBOR
Loan, together with accrued interest thereon, on the last day of the then
current Interest Period applicable to such Loan.

2.17. Increased Cost. From time to time upon 30 days’ prior notice to the
Borrower from a Bank (with a copy to the Administrative Agent), the Borrower
shall pay to the Administrative Agent for the account of the applicable Bank
such amounts as any Bank may determine to be necessary to compensate such Bank
for any costs incurred by such Bank which such Bank determines are attributable
to its making or maintaining any LIBOR Loans hereunder or its obligation to make
any such Loans hereunder, or any reduction in any amount receivable by such Bank
under this Agreement or its Note in respect of any such Loans or such obligation
(such increases in costs and reductions in amounts receivable being herein
called “Additional Costs”), resulting from any change after the Effective Date
in U.S. federal, state, municipal, or foreign laws or regulations (including
Regulation D), or the adoption or making after such date of any interpretations,
directives, or requirements applying to a class of banks including such Bank of
or under U.S. federal, state, municipal, or foreign laws or regulations (whether
or not having the force of law) by any court or governmental or monetary
authority charged with the interpretation or administration thereof (“Regulatory
Change”), which: (1) changes the basis of taxation of any amounts payable to
such Bank under this Agreement or its Note in respect of any of such Loans
(other than taxes imposed on the overall net income of such Bank or of its
Lending Office for any of such Loans by the jurisdiction where the Principal
Office or such Lending Office is located); or (2) imposes or modifies any
reserve, special deposit, compulsory loan, or similar requirements relating to
any extensions of credit or other assets of, or any deposits with or other
liabilities of, such Bank (including any of such Loans or any deposits referred
to in the definition of LIBOR Rate); or (3) imposes any other condition
affecting this Agreement or its Note (or any of such extensions of credit or
liabilities). Such Bank will notify the Borrower (with a copy to the
Administrative Agent) of any event occurring after the Effective Date which will
entitle such Bank to compensation pursuant to this Section 2.17 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Determinations by any Bank for purposes of this Section 2.17 of
the effect of any Regulatory Change on its costs of making or maintaining Loans
or on amounts receivable by it in respect of Loans, and of the additional
amounts required to compensate any such Bank in respect of any Additional Costs,
shall be conclusive, provided that such determinations are made on a reasonable
basis.

2.18. Risk-Based Capital. In the event that any Bank determines that
(1) compliance with any judicial, administrative, or other governmental
interpretation of any law or regulation or (2) compliance by such Bank or any
corporation controlling such Bank with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law)
has the effect of requiring an increase in the amount of capital required or
expected to be maintained by such Bank or any corporation controlling such Bank,
and such Bank determines that such increase is based upon its obligations
hereunder, and other similar obligations, the Borrower shall pay to the
Administrative Agent, for the account of the applicable Bank, such additional
amount as shall be certified by the Bank to be the amount allocable to such
Bank’s obligations to the Borrower hereunder. Such Bank will notify the Borrower
(with a copy to the Administrative Agent) of any event occurring after the
Effective Date that will entitle such Bank to compensation pursuant to this
Section 2.18 as promptly as practicable after it obtains knowledge thereof and
determines to request such compensation. Determinations by any Bank for purposes
of this Section 2.18 of the effect of any increase in the amount of capital
required to be maintained by such Bank and of the amount allocable to such
Bank’s obligations to the Borrower hereunder shall be conclusive, provided that
such determinations are made on a reasonable basis.

2.19. Funding Loss Indemnification. Upon notice to the Borrower from a Bank
(with a copy to the Administrative Agent) the Borrower shall pay to the
Administrative Agent for the account of the applicable Bank, such amount or
amounts as shall be sufficient (in the reasonable opinion of such Bank) to
compensate it for any loss, cost, or expense incurred as a result of (a) any
payment of a LIBOR Loan on a date other than the last day of the Interest Period
for such Loan, including payment upon acceleration of the Loans by the
Administrative Agent pursuant to Section 8.1 or any prepayment of a LIBOR Loan
under Sections 2.15 or 2.16; or (b) any failure by the Borrower to borrow or
convert, as the case may be, a LIBOR Loan on the date for borrowing or
conversion, as the case may be, specified in the relevant notice under
Section 2.6.

2.20. Swing Line Loans.

2.20.1. Upon the satisfaction of the conditions precedent set forth in
Section 3.2 and, if such Swing Line Loan is to be made on the date of the
initial Advance hereunder, the satisfaction of the conditions precedent set
forth in Section 3.1 as well, from and including the Effective Date and prior to
the Termination Date, the Swing Line Lender agrees, on the terms and conditions
set forth in this Agreement, to make Swing Line Loans to the Borrower from time
to time in an aggregate principal amount not to exceed the Swing Line
Commitment, provided that the Aggregate Outstanding Credit Exposure shall not at
any time exceed the aggregate Commitment, and provided further that at no time
shall the Outstanding Credit Exposure of the Swing Line Lender exceed the Swing
Line Lender’s Commitment at such time. Subject to the terms of this Agreement,
the Borrower may borrow, repay and reborrow Swing Line Loans at any time prior
to the Termination Date.

2.20.2. The Borrower shall deliver to the Administrative Agent and the Swing
Line Lender irrevocable notice (a “Swing Line Borrowing Notice”) not later than
noon (Tulsa time) on the requested date of disbursement, which shall be a
Business Day (“Borrowing Date”) of each Swing Line Loan, specifying (i) the
applicable Borrowing Date, and (ii) the aggregate amount of the requested Swing
Line Loan which shall be an amount not less than $100,000.

2.20.3. Promptly after receipt of a Swing Line Borrowing Notice, the Swing Line
Lender shall make available the Swing Line Loan, in funds immediately available
to the Borrower on the Borrowing Date.

2.20.4. Each Swing Line Loan shall be paid in full by the Borrower on demand. In
addition, the Swing Line Lender may at any time in its sole discretion with
respect to any outstanding Swing Line Loan, require each Bank (including the
Swing Line Lender) to make a Revolving Credit Loan in the amount of such Bank’s
Pro Rata Share of such Swing Line Loan for the purpose of repaying such Swing
Line Loan. Not later than noon (Tulsa time) on the date of any notice received
pursuant to this Section 2.20.4, each Bank shall make available its required
Revolving Credit Loan, in funds immediately available in Tulsa to the
Administrative Agent at its address specified, pursuant to Section 2.4.
Revolving Credit Loans made pursuant to this Section 2.20.4 shall initially be
Base Rate Loans and thereafter may be continued as Base Rate Loans or converted
into LIBOR Loans in the manner provided in Section 2.6 and subject to the other
conditions and limitations set forth in this Section 2. Unless a Bank shall have
notified the Swing Line Lender, prior to its making any Swing Line Loan, that
any applicable condition precedent set forth in Sections 3.1 or 3.2 had not then
been satisfied, such Bank’s obligation to make Revolving Credit Loans pursuant
to this Section 2.20.4 to repay Swing Line Loans shall be unconditional,
continuing, irrevocable and absolute and shall not be affected by any
circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Bank may have against the
Administrative Agent, the Swing Line Lender or any other Person, (b) the
occurrence or continuance of a Default, (c) any adverse change in the condition
(financial or otherwise) of the Borrower, or (d) any other circumstances,
happening or event whatsoever. In the event that any Bank fails to make payment
to the Administrative Agent of any amount due under this Section 2.20.4, the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Bank hereunder
until the Administrative Agent receives such payment from such Bank or such
obligation is otherwise fully satisfied. In addition to the foregoing, if for
any reason any Bank fails to make payment to the Administrative Agent of any
amount due under this Section 2.20.4, such Bank shall be deemed, at the option
of the Administrative Agent, to have unconditionally and irrevocably purchased
from the Swing Line Lender, without recourse or warranty, an undivided interest
and participation in the applicable Swing Line Loan in the amount of such
Revolving Credit Loan, and such interest and participation may be recovered from
such Bank together with interest thereon at the Federal Funds Rate for each day
during the period commencing on the date of demand and ending on the date such
amount is received. On the Termination Date, the Borrower shall repay in full
the outstanding principal balance of the Swing Line Loans.



3.   CONDITIONS PRECEDENT

3.1. Conditions Precedent to Effective Date. The obligations of the Banks to
make Loans (including Swing Line Loans) and of the L/C Issuer to issue Letters
of Credit hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 11.1):

3.1.1. The Administrative Agent shall have received from the Borrower and each
Bank party hereto (such Banks to constitute at least the Majority Banks) either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.

3.1.2. The Administrative Agent shall have received the Guaranty, duly executed
by SMF.

3.1.3. The Administrative Agent shall have received a Borrowing Notice with
respect to the Loans, if any, to be made on the Effective Date.

3.1.4. The Administrative Agent shall have received (i) copies of the articles
or certificate of incorporation or organization of the Borrower and each of its
Subsidiaries, together with all amendments, certified by the appropriate
governmental officer in its jurisdiction of incorporation or organization,
(ii) a certificate of good standing for the Borrower and each of its
Subsidiaries, certified by the appropriate governmental officer in its
jurisdiction of incorporation or organization, (iii) copies, certified by the
Secretary or Assistant Secretary of the Borrower and each of its Subsidiaries,
of its bylaws, operating agreement or other internal governance documents,
together with all amendments thereto, and (iv) copies, certified by the
Secretary or Assistant Secretary of the Borrower and each of its Subsidiaries,
of the resolutions or actions of its Board of Directors or other governing body
authorizing the execution of the Loan Documents to which it is a party.

3.1.5. The Administrative Agent shall have received an incumbency certificate,
executed by a Secretary or Assistant Secretary of the Borrower and each of its
Subsidiaries, which shall identify by name and title and bear the signatures of
the Authorized Officers of the Borrower and each of its Subsidiaries authorized
to sign the Loan Documents to which it is a party and, in the case of the
Borrower, the Authorized Officers of the Borrower authorized to submit borrowing
requests and Interest Rate Election Notices, upon which certificate the
Administrative Agent shall be entitled to rely until informed of any change in
writing by an Authorized Officer.

3.1.6. The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by an Authorized Officer of the Borrower, confirming
compliance with the conditions set forth in Sections 3.2.1 and 3.2.2.

3.1.7. The Administrative Agent shall have received a certificate from an
Authorized Officer of the Borrower dated as of the Effective Date addressed to
the Administrative Agent and each of the Bank certifying that, as of such date,
the Borrower and each of its Subsidiaries is Solvent (assuming with respect to
each Guarantor, that the fraudulent transfer savings language contained in the
Guaranty applicable to such Guarantor will be given full effect);

3.1.8. The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Banks and dated the Effective
Date) of Bryan Cave LLP, counsel to the Borrower and the Existing Subsidiaries,
covering the matters set forth in Schedule 3.1.8 and such other matters as the
Administrative Agent or the Majority Banks shall reasonably request. The
Borrower hereby requests such counsel to deliver such opinion.

3.1.9. The Administrative Agent shall have received a copy of, or a certificate
as to coverage under, the insurance policies required by Section 5.5 and the
applicable provisions of the Collateral Documents, each of which shall be
endorsed or otherwise amended to include a customary lender’s loss payable
endorsement and name the Collateral Agent as an additional insured thereunder.

3.1.10. The Borrower shall have paid to the Administrative Agent, for the
account of each Bank that consents to the amendments to the Existing Credit
Agreement evidenced by this Agreement, an upfront amendment fee in an amount
equal to 0.50% (50 basis points) of such Bank’s Commitment.

3.1.11. The Administrative Agent shall have received payment of all other fees
and other amounts due and payable on or prior to the Effective Date, including
the fees set forth in the separate fee letter between the Administrative Agent
and the Borrower and, to the extent invoiced, reimbursement or payment of all
out of pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

3.1.12. The Administrative Agent shall have received evidence satisfactory to
the Administrative Agent that the Prudential Agreement has been executed and
delivered by the parties thereto, and the terms and provisions of the Prudential
Agreement shall be acceptable to the Administrative Agent.

3.1.13. The Prudential Intercreditor Agreement shall have been executed and
delivered by the parties thereto and shall be in full force and effect.

3.1.14. The Collateral Agent shall have received the Security Agreement, duly
executed by the Borrower, STI and SMF.

3.1.15. The Collateral Agent shall have received all appropriate evidence
required by the Collateral Agent in the reasonable exercise of its sole
discretion necessary to determine that, subject to compliance with Sections 5.12
and 5.13, arrangements have been made for the Collateral Agent for the benefit
of Secured Parties to have an Acceptable Security Interest in the Personal
Property Collateral, including the delivery to the Collateral Agent of (i) such
financing statements (or amendments) under the UCC for filing in such
jurisdictions as the Collateral Agent may require, (ii) any other documents,
agreements or instruments necessary to create an Acceptable Security Interest in
the Personal Property Collateral described therein, (iii) such certificates,
powers executed in blank, and other documents, agreements or instruments
necessary to create and perfect an Acceptable Security Interest in all Equity
Interests, including Equity Interests in Subsidiaries of the Borrower, included
in the Personal Property Collateral, (iv) lien, tax and judgment searches
conducted on the Borrower and its Subsidiaries reflecting no Liens other than
Excepted Liens against any of the Personal Property Collateral as to which
perfection of a Lien is accomplished by the filing of a financing statement, and
(v) lien releases with respect to any Personal Property Collateral currently
subject to a Lien (other than Excepted Liens).

3.1.16. The Administrative Agent shall have received such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to any legal matters relating to the Borrower and each of its
Subsidiaries, this Agreement or the other Loan Documents, all in form and
substance satisfactory to the Administrative Agent and its counsel.

The Administrative Agent shall notify the Borrower and the Banks when each of
the foregoing conditions required to be to the satisfaction of the
Administrative Agent and/or the Collateral Agent has been satisfied (or waived
pursuant to Section 11.1).

3.2. Conditions Precedent to All Credit Extensions. The obligation of each Bank
to make any Loan and of the L/C Issuer to issue or extend any Letter of Credit
shall be subject to the further conditions precedent that on and as of the date
such Loan is to be made or such Letter of Credit is to be issued or extended:

3.2.1. The representations and warranties of the Borrower contained in Section 4
of this Agreement and all other Loan Documents to which it is a party and of
each Guarantor in the Guaranty and all other Loan Documents to which it is a
party shall be true and correct on and as though made on and as of such date and
will remain true and correct after giving effect to the making of such Loan or
issuance or extension of such Letter of Credit.

3.2.2. No Default or Matured Default shall have occurred and be continuing or
would result from the making of such Loan or the issuance or extension of such
Letter of Credit.

3.2.3. The Administrative Agent shall have received such other approvals,
opinions, or documents as any Bank through the Administrative Agent may have
reasonably requested.

Each request by the Borrower for a Loan or issuance or extension of a Letter of
Credit shall constitute a representation and warranty by the Borrower that the
statements in Sections 3.2.1 and 3.2.2 are true and correct.



4.   REPRESENTATIONS AND WARRANTIES

The Borrower represents, covenants and warrants as follows (all references to
“Subsidiary” and "Subsidiaries” in this Section 4 shall be deemed omitted if the
Borrower has no Subsidiaries at the time the representations herein are made and
repeated):

4.1. Organization. The Borrower is a corporation duly organized and validly
existing in good standing under the laws of the State of Delaware; each
Subsidiary is duly organized and validly existing in good standing under the
laws of the jurisdiction in which it is organized; and the Borrower has and each
Subsidiary has the power to own its respective Property and to carry on its
respective business as now being conducted. The execution, delivery and
performance by the Borrower of this Agreement and the other Loan Documents to
which it is a party are within the Borrower’s corporate powers and have been
duly authorized by all necessary corporate action. As of the date hereof, the
only Subsidiaries of the Borrower are the Existing Subsidiaries.

4.2. Financial Statements. The Borrower has furnished to the Administrative
Agent the following financial statements, certified by a principal financial
officer of the Borrower: (i) a consolidated balance sheet of the Borrower and
its Subsidiaries as of December 31 in each of the two fiscal years of the
Borrower most recently completed prior to the date as of which this
representation is made or repeated (other than fiscal years completed within
90 days prior to such date for which audited financial statements have not been
released) and consolidated statements of income, cash flows and a consolidated
statement of shareholders’ equity of the Borrower and its Subsidiaries for each
such year, all reported on by KPMG LLP or another nationally recognized public
accounting firm; and (ii) a consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the quarterly period (if any) most recently
completed prior to such date and after the end of such fiscal year (other than
quarterly periods completed within 45 days prior to such date for which
financial statements have not been released) and the comparable quarterly period
in the preceding fiscal year and consolidated statements of income, cash flows
and a consolidated statement of shareholders’ equity for the periods from the
beginning of the fiscal years in which such quarterly periods are included to
the end of such quarterly periods, prepared by the Borrower. All of the
financial statements delivered to the Administrative Agent pursuant to this
Section 4.2 (including any related schedules and/or notes) are true and correct
in all material respects (subject, as to interim statements, to changes
resulting from audits and year-end adjustments), have been prepared in
accordance with GAAP consistently followed throughout the periods involved and
show all liabilities, direct and contingent, of the Borrower and its
Subsidiaries required to be shown in accordance with such principles. The
balance sheets fairly present the condition of the Borrower and its Subsidiaries
as of the dates thereof, and the statements of income, cash flows and
stockholders’ equity fairly present the results of the operations of the
Borrower and its Subsidiaries and their cash flows for the periods indicated.
There has been no material adverse change in the business, property or assets,
condition (financial or otherwise) operations or prospects of the Borrower and
its Subsidiaries taken as a whole since the end of the most recent fiscal
quarter for which financial statements have been furnished.

4.3. Actions Pending. Except as set forth in the filings made by the Borrower
with the SEC, there is no action, suit, investigation or proceeding pending or,
to the knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries, or any properties or rights of the Borrower or any of its
Subsidiaries, by or before any court, arbitrator or administrative or
governmental body which, taking into account and giving effect to any applicable
insurance coverage, would reasonably be expected to result in any material
adverse change in the business, property or assets, condition (financial or
otherwise) or operations of the Borrower and its Subsidiaries taken as a whole.
There is no action, suit, investigation or proceeding pending or, to the
knowledge of the Borrower, threatened against the Borrower, or any of its
Subsidiaries which purports to affect the validity or enforceability of this
Agreement or any Note.

4.4. Outstanding Indebtedness. Neither the Borrower nor any of its Subsidiaries
has outstanding any Indebtedness except as permitted by Section 7.2. There
exists no default under the provisions of any instrument evidencing such
Indebtedness or of any agreement relating thereto.

4.5. Title to Properties. SMF has good and marketable title to each of the
Mortgaged Properties, and the Borrower and its Subsidiaries have good and
marketable title to or valid leasehold interests in each of their other
respective real Properties. The Borrower and each of its Subsidiaries have good
title to all of their other respective Properties, including the Personal
Property Collateral reflected in the most recent audited balance sheet referred
to in Section 4.2 (other than Properties disposed of in the ordinary course of
business). None of the foregoing Properties is subject to (a) any Lien of any
kind other than Excepted Liens and Liens permitted by Section 7.1 or (b) any
interests which could materially adversely affect the intended use of such
Properties. All leases necessary in any material respect for the conduct of the
respective businesses of the Borrower and its Subsidiaries are valid and
subsisting and are in full force and effect. STI does not own any Properties
other than the outstanding Equity Interests of SMF, and SCS does not own any
Properties other than any common law rights in its corporate name.

4.6. Taxes. The Borrower has and each of its Subsidiaries (i) has filed all
federal income tax returns which are required to be filed, (ii) to the best
knowledge of the Authorized Officers of the Borrower and its Subsidiaries, has
filed all state and other income tax returns which are required to be filed, and
(iii) has paid all taxes as shown on such returns and on all assessments
received by it to the extent that such taxes have become due, except such taxes
as are being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP.

4.7. Conflicting Agreements and Other Matters. Neither the Borrower nor any of
its Subsidiaries is a party to any contract or agreement or subject to any
charter or other corporate restriction which materially and adversely affects
its business, property or assets, condition (financial or otherwise) or
operations. Neither the execution nor delivery of this Agreement or any other
Loan Documents, nor fulfillment of nor compliance with the terms and provisions
hereof and thereof, will conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under, or result in any
violation of, or result in the creation of any Lien upon any of the properties
or assets of the Borrower or any of its Subsidiaries pursuant to, the charter or
by-laws of the Borrower or any of its Subsidiaries, any award of any arbitrator
or any agreement (including any agreement with stockholders), instrument, order,
judgment, decree, statute, law, rule or regulation to which the Borrower or any
of its Subsidiaries is subject. Except as set forth in the Prudential Agreement,
neither the Borrower nor any of its Subsidiaries is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Borrower or such Subsidiary, any agreement relating thereto or any other
contract or agreement (including its charter) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Borrower
of the type to be evidenced by the Notes.

4.8. Use of Proceeds.

4.8.1. None of the proceeds of the Loans will be used, directly or indirectly,
for the purpose, whether immediate, incidental or ultimate, of purchasing or
carrying any “margin stock” as defined in Regulation U or for the purpose of
maintaining, reducing or retiring any Indebtedness which was originally incurred
to purchase or carry any stock that is then currently a margin stock. Neither
the Borrower nor any agent acting on its behalf has taken or will take any
action which might cause this Agreement or the Notes to violate Regulation U or
any other regulation of the Board of Governors of the Federal Reserve System or
to violate the Securities Exchange Act of 1934, in each case as in effect now or
as the same may hereafter be in effect.

4.8.2. None of the proceeds of any Loan will be used to finance any offer to
purchase, or any purchase of, Equity Interests in any other Person, or
securities convertible into or representing the beneficial ownership of, or
rights to acquire, any such Equity Interests, if such Equity Interests,
securities or rights are of a class which is publicly traded on any securities
exchange or in any over-the-counter market, other than purchases of such Equity
Interests, securities or rights (other than margin stock) representing less than
5% of the Equity Interests or beneficial ownership of such Person for portfolio
investment purposes, if such offer or purchase has not been duly approved by the
Equity Interest holders or the board of directors or equivalent governing body
of such other Person prior to the date on which the Borrower requests that the
Banks advance funds under such Loan.

4.9. ERISA. The Borrower and each Commonly Controlled Entity have satisfied the
minimum funding standard (as defined in section 302 of ERISA and section 412 of
the Code), with respect to each Plan (other than a Multiemployer Plan), and no
waiver of such minimum funding standard has been sought or granted. No liability
to the PBGC has been or is expected by the Borrower or any Commonly Controlled
Entity to be incurred with respect to any Plan (other than a Multiemployer Plan)
by the Borrower or any Commonly Controlled Entity which is or would be
materially adverse to the business, property or assets, condition (financial or
otherwise) or operations of the Borrower and its Subsidiaries taken as a whole.
The funding target attainment percentage (as defined in section 303(d) of ERISA
and section 430(d) of the Code) for each Plan (other than a Multiemployer Plan)
is not less than 80 percent. Neither the Borrower nor any Commonly Controlled
Entity has incurred or currently expects to incur any withdrawal liability under
Title IV of ERISA with respect to any Multiemployer Plan which is or would be
materially adverse to the business, property or assets, condition (financial or
otherwise) or operations of the Borrower and its Subsidiaries taken as a whole.
The execution and delivery of this Agreement and the issuance of the Notes will
be exempt from or will not involve any transaction which is subject to the
prohibitions of section 406 of ERISA and will not involve any transaction in
connection with which a penalty could be imposed under section 502(i) of ERISA
or a tax could be imposed pursuant to section 4975 of the Code.

4.10. Governmental Consent. Neither the nature of the Borrower or of any
Subsidiary, nor any of their respective businesses or properties, nor any
relationship between the Borrower or any Subsidiary and any other Person, nor
any circumstance in connection with the delivery of this Agreement or any other
Loan Documents is such as to require any authorization, consent, approval,
exemption or any action by or notice to or filing with any court or
administrative or governmental or regulatory body in connection with the
execution and delivery of this Agreement or other Loan Documents or fulfillment
of or compliance with the terms and provisions hereof or thereof, except for
filings with governmental bodies required in order to perfect the Collateral
Agent’s Liens on the Collateral.

4.11. Environmental Compliance. The Borrower and its Subsidiaries and all of
their respective Properties and facilities have complied at all times and in all
respects with all federal, state, local and regional statutes, laws, ordinances
and judicial or administrative orders, judgments, rulings and regulations
relating to protection of the environment except, in any such case, where
failure to comply would not be reasonably expected to result in a material
adverse effect on the business, condition (financial or otherwise) or operations
of the Borrower and its Subsidiaries taken as a whole.

4.12. Investment Company Status. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or an “investment
adviser” within the meaning of the Investment Advisers Act of 1940, as amended.

4.13. Disclosure. Neither this Agreement nor any other document, certificate or
statement furnished to the Banks by or on behalf of the Borrower in connection
herewith contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein and
therein not misleading. There is no fact peculiar to the Borrower or any of its
Subsidiaries which materially adversely affects or in the future may (so far as
the Borrower can now reasonably foresee) materially adversely affect the
business, property or assets, condition (financial or otherwise) or operations
of the Borrower or any of its Subsidiaries taken as a whole and which has not
been set forth in this Agreement.

4.14. Interstate Commerce Act. Neither the Borrower nor any Subsidiary is a
“rail carrier” or a person controlled by or affiliated with a “rail carrier”
within the meaning of Title 49, U.S.C., and the Borrower is not a “carrier” to
which 49 U.S.C. Section 11301(b)(1) is applicable.

4.15. Solvency. Each of the Borrower and SMF (assuming with respect to SMF, that
the fraudulent transfer savings language contained in the Guaranty applicable to
SMF will be given full effect, and assuming with respect to the Borrower that
the Prudential Note Guaranties and the Guaranty are disregarded as obligations
of SMF) is, and after the making of each Loan hereunder will be, Solvent.

4.16. Security Interests.

4.16.1. The Security Agreement is effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined in such Security
Agreement) and, when financing statements in appropriate form are filed in the
applicable UCC filing offices, the Security Agreement will constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in such portion of the Personal Property Collateral in
which a security interest may be perfected by the filing of a financing
statement under the UCC, in each case prior and superior in right to any other
Person, other than Excepted Liens.

4.16.2. Each Mortgage with respect to a related Mortgaged Property is or will be
effective to create in favor of the Collateral Agent for the ratable benefit of
the Secured Parties a legal, valid and enforceable Lien on such Mortgaged
Property and, when appropriate filings or registrations are made with the county
clerk or recorder of the county in which such Mortgaged Property is located,
such Mortgage will constitute a fully perfected Lien on all right, title and
interest of the Borrower in such Mortgaged Property, prior and superior in right
to any other Person, other than Excepted Liens.

4.17. Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower or any Subsidiary, in such amounts, after giving effect to any
self-insurance compatible with the following standards, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or any Subsidiary operates. The insurance coverage of the Borrowers and
its Subsidiaries as in effect on the Effective Date is outlined as to carrier,
policy number, expiration date, type, amount and deductibles on Schedule 4.17.



5.   AFFIRMATIVE COVENANTS

So long as the Loans or any amount under any Loan Document shall remain unpaid,
any Bank shall have any Commitment, or there shall exist any Outstanding Credit
Exposure, the Borrower covenants as follows:

5.1. Financial Statements; Notice of Defaults. The Borrower will deliver to the
Administrative Agent:

5.1.1. as soon as practicable and in any event within 45 days after the end of
each quarterly period (other than the last quarterly period) in each fiscal year
(or, if earlier, such date as the Borrower is required to file a Quarterly
Report on Form 10-Q with the SEC), consolidating and consolidated statements of
income, cash flows and shareholders’ equity of the Borrower and its Subsidiaries
for the period from the beginning of the current fiscal year to the end of such
quarterly period, and a consolidating and a consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such quarterly period, setting
forth in each case in comparative form figures for the corresponding period in
the preceding fiscal year, all in reasonable detail and certified by an
Authorized Officer of the Borrower, subject to changes resulting from year-end
adjustments; provided, however, that delivery pursuant to Section 5.1.6 below of
copies of the Quarterly Report on Form 10-Q of the Borrower for such quarterly
period filed with the SEC shall be deemed to satisfy the requirements of this
Section 5.1.1 with respect to consolidated financial statements so long as such
statements contained in such Quarterly Report on Form 10-Q are prepared in
accordance with then current SEC and GAAP standards;

5.1.2. as soon as practicable and in any event within 90 days after the end of
each fiscal year (or, if earlier, such date as the Borrower is required to file
an Annual Report on Form 10-K with the SEC), consolidating and consolidated
statements of income, cash flows and shareholders’ equity of the Borrower and
its Subsidiaries for such year, and a consolidating and consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such year, setting
forth in each case in comparative form corresponding consolidated figures from
the preceding annual audit, all in reasonable detail and satisfactory in form to
the Majority Bank(s) and, as to the consolidated statements, reported on by
independent public accountants of recognized national standing selected by the
Borrower whose report shall be without limitation as to scope of the audit and
satisfactory in substance to the Majority Bank(s) and, as to the consolidating
statements, certified by an Authorized Officer of the Borrower; provided,
however, that delivery pursuant to Section 5.1.6 below of copies of the Annual
Report on Form 10-K of the Borrower for such fiscal year filed with the SEC
shall be deemed to satisfy the requirements of this Section 5.1.2 with respect
to consolidated financial statements so long as such statements contained in
such Annual Report on Form 10-K are prepared in accordance with then current SEC
and GAAP standards;

5.1.3. together with each delivery of financial statements required by
Sections 5.1.1 and 5.1.2 above, an Officer’s Certificate demonstrating (with
computations in reasonable detail) compliance by the Borrower and its
Subsidiaries with the provisions of Sections 6.1, 6.2, 6.3, 6.4 and 6.5 hereof
and stating that there exists no Default or Matured Default, or, if any Default
or Matured Default exists, specifying the nature and period of existence thereof
and what action the Borrower proposes to take with respect thereto;

5.1.4. together with each delivery of financial statements required by
Section 5.1.2 above, a certificate of such accountants stating that, in making
the audit necessary for their report on such financial statements, they have
obtained no knowledge of any Default or Matured Default, or, if they have
obtained knowledge of any Default or Matured Default, specifying the nature and
period of existence thereof. Such accountants, however, shall not be liable to
anyone by reason of their failure to obtain knowledge of any Default or Matured
Default which would not be disclosed in the course of an audit conducted in
accordance with generally accepted auditing standards;

5.1.5. within 45 days after the end of each quarterly period (other than the
last quarterly period) in each fiscal year, commencing with respect to the
fiscal quarter ending September 30, 2009, a Borrowing Base Report, an accounts
aging report, and an updated list of all Rolling Stock, each prepared as of the
last day of the applicable quarter and in form reasonably acceptable to the
Administrative Agent, and with respect to the last quarterly period in each
fiscal year, within 45 days after the end of such quarterly period, a
preliminary accounts aging report (which the Banks acknowledge will be subject
to year-end audit adjustments) and within 90 days after the end of such
quarterly period, a Borrowing Base Report, an accounts aging report, and an
updated list of all Rolling Stock, each prepared as of the last day of the
applicable quarter and in form reasonably acceptable to the Administrative
Agent;

5.1.6. promptly upon transmission thereof, copies of all such financial
statements, proxy statements, notices and reports as it shall send to its public
stockholders and copies of all registration statements (without exhibits) and
all reports which it files with the SEC;

5.1.7. promptly upon receipt thereof, a copy of each other report submitted to
the Borrower or any Subsidiary by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Borrower or
any Subsidiary;

5.1.8. immediately after any Authorized Officer obtains knowledge of a Default
or Matured Default, an Officer’s Certificate specifying the nature and period of
existence thereof and what action the Borrower proposes to take with respect
thereto;

5.1.9. no later than February 15 of each year, a copy of the annual operating
budget of Borrower and its Subsidiaries for such year; and

5.1.10. with reasonable promptness, such other information respecting the
condition or operations, financial or otherwise, of the Borrower or any of its
Subsidiaries as the Administrative Agent or any Bank may reasonably request.

5.2. Inspection of Property; Collateral Due Diligence.

5.2.1. The Borrower will permit any Person designated by any Bank in writing, at
such Bank’s expense if no Default or Matured Default exists and at the
Borrower’s expense if a Default or Matured Default does exist, to visit and
inspect any of the Properties of the Borrower and its Subsidiaries, to examine
the corporate books and financial records of the Borrower and its Subsidiaries
and make copies thereof or extracts therefrom and to discuss the affairs,
finances and accounts of the Borrower and its Subsidiaries with the principal
officers of the Borrower and its independent public accountants, all at such
reasonable times and as often as any Bank may reasonably request.

5.2.2. The Borrower will permit the Administrative Agent to obtain an appraisal
of each Mortgaged Property within 120 days following the Effective Date. Each
appraisal shall be prepared by an MAI real estate appraiser selected by the
Administrative Agent, shall be conducted in accordance with all applicable
requirements imposed pursuant to title XI of the Financial Institutions Reform,
Recovery and Enforcement Act of 1989 (FIRREA)), and shall be satisfactory in
form and substance to the Administrative Agent in the reasonable exercise of its
sole discretion. Updated appraisals of each Mortgaged Property may be requested
by the Administrative Agent at any time in the Administrative Agent’s reasonable
exercise of its sole discretion. The Borrower will pay all reasonable costs and
expenses actually incurred by the Administrative Agent in connection with each
appraisal of each Mortgaged Property; provided, however, that prior to the
occurrence of any Default or Matured Default, the Borrower shall not be required
to pay the costs of more than one appraisal per year for each Mortgaged
Property.

5.2.3. The Borrower will permit the Administrative Agent, through its authorized
agents and representatives (who need not be employees of the Administrative
Agent), to conduct periodic field audits of the Borrower and its Subsidiaries
and to review its operations, books and records, credit policies, charge-off
policies, collection procedures, methodology for eligibility calculations, and
other matters relating to the value and maintenance of the Eligible Accounts and
the Borrower’s financial reporting. The initial field audit will be conducted
within 120 days following the Effective Date and subsequent field audits will be
conducted annually thereafter. Additional field audits may be conducted at any
time in the Administrative Agent’s reasonable exercise of its sole discretion.
The Borrower will pay all reasonable costs and expenses actually incurred by the
Administrative Agent in connection with the initial field audit and each field
audit thereafter; provided, however, that prior to the occurrence of any Default
or Matured Default, the Borrower shall not be required to pay the costs of more
than one field audit per year.

5.2.4. The Borrower will permit the Administrative Agent to order and obtain
desktop appraisals of the Borrower’s Rolling Stock (meaning appraisals of
limited scope whereby the appraiser estimates the value of the Rolling Stock
from his or her desk based on a current listing supplied to him or her, but
without conducting a physical inspection of the Rolling Stock). Each desk-top
appraisal shall be conducted by a qualified appraiser selected by the
Administrative Agent and shall set forth the appraiser’s estimate of the Net
Orderly Liquidation Value of the Borrower’s Rolling Stock. The initial desktop
appraisal will be conducted within 90 days following the Effective Date and
subsequent desktop appraisals will be obtained annually thereafter. Additional
desktop appraisals may be conducted at any time in the Administrative Agent’s
reasonable exercise of its sole discretion. The Borrower will pay all reasonable
costs and expenses actually incurred by the Administrative Agent in connection
with the initial desktop appraisal and each desktop appraisal thereafter;
provided, however, that prior to the occurrence of any Default or Matured
Default, the Borrower shall not be required to pay the costs of more than one
desktop appraisal per year.

5.3. Covenant to Secure Obligations Equally. If the Borrower or any Subsidiary
shall create or assume any Lien upon any of its Properties, whether now owned or
hereafter acquired, other than (i) with respect to Indebtedness permitted under
Section 7.2, Liens affecting assets of a Person acquired by the Borrower or one
of its Subsidiaries (which Liens must be released and the debt secured thereby
extinguished within forty-five (45) days following the consummation of the
Acquisition), (ii) Liens permitted by the provisions of Section 7.1, and
(iii) Liens created or assumed with the prior written consent of the Collateral
Agent and the Majority Banks, the Borrower shall make or cause to be made
effective provision whereby the Obligations and the Prudential Obligations will
be secured by such Lien equally and ratably with any and all other Indebtedness
thereby secured so long as any such other Indebtedness shall be so secured.

5.4. Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
Environmental and Safety Laws, and will obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not reasonably be expected, individually or in the aggregate, to have a material
adverse effect on the business, condition (financial or otherwise), operations
or prospects of the Borrower and its Subsidiaries taken as a whole.

5.5. Insurance.

5.5.1. The Borrower will, and will cause each of its Subsidiaries to, maintain
with financially sound and reputable insurance companies not Affiliates of the
Borrower or any of its Subsidiaries, (i) insurance with respect to its
Properties and business against such casualties and contingencies, of such
types, on such terms and in such amounts as is customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or any Subsidiary operates and (ii) such other insurance as may be
required by the Loan Documents or applicable law.

5.5.2. The Borrower will, and will cause each of its Subsidiaries to, cause all
such policies covering any Collateral to be endorsed or otherwise amended to
include a customary lender’s loss payable endorsement or to name the Collateral
Agent as an additional insured, in form and substance satisfactory to the
Collateral Agent, which endorsement shall provide that, from and after the
Effective Date, if the insurance carrier shall have received written notice from
the Collateral Agent of the occurrence of a Matured Default, the insurance
carrier shall pay all proceeds otherwise payable to the Borrower or a Subsidiary
under such policies directly to the Collateral Agent; (ii) deliver original or
certified copies of all such policies to the Collateral Agent; cause each such
policy to provide that it shall not be canceled, modified or not renewed upon
not less than 30 days’ prior written notice thereof by the insurer to the
Collateral Agent; and (iii) deliver to the Collateral Agent, prior to the
cancellation, modification or nonrenewal of any such policy of insurance, a copy
of a renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Collateral Agent) together with evidence
satisfactory to the Collateral Agent of payment of the premium therefor.

5.5.3. If at any time the area in which any Mortgaged Property is located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), the Borrower
will, or will cause SMF, to obtain flood insurance in such total amount as
required by Regulation H of the Federal Reserve Board, as the same is from
time-to-time in effect, and all official rulings and interpretations thereunder
or thereof may from time to time require, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.

5.6. Maintenance of Existence. The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its corporate existence, material rights,
licenses, permits and franchises; provided that nothing in this Section 5.6
shall prevent the abandonment or termination of the existence of any Subsidiary,
or the rights or franchises of any Subsidiary or the Borrower if such
abandonment or termination would not have a material adverse effect upon the
business, condition (financial or otherwise) operations or prospects of the
Borrower and its Subsidiaries taken as a whole.

5.7. Maintenance of Property. The Borrower will, and will cause each of its
Subsidiaries to, at all times maintain and preserve all Property used or useful
in its business in good working order and condition, and from time to time make,
or cause to be made, all needful and proper repairs, renewals and replacements
thereto, so that the business carried on in connection therewith may be properly
conducted at all times, except to the extent that the failure to do so would not
have a material adverse effect upon the business, condition (financial or
otherwise), operations or prospects of the Borrower and its Subsidiaries taken
as a whole.

5.8. Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge promptly all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its Property, prior to the time penalties would attach thereto, as
well as lawful claims for labor, materials and supplies or otherwise which, if
unpaid, might become a Lien or charge upon such Properties or any part thereof;
provided, however, that neither the Borrower nor any Subsidiary shall be
required to pay and discharge or to cause to be paid and discharged any such
tax, assessment, charge, levy or claim so long as the validity or amount thereof
shall be subject to an active challenge or contest initiated in good faith for
which adequate reserves have been established in accordance with GAAP.

5.9. ERISA. The Borrower covenants that it and each of its Commonly Controlled
Entities will deliver to the Administrative Agent promptly and in any event
within 10 days after it knows or has reason to know of the occurrence of any
event of the type specified in Section 8.1.14 notice of such event and the
likely impact on the Borrower and its Subsidiaries. In the event it or any
Commonly Controlled Entity has participated, now participates or will
participate in any Plan or Multiemployer Plan, the Borrower covenants that it
and any such Commonly Controlled Entity will deliver to the Administrative
Agent: (i) promptly and in any event within 10 days after it knows or has reason
to know of the occurrence of a Reportable Event with respect to a Plan, a copy
of any materials required to be filed with the PBGC with respect to such
Reportable Event, together with a statement of the chief financial officer of
the Borrower setting forth details as to such Reportable Event and the action
which the Borrower proposes to take with respect thereto; (ii) at least 10 days
prior to the filing by any plan administrator of a Plan of a notice of intent to
terminate such Plan, a copy of such notice; (iii) promptly upon the reasonable
request of the Administrative Agent, and in no event more than 10 days after
such request, copies of each annual report on Form 5500 that is filed with the
Internal Revenue Service, together with certified financial statements for the
Plan (if any) as of the end of such year and actuarial statements on Schedule B
to such Form 5500; (iv) promptly and in any event within 10 days after it knows
or has reason to know of any event or condition which might constitute grounds
under section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, a statement of the chief financial officer of
the Borrower describing such event or condition; (v) promptly and in no event
more than 10 days after its or any Commonly Controlled Entity’s receipt thereof,
the notice concerning the imposition of any withdrawal liability under
section 4202 of ERISA; and (vi) promptly after receipt thereof, a copy of any
notice the Borrower or any Commonly Controlled Entity may receive from the PBGC
or the Internal Revenue Service with respect to any Plan or Multiemployer Plan;
provided, however, that this Section 5.9 shall not apply to notices of general
application promulgated by the PBGC or the Internal Revenue Service.

5.10. Environmental Covenants.

5.10.1. The Borrower will maintain an environmental management system that is
designed (A) to monitor the Borrower’s and its Subsidiaries’ compliance with
Environmental and Safety Laws, and (B) to minimize the Borrower’s and its
Subsidiaries’ exposure to liabilities under Environmental and Safety Laws,
including, but not limited to, the Borrower’s and its Subsidiaries’ exposure to
liabilities under contracts or agreements with its customers or partners. In
addition, the environmental management system shall ensure that the Borrower’s
and its Subsidiaries’ potential exposures to liabilities under Environmental and
Safety Laws are adequately insured against pursuant to Section 5.5.

5.10.2. The Borrower will immediately notify the Administrative Agent of and
provide the Administrative Agent with copies of any notifications of violations
or notifications of discharges or releases or threatened releases or discharges
of a Hazardous Materials on, upon, into or from any property of the Borrower or
any Subsidiary, or any property where the Borrower or its Subsidiaries is
conducting operations, which are received or are given or required to be given
by or on behalf of the Borrower or any of its Subsidiaries to any federal, state
or local governmental agency or authority if any of the foregoing may materially
and adversely affect the Borrower or any of its Subsidiaries. Copies of such
notifications shall be delivered to the Administrative Agent at the same time as
they are delivered to the governmental agency or authority.

5.10.3. The Borrower further agrees promptly to undertake and pursue diligently
to completion, or to cause its Subsidiaries to undertake and pursue diligently
to completion, any appropriate and legally required remedial containment and
cleanup action in the event of any release or discharge or threatened release or
discharge of a Hazardous Material on, upon, into or from any property of the
Borrower or any Subsidiary.

5.10.4. At all times, the Borrower will maintain and retain, or cause its
Subsidiaries to maintain and retain, to the extent legally required, complete
and accurate records of all releases, discharges or other disposal of Hazardous
Materials on, onto, into or from (A) any Property of the Borrower or any
Subsidiary, or (B) any Property on or adjacent to which the Borrower or any of
its Subsidiaries conducts operations (“Third Party Property”) if such releases,
discharges, or other disposal on Third Party Properties is caused by the
Borrower or any of its Subsidiaries or any Person under its control or acting on
its behalf and to the extent such failure to maintain such records would have a
material adverse effect on the business, condition (financial or otherwise) or
operations of the Borrower and its Subsidiaries, taken as a whole.

5.11. Maintenance of Collateral; Pledge of Additional Collateral.

5.11.1. Subject to Sections 5.12 and 5.13, the Borrower will, and will cause
each of STI and SMF to, grant to the Collateral Agent an Acceptable Security
Interest in each item or type of Property included in the Collateral; provided,
however, that prior to the occurrence of any Default, the Borrower and its
Subsidiaries will not be required to take steps to perfect the Collateral
Agent’s Liens on deposit accounts, trademarks, patents, promissory notes,
instruments, or other Personal Property Collateral (other than Rolling Stock, as
provided in Section 5.13) as to which perfection is not accomplished by the
filing of one or more UCC financing statements.

5.11.2. Within thirty (30) days after any other Person becomes a Subsidiary,
(a) cause such Person to (i) become a Guarantor by executing and delivering to
the Administrative Agent a supplement to the Guaranty or such other document as
the Administrative Agent shall deem appropriate for such purpose, (ii) deliver
to the Administrative Agent documents of the types referred to in Section 3.1
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)), all in form, content and scope
reasonably satisfactory to the Administrative Agent, and (iii) execute such
Collateral Documents as the Collateral Agent or the Majority Banks may
reasonably request, in each case to secure the Obligations, and (b) cause the
immediate parent of such Subsidiary to pledge 100% of the Equity Interest in
such Subsidiary to secure the Obligations and provide such legal opinions
relating thereto as the Administrative Agent may reasonably request, along with
share certificates pledged thereby and appropriately executed stock powers in
blank.

5.12. Mortgaged Properties.

5.12.1. Within 60 days following the Effective Date, the Borrower shall cause
SMF (or other record owner of any Mortgaged Property) to execute and deliver to
the Collateral Agent, as collateral agent for the benefit of the Secured
Parties, a Mortgage covering each Mortgaged Property described on
Schedule 1.1.77 hereof, together with any other documents, agreements or
instruments necessary to create a mortgage Lien on such Mortgaged Property (but
only upon the Collateral Agent’s receipt of verification that such Mortgaged
Property is not located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards). Within 120 days
following the Effective Date, the Borrower shall deliver to the Collateral Agent
all appropriate documentation and evidence required by the Collateral Agent
necessary to determine that arrangements have been made for the Collateral
Agent, for the benefit of Secured Parties, to have an Acceptable Security
Interest in each of the Mortgaged Properties described on Schedule 1.1.77,
including as to each such Mortgaged Property:

(a) if requested by the Collateral Agent, a favorable opinion from local counsel
located in the jurisdiction of such Mortgaged Property;

(b) an ALTA lender’s title insurance policy (or commitment for the issuance
thereof) issued by a title insurer reasonably satisfactory to the Collateral
Agent, in form and substance and in amounts reasonably satisfactory to the
Collateral Agent insuring that such Mortgage creates a valid and enforceable
first priority mortgage Lien on such Mortgaged Property, free and clear of all
defects and encumbrances except Excepted Liens, and containing such endorsements
as the Administrative Agent may reasonably request;

(c) a current survey of such Mortgaged Property, certified by a licensed or
registered surveyor, to the extent required in order for the title insurer to
delete the standard survey exception from the title insurance policy covering
such Mortgaged Property;

(d) if requested by the Collateral Agent or the title insurer, satisfactory
evidence that such Mortgaged Property is zoned for its current use; and

(e) a “Phase I” environmental assessment report (and if recommended in the
“Phase I” environmental assessment report and requested by the Collateral Agent,
a “Phase II” environmental assessment report) covering such Mortgaged Property
prepared by an environmental engineering firm acceptable to the Collateral Agent
and reflecting that the environmental condition of such Mortgaged Property is
acceptable (such determination to be made by the Collateral Agent in the
reasonable exercise of its sole discretion).

5.12.2. If a Phase I environmental assessment report recommends a Phase II
environmental assessment report with respect to any Mortgaged Property described
in Schedule 1.1.77 and if the Collateral Agent requests such a “Phase II”
environmental assessment report or further environmental due diligence, or if a
title defect (other than an Excepted Lien) is discovered with respect to any
Mortgaged Property described in Schedule 1.1.77 that the Borrower is unable to
cure, the Borrower may elect to withdraw such Mortgaged Property from the
Borrowing Base (and with respect to a request for a “Phase II” environmental
assessment report or further environmental due diligence, also elect not to
obtain or furnish the requested report or information), but within 60 days of
such election the Borrower shall grant or cause SMF to grant the Collateral
Agent an Acceptable Security Interest in a substitute terminal facility or
facilities acceptable to the Collateral Agent and having an Appraised Value
comparable to the Mortgaged Property so withdrawn. Upon providing an Acceptable
Security Interest in the terminal facility or facilities so substituted, the
substitute facilities will be Mortgaged Properties for purposes of this
Agreement and the Appraised Value thereof will be included in the calculation of
the Borrowing Base.

5.12.3. The Borrower may at any time grant or cause to be granted an Acceptable
Security Interest in favor of the Collateral Agent on other real Properties
owned by the Borrower or any of its Subsidiaries. Upon the Collateral Agent’s
being provided an Acceptable Security Interest therein, such Properties will be
Mortgaged Properties for purposes of this Agreement and the Appraised Value
thereof will be included in the calculation of the Borrowing Base.

5.13. Rolling Stock. Within 90 days following the Effective Date, the Borrower
shall deliver to the Collateral Agent all appropriate documentation and evidence
reasonably required by the Collateral Agent necessary to determine that
arrangements have been made for the Collateral Agent, for the benefit of Secured
Parties, to have an Acceptable Security Interest in Rolling Stock representing
at least 85% of the amount of the initial Net Orderly Liquidation Value of the
Borrower’s Rolling Stock as set forth in the appraisal to be delivered pursuant
to Section 5.2.4. Such arrangements shall include (i) the Borrower’s execution
and delivery of such agreements as the Vehicle Title Service Company may
reasonably require, (ii) the Borrower’s delivery to the Vehicle Title Service
Company of the certificates of title covering Rolling Stock that, when combined
with Rolling Stock as to which perfection of the Collateral Agent’s has been
accomplished through the filing of financing statements pursuant to the UCC,
represents at least 85% of the Net Orderly Liquidation Value of the Borrower’s
Rolling Stock and notation of the Collateral Agent’s Lien on each certificate of
title so delivered, and (iii) the Borrower’s payment of the normal set-up and
services charges of the Vehicle Title Service Company and the filing fees
payable in connection with the notation of the Collateral Agent’s Lien on each
certificate of title so delivered. Thereafter, so long as no Default has
occurred and is continuing, the Borrower shall cause the Collateral Agent, for
the benefit of Secured Parties, at all times to have an Acceptable Security
Interest in Rolling Stock representing at least 85% of the amount of the current
Net Orderly Liquidation Value of the Borrower’s Rolling Stock. Upon the request
of the Collateral Agent following the occurrence of any Default, the Borrower
will cooperate with the Vehicle Title Service Company in causing the
certificates of title on all Rolling Stock to be promptly delivered to the
Vehicle Title Service Company and in causing the Collateral Agent’s Lien to be
noted on each certificate of title.

5.14. Merger of STI. The Borrower shall cause STI to be merged with and into the
Borrower, with the Borrower as the surviving corporation, on or before June 30,
2009, and within 30 days following the Effective Date shall deliver to the
Administrative Agent and the Collateral Agent appropriate documentation to
evidence that such merger has been completed in accordance with all applicable
legal requirements.



6.   FINANCIAL COVENANTS

So long as the Loans or any amount under any Loan Document shall remain unpaid,
any Bank shall have any Commitment, or there shall exist any Outstanding Credit
Exposure, the Borrower covenants as follows:

6.1. Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed Charge
Coverage Ratio, determined as of the last day of each fiscal quarter beginning
with the fiscal quarter ending June 30, 2009, for the four fiscal quarters then
ended, to be less than the minimum required Fixed Charge Coverage Ratio set
forth below.

      Period  
Minimum Required Fixed Charge
Coverage Ratio
   
 
During the Adjusted Covenant Period  
1.05 to 1.00
   
 
Following the Adjusted Covenant Period  
1.10 to 1.00
   
 

6.2. Leverage Ratio. The Borrower will not permit the Leverage Ratio, determined
as of the last day of each fiscal quarter beginning with the fiscal quarter
ending June 30, 2009, to be greater than the maximum permitted Leverage Ratio
set forth below.

     
Calculation Date
  Maximum Permitted Leverage Ratio
 
   
June 30, 2009, September 30, 2009,
December 31, 2009, and March 31, 2010
  4.25 to 1.00


 
   
June 30, 2010, and September 30, 2010
  4.00 to 1.00
 
   
December 31, 2010
  3.75 to 1.00
 
   
March 31, 2011 and thereafter
  3.25 to 1.00
 
   

6.3. Adjusted Leverage Ratio. The Borrower will not permit the Adjusted Leverage
Ratio, determined as of the last day of each fiscal quarter beginning with the
fiscal quarter ending June 30, 2009, to be greater than the maximum permitted
Adjusted Leverage Ratio set forth below.

     
Calculation Date
  Maximum Permitted Adjusted Leverage
Ratio
 
   
June 30, 2009, September 30, 2009,
December 31, 2009, and March 31, 2010
  4.75 to 1.00


 
   
June 30, 2010, and September 30, 2010
  4.50 to 1.00
 
   
December 31, 2010
  4.25 to 1.00
 
   
March 31, 2011 and thereafter
  3.75 to 1.00
 
   

6.4. Tangible Net Worth. The Borrower will not permit its Tangible Net Worth at
any time to be less than $145,000,000, plus (i) 75% of positive Net Income from
Continuing Operations in each fiscal quarter commencing with the fiscal quarter
ended June 30, 2009, plus (ii) 75% of the Net Proceeds from the issuance and
sale by the Borrower of any Equity Interests after the Effective Date, minus
(iii) loss from Discontinued Operations commencing with the fiscal quarter
ending June 30, 2009. For purposes of this Section 6.4:

a. “Discontinued Operations” means the assets, liabilities, income or loss
resulting from the sale of 100% of the common stock of Jevic, determined in
accordance with GAAP.

b. “Jevic” means Jevic Transportation, Inc., a New Jersey corporation.

c. “Net Income from Continuing Operations” means Net Income resulting from
operations of the Borrower and its Subsidiaries that continue to exist
subsequent to the closing of the sale of 100% of the common stock of Jevic.

d. “Net Proceeds” mean the net cash proceeds from the sale or issuance by the
Borrower of any Equity Interests, net of all underwriters’ discounts and
commissions, and other marketing and selling expenses.

6.5. Asset Coverage Ratio. During the period commencing on the Effective Date
and continuing until the later of the first determination of the Borrowing Base
or the date as of which the Borrower has satisfied the requirements set forth in
Sections 5.11.1, 5.12, 5.13 and 5.14, the Borrower will not permit the Asset
Coverage Ratio to be less than 2.00 to 1.00.



7.   NEGATIVE COVENANTS.

So long as the Loans or any amount under any Loan Document shall remain unpaid,
any Bank shall have any Commitment, or there shall exist any Outstanding Credit
Exposure:

7.1. Liens. The Borrower will not and will not permit any Subsidiary to create,
assume or suffer to exist any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, or any income, participation, royalty or
profits therefrom (whether or not provision is made for the equal and ratable
securing of the Obligations in accordance with the provisions of Section 5.3),
except

(a) Excepted Liens;

(b) Liens securing the Obligations and, so long as such Liens are subject to the
terms of the Prudential Intercreditor Agreement, the Prudential Obligations;

(c) Liens in existence on the date hereof as set forth on Schedule 7.1 hereto;

(d) Any attachment or judgment Lien with respect to an obligation not in excess
of $3,500,000, provided that the judgment it secures shall, within sixty
(60) days after the entry thereof, have been discharged or execution thereof
stayed pending appeal; and

(e) Liens on the Properties of any Subsidiary acquired pursuant to a Permitted
Acquisition, provided that the Indebtedness secured thereby is permitted under
Section 7.2(e).

7.2. Debt. The Borrower will not and will not permit any Subsidiary to create,
incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Subsidiary to the Borrower or a Wholly Owned Subsidiary;

(b) Indebtedness of any Guarantor under the Guaranty Agreement;

(c) Indebtedness of any Guarantor under the Prudential Note Guaranties, so long
as the Prudential Intercreditor Agreement is in effect;

(d) obligations of the Borrower under this Agreement, the Prudential Agreement
and the Prudential Term Notes;

(e) other Indebtedness not to exceed $25,000,000 in the aggregate at any time
outstanding (such other Indebtedness may include Indebtedness of any Subsidiary
acquired pursuant to a Permitted Acquisition, provided, however, that in no case
shall any such Indebtedness remain in effect for a period of time beyond the
maturity date of such Indebtedness in place when such Subsidiary is acquired);
and

(f) Indebtedness described on Schedule 7.2 hereto.

7.3. Loans, Advances and Investments. The Borrower will not and will not permit
any Subsidiary to make or permit to remain outstanding any loan or advance to,
or extend credit other than credit extended in the normal course of business to
any Person who is not an Affiliate of the Borrower to, or own, purchase or
acquire any stock, obligations or securities of, or any other interest in, or
make any capital contribution to, any Person, or make any Acquisition, or commit
to do any of the foregoing, except:

(a) investments in, loans or advances to, or contribution to any Wholly Owned
Subsidiary;

(b) obligations backed by the full faith and credit of the United States
Government (whether issued by the United States Government or an agency
thereof), and obligations guaranteed by the United States Government, in each
case which mature within one year from the date acquired;

(c) demand and time deposits with, or certificates of deposit issued by, any
commercial bank or trust company (A) organized under the laws of the United
States or any of its states or having branch offices therein, (B) having equity
capital in excess of $250,000,000 and (C) which issues either (1) senior debt
securities rated A or better by S&P, or by Moody’s or (2) commercial paper rated
A-1 by S&P or Prime-1 by Moody’s, in each case payable in the United States in
United States dollars, in each case which mature within one year from the date
acquired;

(d) readily marketable commercial paper rated as A-1 or better by S&P or Prime-1
or better by Moody’s (or, in either case, an equivalent rating from another
nationally recognized credit rating agency) and maturing not more than 270 days
from the date acquired;

(e) bonds, debentures, notes or similar debt instruments issued by a state or
municipality given a “AA” rating or better by S&P or an equivalent rating by
another nationally recognized credit rating agency and maturing not more than
one year from the date acquired;

(f) negotiable instruments endorsed for collection in the ordinary course of
business;

(g) other investments not to exceed $3,000,000 (in addition to short term
investment of cash on hand from time to time in the Borrower’s operating
account) in the aggregate for reasonable business purposes; and

(h) Acquisitions not otherwise prohibited hereunder so long as in each case:

i. the target of the Acquisition is in the same line of business as the
Borrower;

ii. no Default or Matured Default exists at the time of such Acquisition or
would result from such Acquisition;

iii. the Borrower has delivered to the Banks written notice of the intended
Acquisition and a copy of the information provided to the board of directors of
the Borrower not less than ten (10) days prior to the consummation of the
Acquisition;

iv. not less than ten (10) days prior to the consummation of the Acquisition,
the Borrower provides the Administrative Agent with a certification, in form and
substance satisfactory to the Administrative Agent, demonstrating that upon the
consummation of such Acquisition, the Borrower will be in pro-forma compliance
with each of the financial covenants set forth in Section 6, calculated as if
such Acquisition had been made on the last date of the most recent fiscal
quarter for which financial statements of the Borrower have been provided under
Section 5.1;

v. neither the Borrower nor any Subsidiary shall, as a result of or in
connection with any such Acquisition, assume or incur any direct or contingent
Indebtedness of the Person being acquired (except for Indebtedness permitted
under the terms of Section 7.2(e));

vi. such Acquisition is not hostile and is otherwise approved by the Equity
Interest holders or the board of directors or other equivalent governing body of
the target of the Acquisition;

vii. if the Acquisition is proposed to be made during the Adjusted Covenant
Period, no cash consideration is paid in connection with the Acquisition (i.e.,
the consideration is payable solely in Equity Interests of the Borrower);

viii. if (A) the Acquisition is an Acquisition of the Equity Interests of a
Person, the Acquisition is structured so that the acquired Person will become a
Subsidiary of the Borrower and will comply with the provisions of Section
5.12.2, and (B) if the Acquisition is an Acquisition of assets, the Acquisition
is structured so that the Borrower or a Guarantor will acquire such assets;

ix. the Borrower’s pro forma, post-Acquisition Available Liquidity will be
greater than or equal to $30,000,000; and

x. the Borrower’s pro forma, post-Acquisition Leverage Ratio will be less than
or equal to the applicable amount set forth in the table below:

     
.
Closing Date of Acquisition
  Maximum Permitted Pro Forma
Post-Acquisition Leverage Ratio
 
   
Before June 30, 2010
  3.75 to 1.00
 
   
On or after June 30, 2010, but before
December 31, 2010
  3.50 to 1.00


 
   
On or after December 31, 2010, but
before March 31, 2011
  3.25 to 1.00


 
   
On or after March 31, 2011
  2.75 to 1.00
 
   

Notwithstanding the foregoing, no Subsidiary shall acquire any Equity Interests
of the Borrower, except as a result of participant directed investments in such
Subsidiary’s nonqualified capital accumulation plans.

7.4. Sale of Stock and Indebtedness of Subsidiaries. The Borrower will not and
will not permit any Subsidiary to sell or otherwise dispose of, or part with
control of, any shares of stock or Indebtedness of any Subsidiary, except (i) to
the Borrower or a Wholly Owned Subsidiary or (ii) that all shares of stock and
Indebtedness of any Subsidiary at the time owned by or owed to the Borrower and
all Subsidiaries may be sold as an entirety for a cash consideration which
represents the fair value (as determined in good faith by the Board of Directors
of the Borrower) at the time of sale of the shares of stock and Indebtedness so
sold; provided that (A) such sale or other disposition is treated as a Transfer
of assets of such Subsidiary and is permitted by Section 7.6 and (B) at the time
of such sale, such Subsidiary shall not own, directly or indirectly, any shares
of stock or Indebtedness of any other Subsidiary (unless all of the shares of
stock and Indebtedness of such other Subsidiary owned, directly or indirectly,
by the Borrower and all Subsidiaries are simultaneously being sold as permitted
by this Section 7.4).

7.5. Merger and Consolidation; Subsidiaries. The Borrower will not and will not
permit any Subsidiary to merge or consolidate with or into any other Person,
except that:

(a) any Subsidiary may merge or consolidate with or into the Borrower provided
that the Borrower is the continuing or surviving corporation;

(b) any Subsidiary may merge or consolidate with or into a Wholly Owned
Subsidiary provided that such Wholly Owned Subsidiary is the continuing or
surviving corporation;

(c) the Borrower may consolidate or merge with any other corporation if (i) the
Borrower is the continuing or surviving corporation and is a solvent corporation
duly organized and existing under the laws of any state of the United States of
America, or the District of Columbia, with substantially all of its assets
located and substantially all of its operations conducted within the United
States of America, and such continuing or surviving corporation expressly
assumes, by a written agreement satisfactory in form and substance to the
Majority Banks (which agreement may require, in connection with such assumption,
the delivery of such opinions of counsel as the Majority Banks may require), the
obligations of the Borrower under this Agreement and the other Loan Documents,
including all covenants herein and therein contained, and such successor or
acquiring entity shall succeed to and be substituted for the Borrower with the
same effect as if it had been named herein as a party hereto, provided, however,
that no such sale shall release the Borrower from any of its obligations and
liabilities under this Agreement or the other Loan Documents unless such sale is
followed by the complete liquidation of the Borrower and substantially all the
assets of the Borrower immediately following such sale are distributed to the
successor or acquiring entity in such liquidation, (ii) no Default or Matured
Default exists before or after such merger or consolidation, (iii) the Tangible
Net Worth of the surviving corporation is at least as great as the Tangible Net
Worth of the Borrower immediately prior to such merger or consolidation and
(iv) the core managers of the Borrower or the merging Subsidiary prior to the
merger shall be the core managers of the continuing or surviving entity;

(d) any Subsidiary may merge or consolidate with any other corporation, provided
that, immediately after giving effect to such merger or consolidation (i) a
Wholly Owned Subsidiary shall be the continuing or surviving corporation,
(ii) no Default or Matured Default exists before or after such merger or
consolidation and (iii) the Tangible Net Worth of the Borrower following the
merger or consolidation is at least as great as the Tangible Net Worth of the
Borrower immediately prior to such merger or consolidation; and

(e) the Borrower or any Subsidiary may enter into a merger or consolidation in
connection with an Acquisition permitted by Section 7.3(h).

Notwithstanding anything to the contrary in this Section 7.5, any surviving or
newly acquired or created Subsidiary or Wholly Owned Subsidiary shall continue
to be or shall become a guarantor hereunder at the time of consummation of the
merger or consolidation or acquisition of such Subsidiary.

7.6. Transfer of Properties. The Borrower will not and will not permit any
Subsidiary to Transfer, or agree or otherwise commit to Transfer, any of its
Properties except that:

(a) any Subsidiary may Transfer assets to the Borrower or a Wholly Owned
Subsidiary;

(b) the Borrower or any Subsidiary may collect its accounts and sell inventory
in the ordinary course of business; and

(c) the Borrower or any Subsidiary may otherwise Transfer Properties, provided
that after giving effect thereto (i) the aggregate value of any Properties
Transferred during the 12 consecutive months immediately preceding such Transfer
does not exceed 5% of Consolidated Tangible Assets as of the end of the fiscal
quarter immediately preceding such Transfer, provided, however, that the
aggregate purchase price paid within 90 days after any such Transfer for similar
assets within the United States that are not subject to Liens (other than
Excepted Liens) for borrowed money other than pursuant to this Agreement (before
or after acquisition) will be deducted in determining this 5% limit, and
(ii) the aggregate value of Properties Transferred subsequent to January 28,
2008 shall not exceed 25% of the Consolidated Tangible Assets determined at any
time by aggregating the dollar value of all Transfers as of such time as a
percentage of Consolidated Tangible Assets as of the end of the fiscal quarter
ended immediately prior to such time, provided, however, that the aggregate
purchase price paid within 90 days after any such Transfer for similar assets
within the United States that are not subject to Liens (other than Excepted
Liens) for borrowed money other than pursuant to this Agreement (before or after
acquisition) will be deducted in determining this 25% limit.

Notwithstanding the foregoing, in no event may the Borrower or any Subsidiary
Transfer any Mortgaged Property without the consent of the Majority Banks, and
in no event may the Borrower or any Existing Subsidiary Transfer its Equity
Interests in an Existing Subsidiary without the consent of all of the Banks. If
requested by the Borrower in order to facilitate any Transfer which is permitted
to be made under the terms of this Section 7.6 or which has otherwise been
consented to by the requisite Banks, the Collateral Agent shall release its Lien
on the Property or Properties to be Transferred.

7.7. Sale and Lease-Back. The Borrower will not and will not permit any
Subsidiary to enter into any arrangement with any lender or investor or to which
such lender or investor is a party providing for the leasing by the Borrower or
any Subsidiary of real or personal Property which has been or is to be
Transferred by the Borrower or any Subsidiary to such lender or investor or to
any Person to whom funds have been or are to be advanced by such lender or
investor on the security of such Property or rental obligations of the Borrower
or any Subsidiary, except for the sale and concurrent lease (pursuant to an
Operating Lease) of any Property acquired by the Borrower or its Subsidiaries
after the date hereof, which sale and lease transaction is consummated within
ninety (90) days of such acquisition.

7.8. Sale or Discount of Receivables. The Borrower will not and will not permit
any Subsidiary to sell with recourse, or discount or otherwise sell for less
than the face value thereof, any of its notes or accounts receivable.

7.9. Related Party Transactions. The Borrower will not and will not permit any
Subsidiary to directly or indirectly, purchase, acquire or lease any Property
from, or sell, transfer or lease any property to any Related Party except upon
terms that are no less favorable to the Borrower or such Subsidiary, as the case
may be, than those that could be obtained in an arm’s-length transaction with an
unrelated third party; provided that the foregoing shall not apply to (A) any
transaction between the Borrower and any Wholly Owned Subsidiary or between
Wholly Owned Subsidiaries and (B) any sales to, or purchases from, any such
Related Party of shares of common stock for cash consideration equal to the fair
market value thereof (except pursuant to employee stock option, stock
appreciation and similar stock-based incentive plans applicable to employees of
the Borrower that have been approved by a majority of the Borrower’s outside
directors).

7.10. Issuance of Stock by Subsidiaries. The Borrower will not permit any
Subsidiary (either directly, or indirectly by the issuance of rights or options
for, or securities convertible into, such shares) to issue, sell or dispose of
any of its Equity Interests except (i) for directors’ qualifying shares or other
shares issued to comply with local ownership legal requirements (but not in
excess of the minimum number of shares necessary to satisfy such requirement),
and (ii) to the Borrower or a Wholly Owned Subsidiary.

7.11. Subsidiary Restrictions. The Borrower will not and will not permit any
Subsidiary to enter into, or be otherwise subject to, any contract, agreement or
other binding obligation that directly or indirectly limits the amount of, or
otherwise restricts (i) the payment to the Borrower of dividends or other
redemptions or distributions with respect to its capital stock by any
Subsidiary, (ii) the repayment to the Borrower by any Subsidiary of intercompany
loans or advances, or (iii) other intercompany transfers to the Borrower of
property or other assets by Subsidiaries.

7.12. Change of Business.

7.12.1. The Borrower will not change, and will not permit any Subsidiary to
change, in any material respect the nature of its business or operations from
the business conducted by the Borrower and its Subsidiaries on the date hereof
and will not engage, and will not permit any Subsidiary to engage directly or
indirectly in any material business activity, or purchase or otherwise acquire
any material Property, in either case not directly related to the conduct of its
business or operations as presently carried on.

7.12.2. The Borrower will not permit either of STI or SCS to acquire or own any
Property not held by it on the Effective Date.

7.13. Restricted Payments. The Borrower will not, and will not permit any of its
Subsidiaries to:

(a) declare, make, pay, or become obligated to make or pay, any dividend or
other distribution (whether in cash, securities or other Property) on any Equity
Interest in the Borrower or any of its Subsidiaries, except that (i) the
Borrower may declare and pay dividends on its Equity Interests payable solely in
additional shares of its common stock, (ii) Subsidiaries may declare and pay
dividends or make distributions ratably on their Equity Interests, and (iii) the
Borrower may make payments pursuant to and in accordance with stock option plans
or other compensation, incentive or bonus plans for directors, management or
employees of the Borrower and its Subsidiaries; or

(b) make any payment (whether in cash, securities or other Property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
the Borrower or any Subsidiary, except that: (i) after the expiration of the
Adjusted Covenant Period, the Borrower may purchase, redeem, retire, acquire,
cancel or terminate any of its Equity Interests up to the aggregate amount of
$50,000,000, provided that (A) the Borrower’s pro forma Leverage Ratio following
any such transaction shall be less than or equal to 2.75 to 1.00 and (B) the
Borrower’s pro forma Available Liquidity following any such transaction shall be
greater than or equal to $30,000,000; and (ii) the Borrower may make purchases
of Equity Interests in the Borrower pursuant to and in accordance with stock
option plans or other compensation, incentive or bonus plans for directors,
management or employees of the Borrower and its Subsidiaries; or

(c) make any payments (other than scheduled payments) of principal of, premium,
if any, or interest on, any Indebtedness for borrowed money if any Default or
Matured Default exists at the time of any such prepayment or if a Default or
Matured Default would result immediately following the making of any such
prepayment.

7.14. Most Favored Lender Status.

7.14.1. The Borrower will not enter into or permit any amendment to the
Prudential Agreement or any other Prudential Note Document to include one or
more Additional Covenants or Additional Defaults, unless prior written consent
to such amendment shall have been obtained from the Majority Banks; provided,
however, in the event that any such amendment shall be entered into without the
prior written consent of the Majority Banks, the terms of this Agreement shall,
without any further action on the part of the Borrower, the Majority Banks or
the Administrative Agent, be deemed to be amended automatically to include each
Additional Covenant and each Additional Default contained in such amendment. The
Borrower further covenants to promptly execute and deliver at its expense
(including the reasonable fees and expenses of counsel for the Banks and the
Administrative Agent) an amendment to this Agreement in form and content
satisfactory to the Majority Banks evidencing the amendment of this Agreement to
include such Additional Covenants and Additional Defaults to which the Majority
Banks granted consent, provided that the execution and delivery of such
amendment shall not be a precondition to the effectiveness of such amendment as
provided for in this Section 7.14.1, but shall merely be for the convenience of
the parties hereto.

7.14.2. The Borrower will not enter into or amend any agreement governing or
evidencing Indebtedness for borrowed money (other than the Prudential Agreement
and other than Capital Leases) in a principal amount committed or outstanding of
$10,000,000 or more under one agreement, or a series of related agreements, that
includes one or more Additional Covenants or Additional Defaults (other than
covenants pertaining to the conversion of such Indebtedness to equity), unless
prior to entering into such agreement or amendment, (i) the Borrower offered
such Additional Covenant or Additional Default to the Banks and (ii) if the
Majority Banks have accepted such Additional Covenant or Additional Default, the
Borrower has executed and delivered at its expense (including the reasonable
fees and expenses of counsel for the Banks and the Administrative Agent) an
amendment to this Agreement to include such Additional Covenants and Additional
Defaults in this Agreement, provided that in no event shall the Borrower enter
into or amend any agreement to restrict payments on the Obligations or restrict
the ability of the Borrower to enter into amendments and modifications of this
Agreement or the other Loan Documents without the prior written consent of the
Majority Banks; provided, further, in the event that the Borrower or any
Subsidiary shall enter into, assume or otherwise become bound by or obligated
under any such agreement that includes Additional Covenants or Additional
Defaults, without executing and delivering such amendment to this Agreement, the
terms of this Agreement shall, without any further action on the part of the
Borrower, the Majority Banks or the Administrative Agent, be deemed to be
amended automatically to include each Additional Covenant and each Additional
Default contained in such agreement.



8.   EVENTS OF DEFAULT

8.1. Acceleration. If any of the following events shall occur and be continuing
for any reason whatsoever (and whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or otherwise):

8.1.1. the Borrower shall fail to pay principal of any Loan (including any
mandatory prepayment required by Section 2.11.2 or 2.11.3) or to reimburse any
drawing under any Letter of Credit as and when the same becomes due and payable,
either by the terms thereof or otherwise as herein provided; or

8.1.2. the Borrower shall fail to pay any interest on any Note or any fee,
expense or other amount due under this Agreement and such failure shall continue
for more than three days after the date due; or

8.1.3. the Borrower or any Subsidiary shall default (whether as primary obligor
or as guarantor or other surety) in any payment of principal of or interest on
any other obligation for money borrowed (or any Capitalized Lease Obligation,
any obligation under a conditional sale or other title retention agreement, any
obligation issued or assumed as full or partial payment for property whether or
not secured by a purchase money mortgage or any obligation under notes payable
or drafts accepted representing extensions of credit) beyond any period of grace
provided with respect thereto, or the Borrower or any Subsidiary shall fail to
perform or observe any other agreement, term or condition contained in any
agreement under which any such obligation is created (or if any other event
thereunder or under any such agreement shall occur and be continuing) and the
effect of such failure or other event is to cause, or to permit the holder or
holders of such obligation (or a trustee on behalf of such holder or holders) to
cause, such obligation to become due (or to be repurchased by the Borrower or
any Subsidiary) prior to any stated maturity; provided that the aggregate amount
of all obligations as to which such a payment default shall occur and be
continuing or such a failure or other event causing or permitting acceleration
(or resale to the Borrower or any Subsidiary) shall occur and be continuing
exceeds $5,000,000 or the equivalent amount in other currencies; or

8.1.4. any representation or warranty made by the Borrower herein or by the
Borrower or any of its officers in any writing furnished in connection with or
pursuant to this Agreement shall be false in any material respect on the date as
of which made; or

8.1.5. the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 5, 6 or 7 (provided, however, to the extent the
Borrower’s compliance with any term, covenant or agreement contained in
Sections 5, 6 or 7 is based upon the Borrower’s response to any request for
information made by any Agent or Bank or upon any determination to be made at
the discretion of any Agent or the Banks, the Borrower shall have a reasonable
period, not to exceed ten days, in which to comply with such request or
determination); or

8.1.6. the Borrower shall fail to perform or observe any other term, covenant,
agreement or condition contained herein or in any Collateral Document or other
Loan Document (other than a Default of the type described in Section 8.1.5) and
such failure shall not be remedied within 30 days after the Borrower obtains
actual knowledge thereof; or

8.1.7. the Borrower or any Subsidiary shall make an assignment for the benefit
of creditors or shall generally not pay its debts as such debts become due; or

8.1.8. any decree or order for relief in respect of the Borrower or any
Subsidiary shall be entered under any Debtor Relief Laws of any jurisdiction; or

8.1.9. the Borrower or any Subsidiary shall petition or apply to any tribunal
for, or consent to, the appointment of, or taking possession by, a trustee,
receiver, custodian, liquidator or similar official of the Borrower or any
Subsidiary, or of any substantial part of the assets of the Borrower or any
Subsidiary, or shall commence a voluntary case under any Debtor Relief Law or
any proceedings (other than proceedings for the voluntary liquidation and
dissolution of a Subsidiary) relating to the Borrower or any Subsidiary under
any Debtor Relief Laws; or

8.1.10. any such petition or application shall be filed, or any such proceedings
shall be commenced, against the Borrower or any Subsidiary and the Borrower or
such Subsidiary by any act shall indicate its approval thereof, consent thereto
or acquiescence therein, or an order, judgment or decree shall be entered
appointing any such trustee, receiver, custodian, liquidator or similar
official, or approving the petition in any such proceedings, and such order,
judgment or decree remains unstayed and in effect for more than sixty (60) days;
or

8.1.11. any order, judgment or decree shall be entered in any proceedings
against the Borrower decreeing the dissolution of the Borrower and such order,
judgment or decree remains unstayed and in effect for more than 60 days; or

8.1.12. any order, judgment or decree shall be entered in any proceedings
against the Borrower or any Subsidiary decreeing a split-up of the Borrower or
such Subsidiary which requires the divestiture of assets representing a
substantial part, or the divestiture of the stock of a Subsidiary whose assets
represent a substantial part, of the consolidated assets of the Borrower and its
Subsidiaries (determined in accordance with GAAP) or which requires the
divestiture of Properties or stock of a Subsidiary, which shall have contributed
a substantial part of the consolidated net income of the Borrower and its
Subsidiaries (determined in accordance with GAAP) for any of the three fiscal
years then most recently ended, and such order, judgment or decree remains
unstayed and in effect for more than 60 days; or

8.1.13. one or more judgments or orders for the payment of money in an aggregate
amount in excess of $5,000,000 shall be rendered against the Borrower or any
Subsidiary and either (i) enforcement proceedings to attach or levy against any
assets of Borrower or such Subsidiary shall have been commenced by any creditor
upon any such judgment or order, which proceedings are not promptly stayed; or
(ii) such judgment or order remains in effect unsatisfied and unstayed for more
than sixty (60) days after entry thereof; or

8.1.14. (A) any Plan shall fail to satisfy the minimum funding standard of ERISA
or the Code for any plan year or part thereof or a waiver of such standard is
sought or granted under Section 412 of the Code, (B) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under ERISA Section 4042
to terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the Borrower or any Commonly Controlled Entity that a Plan may become a
subject of such proceedings, (C) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of Section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed $1,000,000,
(D) the Borrower or any Commonly Controlled Entity shall have incurred or is
reasonably expected to incur any material liability pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, (E) the Borrower or any Commonly Controlled Entity withdraws from
any Multiemployer Plan which creates an obligation of Borrower in excess of
$1,000,000, or (F) the Borrower or any Subsidiary establishes or amends any
employee welfare benefit plan that provides post-employment welfare benefits in
a manner that would materially increase the liability of the Borrower or any
Subsidiary thereunder; or

8.1.15. any Collateral Document, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all of the Obligations, ceases to be in full force and
effect and the Borrower or Subsidiary party thereto shall fail to cure the same
within ten (10) days of written demand by the Collateral Agent, or the Borrower
or any Subsidiary purports to revoke, terminate or rescind any Collateral
Document; or

8.1.16. any provision of the Guaranty Agreement after delivery thereof shall for
any reason cease to be valid and binding on a Guarantor and such Guarantor shall
fail to cure the same within ten (10) days of written demand by the
Administrative Agent, or a Guarantor shall so state in writing; or

8.1.17. (i)  the Borrower shall fail to pay any Prudential Term Notes when due;
(ii) the Borrower shall default in the performance of any term, provision or
conditions contained in the Prudential Agreement, or any other event shall occur
or condition exist, the effect of which is to cause or permit the holder or
holders of the Prudential Term Notes to cause the Prudential Term Notes to
become due prior to their stated maturity; or (iii) the Prudential Term Notes
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled payment or as a result of the sale of an asset securing
such Prudential Term Notes) prior to the stated maturity thereof; or

8.1.18. the Borrower or any Subsidiary shall fail to pay any Rate Management
Obligation when due or the Borrower or any Subsidiary shall breach any term,
provision or condition contained in any Rate Management Transaction or any
transaction of the type described in the definition of “Rate Management
Transactions,” whether or not any Bank or Affiliate of a Bank is a party
thereto.

then, and in any such event, the Administrative Agent shall at the request of,
or may, with the consent of, the Majority Banks, by written notice to the
Borrower, (1) declare the Commitments to be terminated, whereupon the same shall
forthwith terminate; (2) declare the outstanding Notes, all interest thereon,
and all other Obligations to be forthwith due and payable, whereupon the Notes,
all such interest, and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest, or further notice of any kind,
all of which are hereby expressly waived by the Borrower; (3) demand that the
Borrower immediately pay to the Administrative Agent the full amount then
available for drawing under each or any Letter of Credit to be held by the
Administrative Agent as collateral for the L/C Obligations pursuant to such
documentation that the Administrative Agent may reasonably request, and the
Borrower agrees to immediately make such payment and acknowledges and agrees
that the Banks would not have an adequate remedy at law for failure by the
Borrower to honor any such demand and that the Administrative Agent, for the
benefit of the Banks, shall have the right to require the Borrower to
specifically perform such undertaking whether or not any drawings or other
demands for payment have been made under any Letter of Credit; and (4) if such
an event is an event as specified in clause (8.1.7.), (8.1.8.), (8.1.9.), or
(8.1.10.) of this Section 8.1 with respect to the Borrower, all of the Notes at
the time outstanding shall automatically become immediately due and payable at
par together with interest accrued thereon, if any, with respect to each Note,
without presentment, demand, protest or notice of any kind (including, without
limitation, notice of intent to accelerate and notice of acceleration of
maturity), all of which are hereby waived by the Borrower.

8.2. Remedies. Upon the occurrence and during the continuance of any Matured
Default, the Administrative Agent shall at the request of, or may with the
consent of, the Majority Banks proceed to enforce its rights and remedies under
the Collateral Documents, this Agreement, and any other Loan Document for the
ratable benefit of the Secured Parties by appropriate proceedings. Upon the
occurrence and during the continuance of any Matured Default, each Bank is
hereby authorized at any time and from time to time, without notice to the
Borrower (any such notice being expressly waived by the Borrower), to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such Bank
to or for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement or
the Bank’s Note or any other Loan Document, irrespective of whether or not the
Administrative Agent or such Bank shall have made any demand under this
Agreement or such Bank’s Note or such other Loan Document and although such
obligations may be unmatured. Each Bank agrees promptly to notify the Borrower
(with a copy to the Administrative Agent) after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Bank under this Section 8.1 are
in addition to other rights and remedies (including, without limitation, other
rights of setoff) which each such Bank may have.

8.3. Other Remedies. If any Default or Matured Default shall occur and be
continuing, each Bank may proceed to protect and enforce its rights under this
Agreement and the Notes by exercising such remedies as are available to such
Bank in respect thereof under applicable law, either by suit in equity or by
action at law, or both, whether for specific performance of any covenant or
other agreement contained in this Agreement or in aid of the exercise of any
power granted in this Agreement. No remedy conferred in this Agreement upon any
Bank is intended to be exclusive of any other remedy, and each and every such
remedy shall be cumulative and shall be in addition to every other remedy
conferred herein or now or hereafter existing at law or in equity or by statute
or otherwise.

8.4. Application of Proceeds. From and during the continuance of any Matured
Default, any monies or property actually received by the Administrative Agent or
the Collateral Agent pursuant to this Agreement or any other Loan Document, the
exercise of any rights or remedies under any Collateral Document or any other
agreement with the Borrower or any Subsidiary which secures any of the
Obligations, shall be applied in the following order (subject to the applicable
sharing provisions of the Prudential Intercreditor Agreement):

(a) First, to payment of the reasonable expenses, liabilities, losses, costs,
duties, fees, charges or other moneys whatsoever (together with interest payable
thereon) as may have been paid or incurred in, about or incidental to any sale
or other realization of Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and to the ratable payment of
any other unreimbursed reasonable expenses and indemnities for which the
Administrative Agent, the Collateral Agent or any Bank is to be reimbursed
pursuant to this Agreement or any other Loan Document, in each case that are
then due and payable;

(b) Second, to the ratable payment of accrued but unpaid fees of the
Administrative Agent, Unused Portion Fees, letter of credit fees owing to the
Administrative Agent and the Banks under this Agreement;

(c) Third, to the ratable payment of accrued but unpaid interest on the Loans
and any unpaid L/C Obligations then due and payable under this Agreement;

(d) Fourth, to the Collateral Agent to cash collateralize the L/C Obligations;

(e) Fifth, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the ratable payment of all
other Obligations then due and payable which relate to Loans and Letters of
Credit and which are owing to the Administrative Agent, the Collateral Agent and
the Banks;

(f) Sixth, ratably, according to the unpaid termination amounts thereof, to the
payment of all Rate Management Obligations of the Borrower or its Subsidiaries
owing to any Bank (or Affiliate of any Bank), to the extent then due and
payable;

(g) Seventh, ratably according to the unpaid amounts thereof, to the payment of
all Obligations owing to the Banks with respect to any Treasury Management
Agreements;

(h) Eighth, to the ratable payment of any other Obligations then due and
payable; and

(i) Ninth, any excess after payment in full of all Obligations shall be paid to
the Borrower or to such other Person who may be lawfully entitled to receive
such excess.



9.   AGENCY PROVISIONS

9.1. Authorization and Action. Each Bank hereby appoints Bank of Oklahoma, N.A.,
to act on its behalf as the Administrative Agent and Collateral Agent hereunder
and under the other Loan Documents and authorizes each Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement as are
delegated to such Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. The duties of each Agent shall be mechanical and
administrative in nature, and neither Agent shall by reason of this Agreement be
a trustee or fiduciary for any Bank. Neither Agent shall have any duties or
responsibilities except those expressly set forth herein or in the Prudential
Intercreditor Agreement. As to any matters not expressly provided for by this
Agreement (including enforcement or collection of the Obligations), neither
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or so refraining from acting) upon the instructions of the Majority
Banks, and such instructions shall be binding upon all Banks and all holders of
Notes; provided, however, that neither Agent shall be required to take any
action which exposes such Agent to personal liability or which is contrary to
this Agreement or applicable law.

9.2. Liability of Agents. Neither of the Agents nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement in the absence
of its or their own gross negligence or willful misconduct. Without limitation
of the generality of the foregoing, each Agent (1) may treat the payee of any
Note as the holder thereof until such Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
such Agent; (2) may consult with legal counsel, independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants, or experts; (3) makes no warranty or representation to any
Bank and shall not be responsible to any Bank for any statements, warranties, or
representations made in or in connection with this Agreement; (4) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants, or conditions of this Agreement on the part of the
Borrower, or to inspect the Properties (including the books and records) of the
Borrower and its Subsidiaries; (5) shall not be responsible to any Bank for the
due execution, legality, validity, enforceability, genuineness, perfection,
sufficiency, or value of this Agreement or any other instrument or document
furnished pursuant thereto; and (6) shall incur no liability under or in respect
of this Agreement by acting upon any notice, consent, certificate, or other
instrument or writing (which may be sent by telegram, telex, or facsimile
transmission) believed by it to be genuine and signed or sent by the proper
party or parties.

9.3. Rights of Agent as a Bank. With respect to its Commitment, the Loans made
by it and the Note issued to it, each Agent shall have the same rights and
powers under this Agreement as any other Bank and may exercise the same as
though it were not an Agent; and the term “Bank” or “Banks” shall, unless
otherwise expressly indicated, include each Agent in its individual capacity.
Each of the Agents and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, and generally engage in any kind of business
with, the Borrower, any of its Subsidiaries and any Person who may do business
with or own securities of the Borrower or any Subsidiary, all as if such Agent
were not an Agent and without any duty to account therefor to the Banks.

9.4. Independent Credit Decisions. Each Bank acknowledges that it has,
independently and without reliance upon the Agents or any other Bank and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon either Agent
or any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. Except for notices, reports and other
documents and information expressly required to be furnished to the
Administrative Agent by the Borrower or any Subsidiary hereunder or under any
other Loan Document (each of which the Administrative Agent shall promptly upon
receipt provide to each Bank), the Administrative Agent shall have no duty or
responsibility to provide any Bank with any credit or other information
concerning the affairs, financial condition or business of the Borrower or any
of its Subsidiaries (or any of their Affiliates) which may come into the
possession of the Administrative Agent or any of its Affiliates.

9.5. Indemnification. The Banks agree to indemnify each of the Agents (to the
extent not reimbursed by the Borrower), ratably according to the respective
amounts of their Commitments, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against either Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by either Agent
under this Agreement or any of the other Loan Documents, provided that no Bank
shall be liable for any portion of any of the foregoing resulting from such
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Bank agrees to reimburse each of the Agents (to the extent not
reimbursed by the Borrower) promptly upon demand for its Pro Rata Share of any
out-of-pocket expenses (including counsel fees) incurred by such Agent in
connection with the preparation, administration, or enforcement of, or legal
advice in respect of rights or responsibilities under, this Agreement or any of
the other Loan Documents.

9.6. Successor Agent. Each Agent may resign at any time by giving at least sixty
(60) days’ prior written notice thereof to the Banks and the Borrower and may be
removed at any time with cause, but not without cause, by the Majority Banks.
Upon any such resignation or removal, the Majority Banks shall have the right to
appoint a successor Agent. If no successor Agent shall have been so appointed by
the Majority Banks, and shall have accepted such appointment, within forty-five
(45) days after the retiring Agent’s giving of notice of resignation or the
Majority Banks’ removal of the retiring Agent, then the retiring Agent may, on
behalf of the Banks, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least Two Hundred Fifty Million
Dollars ($250,000,000.00). Upon the acceptance of any appointment as an Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. After any
retiring Agent’s resignation or removal hereunder as Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was an Agent under this Agreement.

9.7. Sharing of Payments, Etc. If any Bank shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Note held by it in excess of its Pro Rata Share of
payments on account of the Notes obtained by all the Banks, such Bank shall
purchase from the other Banks such participations in the Notes held by them as
shall be necessary to cause such purchasing Bank to share the excess payment
ratably with each of the other Banks, provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Bank, such purchase from each Bank shall be rescinded and each Bank shall repay
to the purchasing Bank the purchase price to the extent of such recovery
together with an amount equal to such Bank’s Pro Rata Share (according to the
proportion of (1) the amount of such Bank’s required repayment to (2) the total
amount so recovered from the purchasing Bank) of any interest or other amount
paid or payable by the purchasing Bank in respect of the total amount so
recovered. The Borrower agrees that any Bank so purchasing a participation from
another Bank pursuant to this Section 9.7 may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Bank were the direct creditor
of the Borrower in the amount of such participation.

9.8. Collateral and Guaranty Matters.

9.8.1. Each Bank and each other Secured Party (by its acceptance of the benefits
of any Lien encumbering Collateral) acknowledges and agrees that the Collateral
Agent has entered into the Collateral Documents on behalf of itself and the
Secured Parties, and the Secured Parties hereby agree to be bound by the terms
of such Collateral Documents, acknowledge receipt of copies of such Collateral
Documents and consent to the rights, powers, remedies, indemnities and
exculpations given to the Collateral Agent thereunder. All rights, powers and
remedies available to the Collateral Agent and the Secured Parties with respect
to the Collateral, or otherwise pursuant to the Collateral Documents, shall be
subject to the provisions of such Collateral Documents.

(a) Each Bank and each other Secured Party (by its acceptance of the benefits of
any Lien encumbering Collateral) hereby authorizes the Collateral Agent, at its
option and in its discretion, without the necessity of any notice to or further
consent from the Secured Parties:

(b) to release any Lien on any property granted to or held by the Collateral
Agent under any Collateral Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is Transferred or to be Transferred as part of or in connection with
any Transfer permitted hereunder or under any other Loan Document, or
(iii) subject to Sections 7.6 and 11.1, if approved, authorized or ratified in
writing by the Majority Banks;

(c) to take any actions with respect to any Collateral or Collateral Documents
which may be necessary to perfect and maintain Acceptable Security Interests in
and Liens upon the Collateral granted pursuant to the Collateral Documents; and

(d) to take any action in exigent circumstances as may be reasonably necessary
to preserve any rights or privileges of the Secured Parties under the Loan
Documents or applicable legal requirements.

9.8.2. Upon the request of the Collateral Agent at any time, the Secured Parties
will confirm in writing the Collateral Agent’s authority to release particular
types or items of Collateral pursuant to this Section 9.8.

9.8.3. The Borrower (for itself and each of its Subsidiaries) irrevocably
appoints the Collateral Agent as its attorney-in-fact, with full authority to,
after the occurrence and during the continuance of a Matured Default, act for
the Borrower and each of its Subsidiaries and in the name of the Borrower or any
Subsidiary to, in the Collateral Agent’s discretion upon the occurrence and
during the continuance of a Matured Default, (i) file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral without the signature of such party where permitted by law,
(ii) to receive, endorse, and collect any drafts or other instruments,
documents, and chattel paper which are part of the Collateral, (iii) to ask,
demand, collect, sue for, recover, compromise, receive, and give acquittance and
receipts for moneys due and to become due under or in respect of any of the
Collateral, (iv) to file any claims or take any action or institute any
proceedings which the Collateral Agent may reasonably deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
the rights of the Collateral Agent with respect to any of the Collateral and
(v) if the Borrower or any Subsidiary fails to perform any covenant contained in
this Agreement or the other Collateral Documents after the expiration of any
applicable grace periods, the Collateral Agent may itself perform, or cause
performance of, such covenant, and the Borrower shall pay for the expenses of
the Collateral Agent incurred in connection therewith. The power of attorney
granted hereby is coupled with an interest and is irrevocable.

9.8.4. The powers conferred on the Collateral Agent under this Agreement and the
other Collateral Documents are solely to protect its interest in the Collateral
and shall not impose any duty upon it to exercise any such powers. Beyond the
safe custody thereof, the Collateral Agent and each Secured Party shall have no
duty with respect to any Collateral in its possession or control (or in the
possession or control of any agent or bailee) or with respect to any income
thereon or the preservation of rights against prior parties or any other rights
pertaining thereto. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property. None of the Administrative
Agent, the Collateral Agent, any Bank or any other Secured Party shall be liable
or responsible for any loss or damage to any of the Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee, broker or other agent or
bailee selected by Borrower or selected by the Administrative Agent or the
Collateral Agent in good faith.

9.8.5. The rights, duties, protections and immunities afforded to the Collateral
Agent under the terms of the Prudential Intercreditor Agreement are in addition
to the rights, duties, protections and immunities applicable to the Collateral
Agent under the terms of this Section 9. In the event of any irreconcilable
conflict between the provisions of this Agreement and the provisions of the
Prudential Intercreditor Agreement with respect to the rights, duties,
protection and immunities of the Collateral Agent, the provisions of the
Prudential Intercreditor Agreement shall govern.

9.9. No Other Duties. Anything herein to the contrary notwithstanding, the Lead
Arranger, the Syndication Agents and the Documentation Agent listed on the cover
page hereof shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent or a Bank.



10.   ASSIGNMENTS AND PARTICIPATIONS

10.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Banks and
their respective successors and assigns permitted hereby, except that (i) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents without the prior written consent of each Bank, (ii) any
assignment by any Bank must be made in compliance with Section 10.3, and
(iii) any transfer by Participation must be made in compliance with
Section 10.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 10.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 10.3.2. The parties to this Agreement acknowledge that clause (ii) of
this Section 10.1 relates only to absolute assignments and this Section 10.1
does not prohibit assignments creating security interests, including, without
limitation, (x) any pledge or assignment by any Bank of all or any portion of
its rights under this Agreement and any Note to a Federal Reserve Bank or (y) in
the case of a Bank which is a Fund, any pledge or assignment of all or any
portion of its rights under this Agreement and any Note to its trustee in
support of its obligations to its trustee; provided, however, that no such
pledge or assignment creating a security interest shall release the transferor
Bank from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 10.3. The Administrative Agent may treat
the Person which made any Loan or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 10.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.

10.2. Participations.

10.2.1. Any Bank may, without the consent of Borrower but with the consent of
Agent, at any time sell to one or more banks or other entities (“Participants”)
participating interests in any Loan owing to such Bank, any Note held by such
Bank, any Commitment of such Bank or any other interest of such Bank under the
Loan Documents. In the event of any such sale by a Bank of participating
interests to a Participant, such Bank’s obligations under the Loan Documents
shall remain unchanged, such Bank shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Bank shall remain
the owner of its Loans and the holder of any Note issued to it in evidence
thereof for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Bank had not sold
such participating interests, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Bank in connection with
such Bank’s rights and obligations under the Loan Documents.

10.2.2. Each Bank shall retain the sole right to approve, without the consent of
any Participant, any amendment, modification or waiver of any provision of the
Loan Documents other than any amendment, modification or waiver with respect to
any Loan or Commitment in which such Participant has an interest which would
require consent of all of the Banks.

10.2.3. The Borrower agrees that each Participant shall be deemed to have the
right of setoff provided in Section 8.2 in respect of its participating interest
in amounts owing under the Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Bank under the Loan
Documents, provided that each Bank shall retain the right of setoff provided in
Section 8.2 with respect to the amount of participating interests sold to each
Participant. The Banks agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 8.2, agrees
to share with each Bank, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 8.2as if
each Participant were a Bank. The Borrower further agrees that each Participant
shall be entitled to the benefits of Sections 2.17, 2.18 and 2.19 to the same
extent as if it were a Bank and had acquired its interest by assignment pursuant
to Section 10.3, provided that a Participant shall not be entitled to receive
any greater payment under Sections 2.17, 2.18 and 2.19 than the Bank who sold
the participating interest to such Participant would have received had it
retained such interest for its own account, unless the sale of such interest to
such Participant is made with the prior written consent of the Borrower.

10.3. Assignments.

10.3.1. Any Bank may at any time assign to one or more banks or other entities
(“Purchasers”) all or any part of its rights and obligations under the Loan
Documents. Such assignment shall be substantially in form and content
substantially as set forth on Exhibit G hereto or in such other form as may be
agreed to by the parties thereto, and shall be accompanied by an executed
supplement to the Prudential Intercreditor Agreement in the form of Attachment A
to the Prudential Intercreditor Agreement. Each such assignment with respect to
a Purchaser which is not a Bank or an Affiliate of a Bank shall either be in an
amount equal to the entire applicable Commitment and Loans of the assigning Bank
or (unless each of the Borrower and the Administrative Agent otherwise consents)
be in an aggregate amount not less than $5,000,000. The amount of the assignment
shall be based on the Commitment or outstanding Loans (if the Commitment has
been terminated) subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment.

10.3.2. The consent of the Borrower shall be required prior to an assignment
becoming effective unless the Purchaser is a Bank, an Affiliate of a Bank,
provided that the consent of the Borrower shall not be required if a Default has
occurred and is continuing. The consent of the Administrative Agent shall be
required prior to an assignment becoming effective unless the Purchaser is an
Affiliate of a Bank. Any consent required under this Section 10.3.2 shall not be
unreasonably withheld or delayed.

10.3.3. Upon (i) delivery to the Administrative Agent of an assignment, together
with an executed supplement to the Prudential Intercreditor Agreement in the
form of Attachment A to the Prudential Intercreditor Agreement and any consents
required by Sections 10.3.1 and 10.3.2, and (ii) payment of $3,500 fee to the
Administrative Agent for processing such assignment (unless such fee is waived
by the Administrative Agent), such assignment shall become effective on the
effective date specified in such assignment. The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment and Loans under the applicable
assignment agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the Purchaser in and under the Loan Documents will
not be “plan assets” under ERISA, unless an exemption from the prohibited
transaction provisions of ERISA and the Code is available. On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Bank party to this Agreement and any other Loan Document executed by or on
behalf of the Banks and shall have all the rights and obligations of a Bank
under the Loan Documents, to the same extent as if it were an original party
thereto, and the transferor Bank shall be released with respect to the
Commitment and Loans assigned to such Purchaser without any further consent or
action by the Borrower, the Banks or the Administrative Agent. In the case of an
assignment covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a Bank hereunder but shall continue
to be entitled to the benefits of, and subject to, those provisions of this
Agreement and the other Loan Documents which survive payment of the Obligations
and termination of the applicable agreement. Any assignment or transfer by a
Bank of rights or obligations under this Agreement that does not comply with
this Section 10.3 shall be treated for purposes of this Agreement as a sale by
such Bank of a participation in such rights and obligations in accordance with
Section 10.2. Upon the consummation of any assignment to a Purchaser pursuant to
this Section 10.3.3, the transferor Bank, the Administrative Agent and the
Borrower shall, if the transferor Bank or the Purchaser desires that its Loans
be evidenced by Notes, make appropriate arrangements so that new Notes or, as
appropriate, replacement Notes are issued to such transferor Bank and new Notes
or, as appropriate, replacement Notes, are issued to such Purchaser, in each
case in principal amounts reflecting their respective Commitments, as adjusted
pursuant to such assignment.

10.3.4. The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in Tulsa, Oklahoma a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts of the Loans owing to, each Bank pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Banks may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Bank hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Bank, at any reasonable time and from time to time upon reasonable prior
notice.

10.4. Disclosure of Information. The Borrower authorizes each Bank to disclose
to any Participant or Purchaser or any other Person acquiring an interest in the
Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Bank’s possession concerning the
creditworthiness of the Borrower and its Subsidiaries.



11.   MISCELLANEOUS

11.1. Amendments, Etc. No amendment, modification, termination, or waiver of any
provision of any Loan Document to which the Borrower is a party, nor consent to
any departure by the Borrower from any Loan Document to which it is a party,
shall in any event be effective unless the same shall be in writing and signed
by the Majority Banks, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given, provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Banks, do any of the following: (1) waive any of the
conditions precedent specified in Section 3; (2) increase the Commitments of the
Banks or subject the Banks to any additional obligations; (3) increase any
percentage appearing in the definition of Borrowing Base in Section 1.1.22,
(4) reduce the principal of, or interest on, the Notes or any fees hereunder;
(5) postpone any date fixed for any payment of principal of, or interest on, the
Notes or any fees hereunder; (6) release any of the Guarantors from the Guaranty
or all or any substantial portion of the Collateral; (7) change the percentage
of the Commitments or of the aggregate unpaid principal amount of the Notes or
the number of Banks which shall be required for the Banks or any of them to take
action hereunder; or amend, modify or waive any provision of this Section 11.1,
and provided further that (i) no amendment, waiver, or consent shall, unless in
writing and signed by the affected Agent or the L/C Issuer (in addition to the
Banks required above to take such action) affect the rights or duties of the
Administrative Agent, the Collateral Agent or the L/C Issuer under any of the
Loan Documents, and (ii) no Defaulting Bank shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Defaulting Bank may not be increased or extended without the
consent of such Defaulting Bank.

11.2. Notices, Etc. All notices and other communications provided for under this
Agreement and under the other Loan Documents to which the Borrower is a party
shall be in writing (including telegraphic, telex, and facsimile transmissions)
and mailed or transmitted or delivered, at the addresses set forth on the
respective signature pages hereto; or, as to each party, at such other address
as shall be designated by such party in a written notice to all other parties
complying as to delivery with the terms of this Section 11.2. Except as is
otherwise provided in this Agreement, all such notices and communications shall
be effective when deposited in the mails or delivered to the telegraph company,
or sent, answerback received, respectively, addressed as aforesaid, except that
notices to the Administrative Agent pursuant to the provisions of Section 2
shall not be effective until received by the Administrative Agent.

11.3. No Waiver. No failure or delay on the part of any Bank or the
Administrative Agent in exercising any right, power, or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power, or remedy preclude any other or further exercise thereof or
the exercise of any other right, power, or remedy hereunder. The rights and
remedies provided herein are cumulative, and are not exclusive of any other
rights, powers, privileges, or remedies, now or hereafter existing, at law or in
equity or otherwise.

11.4. Successors and Assigns. The Agreement shall be binding upon and inure to
the benefit of the Borrower, each Bank and the Administrative Agent and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights under any Loan Document to which the Borrower is a
party without the prior written consent of all the Banks.

11.5. Costs, Expenses, and Taxes. The Borrower agrees to pay on demand (i) all
out-of-pocket expenses reasonably incurred by the Administrative Agent, the
Collateral Agent and the L/C Issuer in connection with the preparation,
execution, delivery, filing, and administration of the Loan Documents, and of
any amendment, modification, or supplement to the Loan Documents, including the
fees and out-of-pocket expenses of counsel for either Agent incurred in
connection with advising such Agent or any of the Banks as to their rights and
responsibilities hereunder, (ii) all out-of-pocket expenses reasonably incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all out-of-pocket expenses reasonably incurred by either Agent or the L/C
Issuer (including the fees, charges and disbursements of counsel for either
Agent or the L/C Issuer) in connection with the enforcement or protection of its
rights in connection with this Agreement and the other Loan Documents, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the outstanding Loans or Letters of Credit. The
foregoing costs and expenses shall include the fees and charges of the Vehicle
Title Service Company, all search, filing, recording, title insurance,
appraisal, and environmental assessment fees and charges (and all taxes related
thereto), and other out-of-pocket expenses incurred by either Agent or the L/C
Issuer. The Borrower also agrees to pay all such costs and expenses, including
court costs, incurred by any Bank in connection with enforcement of the Loan
Documents, or any amendment, modification, or supplement thereto, whether by
negotiation, legal proceedings, or otherwise. In addition, the Borrower shall
pay any and all stamp and other taxes and fees payable or determined to be
payable in connection with the executing, delivery, filing, and recording of any
of the Loan Documents and the other documents to be delivered under any such
Loan Documents, and agrees to hold the Administrative Agent and each of the
Banks harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or failing to pay such taxes and fees. The
provisions of this Section 11.5 shall survive termination of this Agreement.

11.6. Integration. This Agreement and the Loan Documents contain the entire
agreement between the parties relating to the subject matter hereof and
supersede all oral statements and prior writings with respect thereto.

11.7. Indemnity. The Borrower hereby agrees to defend, indemnify, and hold each
Bank harmless from and against any and all claims, damages, judgments,
penalties, costs, and expenses (including attorney fees and court costs now or
hereafter arising from the aforesaid enforcement of this clause) arising
directly or indirectly from the activities of the Borrower and its Subsidiaries,
its predecessors in interest, or third parties with whom it has a contractual
relationship, or arising directly or indirectly from the violation of any
environmental protection, health, or safety law, whether such claims are
asserted by any governmental agency or any other person. This indemnity shall
survive termination of this Agreement.

11.8. Governing Law. This Agreement and the Notes shall be governed by, and
construed in accordance with, the laws of the State of Oklahoma.

11.9. Severability of Provisions. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of such Loan Document or affecting the
validity or enforceability of such provision in any other jurisdiction.

11.10. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties to this Agreement in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement.
Borrower agrees that telefaxed or scanned Loan Documents evidencing execution
shall be deemed originals.

11.11. Headings. Section headings in the Loan Documents are included in such
Loan Documents for the convenience of reference only and shall not constitute a
part of the applicable Loan Documents for any other purpose.

11.12. Jury Trial Waiver. THE BORROWER AND EACH BANK HEREBY WAIVE TRIAL BY JURY
IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT,
AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR
THE LOAN DOCUMENTS. NO OFFICER OR ANY BANK OR OF THE ADMINISTRATIVE AGENT HAS
AUTHORITY TO WAIVE, CONDITION, OR MODIFY THIS PROVISION.

11.13. USA Patriot Act Notification. IMPORTANT INFORMATION ABOUT PROCEDURES FOR
OPENING A NEW ACCOUNT. To help the government fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person or entity
that opens an account, including any deposit account, treasury management
account, loan, other extension of credit, or other financial services product.
What this means for Borrower: When Borrower opens an account, if Borrower is an
individual, Bank will ask for Borrower’s name, taxpayer identification number,
residential address, date of birth, and other information that will allow Bank
to identify Borrower, and, if Borrower is not an individual, Bank will ask for
Borrower’s name, taxpayer identification number, business address, and other
information that will allow Bank to identify Borrower. Bank may also ask, if
Borrower is an individual, to see Borrower’s driver’s license or other
identifying documents, and, if Borrower is not an individual, to see Borrower’s
legal organizational documents or other identifying documents.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURES APPEARS ON FOLLOWING PAGES]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written.

SAIA, INC.

By:
James A. Darby,
Vice President – Finance
Chief Financial Officer and Secretary


11465 Johns Creek Parkway
Suite 400
Johns Creek, Georgia 30097
Attention: James A. Darby
Phone: (770) 232-4041
Facsimile: (770) 232-4066
E-mail: jdarby@saia.com

1

BANK OF OKLAHOMA, N.A., as a Bank, Lead

Arranger and Administrative Agent

By:
Daniel A. Hughes, Senior Vice President


Principal Office and Lending Office for Base and LIBOR Loans:

Bank of Oklahoma Tower


P.O. Box 2300
Tulsa, Oklahoma 74192
Attention: Dan Hughes
Phone: (918) 588-6155
Facsimile: (918) 295-0400
E-mail: dhughes@bokf.com

Commitment: $35,000,000

2

U.S. BANK NATIONAL ASSOCIATION, as a Bank and as Documentation Agent

By:
Name: Edward B. Hanson
Title: Assistant Vice President


Principal Office and Lending Office for Base Rate Loans and LIBOR Loans:

US Bank


MK-WI-CCCL
400 City Center
Oshkosh, WI 54901
Attention: Barbara Campbell
Phone: (920) 237-7370
Fax: (920) 237-7993
e-mail: complex—credits—oshkosh@usbank.com

Commitment: $35,000,000

3

JPMORGAN CHASE BANK, N.A.

By:

Robert P. Carswell, Senior Underwriter

Principal Office and Lending Office for Base Rate Loans and LIBOR Loans:

3475 Piedmont Rd. NE, Floor 18
Atlanta, GA 30305
Attention: Robert P. Carswell
Phone: (404) 926-2549
Facsimile: (404) 925-2592
E-mail: robert.p.carswell@jpmorgan.com

Commitment: $23,000,000

4

BANK OF AMERICA, N.A., as successor by merger

to LaSalle Bank National Association, as a Bank and as Syndication Agent

By

David Thomas, Senior Vice President

Principal Office and Lending Office for Base Rate Loans and LIBOR Loans:

2001 Clayton Rd. Bldg B
Concord, CA  94520
Attention: Prashant Kumar Dubey
Phone: (415) 436-4777 ext 1386
Facsimile: (214) 290-9519
Email:prashant.k.dubey@bankofamerica.com

Commitment: $35,000,000

5

SUNTRUST BANK

By

Tesha Winslow, Portfolio Manager

Principal Office and Lending Office for Base Rate Loans and LIBOR Loans:

303 Peachtree Street, N.E.,10th Floor
Atlanta, GA 30308
Attention: Tesha Winslow
Phone: (404) 813-0581
Facsimile: (404) 588-8833
E-mail: Tesha.Winslow@SunTrust.com

Commitment: $32,000,000

EXHIBIT A

(Form of Guaranty)
EXHIBIT B

(Form of Security Agreement)
EXHIBIT C

(Form of Borrowing Notice)

BORROWING NOTICE

      TO:  
Bank of Oklahoma Tower
P.O. Box 2300
Tulsa, Oklahoma 74192
Attention: Dan Hughes
Phone: (918) 588-6155
Facsimile: (918) 295-0400

Pursuant to Section 2.4 of that certain Third Amended and Restated Credit
Agreement dated as of June 26, 2009 (as amended, extended, restated, modified or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein shall have the meanings assigned to them in the Credit Agreement), among
SAIA, INC., a Delaware corporation (the “Borrower”), the financial institutions
party thereto (each individually, a “Bank,” and collectively, the “Banks”), BANK
OF OKLAHOMA, N.A., as Lead Arranger and as Administrative Agent and Collateral
Agent, BANK OF AMERICA, N.A., as successor by merger to LaSalle Bank National
Association, as Syndication Agent, and U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agent, this represents the Borrower’s request for a Revolving
Credit Loan as follows:

                1.     Amount of Revolving Credit Loan: $     
       
[Note: Minimum of $1,000,000]
 
  2.    
Requested Borrowing Date:
       

3. Type of Revolving Credit Loan (check one):

       Base Rate Loan        LIBOR Loan

4. Interest Period (if applicable):

       One Month        Two Months        Three Months        Four Months

5. Principal amount of all Revolving Credit Loans outstanding following the
disbursement of the Revolving Credit Loan requested in this Borrowing Notice:
$     

6. Available Borrowing Base as of the date of this Borrowing Notice: $     

The Borrower hereby certifies that (a) the representations and warranties of the
Borrower contained in Section 4 of the Credit Agreement and all other Loan
Documents to which it is a party and of each Guarantor in the Guaranty and all
other Loan Documents to which it is a party are true and correct on and as of
the date hereof and will remain true and correct after giving effect to the
making of the Revolving Credit Loan requested in this Borrowing Notice; and
(b) no Default or Matured Default has occurred or is continuing or would result
from the making of the Revolving Credit Loan requested in this Borrowing Notice.

      DATED:       , 20        
SAIA, INC.
   
By:      
James A. Darby,
Vice President – Finance

Chief Financial Officer and SecretaryEXHIBIT D

(Form of Interest Rate Election Notice)

INTEREST RATE ELECTION NOTICE

      TO:  
Bank of Oklahoma Tower
P.O. Box 2300
Tulsa, Oklahoma 74192
Attention: Dan Hughes
Phone: (918) 588-6155
Facsimile: (918) 295-0400

Pursuant to Section 2.6 of that certain Third Amended and Restated Credit
Agreement dated as of June 26, 2009 (as amended, extended, restated, modified or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein shall have the meanings assigned to them in the Credit Agreement), among
SAIA, INC., a Delaware corporation (the “Borrower”), the financial institutions
party thereto (each individually, a “Bank,” and collectively, the “Banks”), BANK
OF OKLAHOMA, N.A., as Lead Arranger and as Administrative Agent and Collateral
Agent, BANK OF AMERICA, N.A., as successor by merger to LaSalle Bank National
Association, as Syndication Agent, and U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agent, this represents the Borrower’s request to convert or renew
outstanding Revolving Credit Loans as follows:

1. Conversion/Renewal Date:       



2.   Conversion Selection. To convert $      of existing [Base Rate Loans][LIBOR
Loans], the final day of the current Interest Period (if applicable), which is
the Conversion/Renewal Date shown above, to [Base Rate Loans][LIBOR Loans], as
follows:

     
Dollar Amount: $     
Interest Period (if converting to LIBOR Loans):
 


       One Month        Two Months
         Three Months        Four Months

3. Renewal Selection (LIBOR Loans). To renew $      of existing LIBOR Loans, the
final day of the current Interest Period of which is the Conversion/Renewal Date
shown above, as follows:

Dollar Amount: $     

New Interest Period:        One Month        Two Months        Three Months
       Four Months

The Borrower hereby certifies that (a) the representations and warranties of the
Borrower contained in Section 4 of the Credit Agreement and all other Loan
Documents to which it is a party and of each Guarantor in the Guaranty and all
other Loan Documents to which it is a party are true and correct on and as of
the date hereof and will remain true and correct after giving effect to the
conversion or renewal requested in this Notice; and (b) no Default or Matured
Default has occurred or is continuing or would result from the conversion or
renewal requested in this Notice.

      DATED:       , 20        
SAIA, INC.
   
By:      
James A. Darby,
Vice President – Finance

Chief Financial Officer and Secretary

EXHIBIT E

(Form of Officer’s Certificate)

OFFICER’S CERTIFICATE

This Officer’s Certificate is delivered pursuant to Section 5.1.3 of the Third
Amended and Restated Credit Agreement dated as of June 26, 2009 (as amended,
extended, restated, modified or supplemented from time to time, the “Credit
Agreement”), among SAIA, INC., a Delaware corporation (the “Borrower”), the
financial institutions party thereto (each individually, a “Bank,” and
collectively, the “Banks”), BANK OF OKLAHOMA, N.A., as Lead Arranger and as
Administrative Agent and Collateral Agent, BANK OF AMERICA, N.A., as successor
by merger to LaSalle Bank National Association, as Syndication Agent, and U.S.
BANK NATIONAL ASSOCIATION, as Documentation Agent. Unless the context otherwise
requires, capitalized terms used in this Certificate or in any of the
attachments hereto and not otherwise defined have the respective meanings
assigned to them in the Credit Agreement.

As used in this Certificate (including the Schedules attached hereto), the term
“Current Quarterly Calculation Date” means the last day of the fiscal quarter
ending       , 20      , and the term “Calculation Period” means the four fiscal
quarters of the Borrower ending on the Current Quarterly Calculation Date.

The undersigned hereby certifies, represents and warrants as follows:

1. The undersigned is an Authorized Officer of the Borrower and as such he or
she is authorized to execute and deliver this Officer’s Certificate on behalf of
the Borrower.

2. The undersigned has reviewed the activities of the Borrower with a view to
determining whether the Borrower has fulfilled its obligations under the Loan
Documents.

3. Except as set forth on Schedule I attached hereto, to the best knowledge of
the undersigned, after due inquiry:

(a) the Borrower has complied with and is in compliance with all of the terms
and provisions of the Loan Documents;

(b) all representations and warranties made by the Borrower in the Loan
Agreement are true and correct in all material respects as of the date hereof
(other than representations and warranties which refer solely to an earlier
specified date); and

(c) no Default or Matured Default has occurred and is continuing under the
Credit Agreement.

4. As of the Current Quarterly Calculation Date, the Borrower was in compliance
with the financial covenants set forth in Sections 6.1, 6.2, 6.3, 6.4 and 6.5 of
the Credit Agreement, as demonstrated by the computations set forth in
Schedule II attached hereto.

6

IN WITNESS WHEREOF, I have executed this Officer’s Certificate this        day
of       , 200      , in my capacity as an Authorized Officer of the Borrower.

     
Name:
Title:

SCHEDULE I

To Compliance Certificate
(Disclosure of Defaults and Non-Compliance)

A. Nature of Default or Matured Default or terms of Loan Documents that have not
been complied with in all material respects:

B. Steps being taken to correct such Default or Matured Default or
noncompliance:

SCHEDULE II

To Compliance Certificate
(Compliance with Financial Covenants)

I. Adjusted EBITDAR for Calculation Period

A. Calculation of EBITDAR for Calculation Period

                         
Net Income for Calculation Period
  $            
 
        Plus  
Federal, state and other income tax
    +          
 
        Plus  
Interest Expense
    +          
 
        Plus  
Depreciation and amortization
    +          
 
        Plus  
Rental Expense
    +          
 
        Plus  
Losses resulting from the sale, conversion or other disposition
    +          
of capital assets
               
 
        Plus  
Losses from the acquisition of securities or the retirement or
    +          
extinguishment of Indebtedness
               
 
        Plus  
Losses during Calculation Period from any discontinued operations
    +          
or the disposition thereof, from any extraordinary items or from any prior
period adjustments
               
 
        Minus  
Gains resulting from the sale, conversion or other disposition of
    —          
capital assets
               
 
        Minus  
Gains resulting from the write-up of assets
    —          
 
        Minus  
Earnings of any acquired Person for any period prior to the date
    —          
of Acquisition
               
 
        Minus  
Deferred credit representing excess of equity in any acquired
    —          
Subsidiary at the date of Acquisition over the cost of the investment in such
Subsidiary
               
 
        Minus  
Gains from the acquisition of securities or the retirement or
    —          
extinguishment of Indebtedness
               
 
        Minus  
Gains on collections from the proceeds of insurance policies or
    —          
settlements
               
 
        Minus  
Restoration to income of any Contingency Reserve (except to the
    —          
extent that provision for such reserve was made out of income accrued during the
Calculation Period)
               
 
        Minus  
Gains during Calculation Period from any discontinued operations
    —          
or the disposition thereof, from any extraordinary items or from any prior
period adjustments
               
 
        Minus  
Any interest in the undistributed earnings (but not losses) of
    —          
any Person which is not a Subsidiary of the Borrower, which in the aggregate
will be deducted only to the extent they are positive, adjusted for minority
interests in Subsidiaries
               
 
               
EBITDAR
  $            
 
       

B. Adjustments to EBITDAR permitted by Administrative Agent

         
i. Pro forma additions related to Permitted Acquisitions
  $    
 
       
ii. Non-recurring charges and/or extraordinary items proposed by
    +  
Borrower to be included in EBITDAR
       
 
       
Total Adjustments to EBITDAR (i. + ii.)
  $    
 
       

     
C.
  Adjusted EBITDAR (A + B) $     
II.
  Calculation of Excess Cash on Hand at Current Quarterly Calculation Date
 
   

[Note: Complete this Part II during Adjusted Covenant Period only.]

Total unencumbered cash and cash equivalents

at Current Quarterly Calculation Date $     

Minus: $5,000,000 — 5,000,000

Minus: Total principal balance of all outstanding Loans —       

Excess Cash on Hand $     

III. Fixed Charge Coverage Ratio (Section 6.1)

A. Calculation of Net Cash Flow for Calculation Period:

                  i. Adjusted EBITDAR for Calculation Period (see Part I above)
    $    
        MINUS
         
        ii. Sum of:
         
       
a. Rental Expense for Calculation Period
    $    

 
         

b. Cash taxes for Calculation Period
    +    

 
         

c. Maintenance Capital Expenditures for
Calculation Period
  +

 


 
         

d. Distributions for Calculation Period
(approval of Majority Banks required)
  +

 


 
         

e. Treasury stock purchases (to the
extent permitted by Section 7.13(b))
during Calculation Period
  +


 



 
         

(a + b +c + d + e)
          —
 
               
Net Cash Flow (i. minus ii.)
 
 

 
 
 


B. Calculation of Total Debt Service for Calculation Period:

         
i. Interest Expense for Calculation Period
  $    
 
       
ii. Scheduled principal payments on long-term debt for Calculation Period
    +  
 
       
iii. Capital Lease payments during Calculation Period
    +  
 
       
Total Debt Service (i. + ii. + iii.)
  $    
 
       

C. Fixed Charge Coverage Ratio (A divided by B)        to 1.00

D. Minimum required Fixed Charge Coverage Ratio

                 
During Adjusted Covenant Period
After Adjusted Covenant Period
      1.05 to 1.00
1.10 to 1.00 E.  
Compliance?Yes—
  No—  
IV.  
Leverage Ratio (Section 6.2)
 
 
   
 
 
 


A. Calculation of Numerator:

                 
i. Consolidated Indebtedness as of Current
  XXXXXXX   $    
Quarterly Calculation Date
               
 
               
ii. Rental Expense for Calculation Period
  $       XXXXXXX
multiplied by six (6)
               
 
               
 
  Times 6 Equals     +  
 
               
Total Indebtedness (i. + ii.)
  XXXXXXX   $    
 
               
Minus: Excess Cash on Hand (Adjusted Covenant
  XXXXXXX     —  
Period only)
               
 
               
Numerator
  XXXXXXX   $    
 
               

B. Adjusted EBITDAR for Calculation Period (see Part I above) $     

C. Leverage Ratio (A divided by B)        to 1.00

D. Maximum Permitted Leverage Ratio

             
At each of June 30, 2009, September 30, 2009,
December 31, 2009, and March 31, 2010
 
4.25 to 1.00    
At June 30, 2010, and September 30, 2010
  4.00 to 1.00    
At December 31, 2010
  3.75 to 1.00    
At March 31, 2011 and thereafter
  3.25 to 1.00 E.  
Compliance?Yes—No—
 
V.  
Adjusted Leverage Ratio (Section 6.3)
 
   
 
 


A. Calculation of Numerator

                 
i. Consolidated Indebtedness as of Current
  XXXXXXX   $    
Quarterly Calculation Date
               
 
               
ii. Rental Expense for Calculation Period
  $       XXXXXXX
multiplied by six (6)
               
 
               
 
  Times 6 Equals     +  
 
               
iii. L/C Obligations as of Current Quarterly
  XXXXXXX     +  
Calculation Date
               
 
               
iv. Excess Cash on Hand (Adjusted Covenant Period
  XXXXXXX     —  
only)
               
 
               
Numerator (i. + ii. + iii. — iv.)
  XXXXXXX   $    
 
               

B. Adjusted EBITDAR for Calculation Period (see Part I above) $     

C. Adjusted Leverage Ratio (A divided by B)        to 1.00

D. Maximum Permitted Adjusted Leverage Ratio

                      At each of June 30, 2009, September 30, 2009,
        December 31, 2009, and March 31, 2010
  4.75 to 1.00     At June 30, 2010, and September 30, 2010
  4.50 to 1.00     At December 31, 2010
      4.25 to 1.00     At March 31, 2011 and thereafter
      3.75 to 1.00 E.  
Compliance?
  Yes—   No—  


V. Tangible Net Worth (Section 6.4)

A. Tangible Net Worth at Current Quarterly Calculation Date $     

B. Calculation of Minimum Required Tangible Net Worth

                  $ 145,000,000             Plus  
75% of positive Net Income from Continuing Operations in
each fiscal quarter commencing with the fiscal quarter
ended June 30, 2009
  +


   
 
        Plus  
75% of the Net Proceeds from the issuance and sale by
the Borrower of any Equity Interests after the Effective
Date
  +


   
 
        Minus  
Losses from Discontinued Operations commencing with the
fiscal quarter ending June 30, 2009
  —

   
 
           
Minimum Required Tangible Net Worth
 
   
 
 


      C.  
Compliance?Yes—No—
VII.  
Asset Coverage Ratio (Section 6.5)
   
 

[Note: Leave this Part VII blank for Current Quarterly Calculation Dates
subsequent to September 30, 2009, as long as requirements of Sections 5.11
through 5.14 of Credit Agreement have been satisfied.]

A. Total accounts of the Borrower and its Subsidiaries $     

Plus: Net book value of Consolidated fixed assets +      

Total: $     

B. Total principal balance of all Indebtedness

(including Loans outstanding under Credit Agreement

and Prudential Obligations) $     

          Plus: Total L/C Obligations
  + __________
Minus:
  Excess Cash on Hand (see Part II above)   -      

Total: $     

C. Asset Coverage Ratio (A divided by B)        to 1.00

                  D.   Minimum required Asset Coverage Ratio
  2.00 to 1.00 E.  
Compliance?
  Yes—   No—  


EXHIBIT F

(Form of Borrowing Base Report)

BORROWING BASE REPORT

This Borrowing Base Report is delivered pursuant to Section 5.1.5 of the Third
Amended and Restated Credit Agreement dated as of June 26, 2009 (as amended,
extended, restated, modified or supplemented from time to time, the “Credit
Agreement”), among SAIA, INC., a Delaware corporation (the “Borrower”), the
financial institutions party thereto (each individually, a “Bank,” and
collectively, the “Banks”), BANK OF OKLAHOMA, N.A., as Lead Arranger and as
Administrative Agent and Collateral Agent, BANK OF AMERICA, N.A., as successor
by merger to LaSalle Bank National Association, as Syndication Agent, and U.S.
BANK NATIONAL ASSOCIATION, as Documentation Agent. Unless the context otherwise
requires, capitalized terms used in this Borrowing Base Report or in any of the
attachments hereto and not otherwise defined have the respective meanings
assigned to them in the Credit Agreement.

The undersigned hereby certifies, represents and warrants as follows:



1.   The undersigned is an Authorized Officer of the Borrower and as such he or
she is authorized to execute and deliver this Borrowing Base Report on behalf of
the Borrower.



2.   As of        (the “Calculation Date”), the Borrowing Base was $     ,
computed as set forth in Parts I and II of the Schedule to this Borrowing Base
Report.



3.   As of the Calculation Date, the Available Borrowing Base was $     ,
computed as set forth in Part III of the Schedule to this Borrowing Base Report.



4.   As of the Calculation Date, as demonstrated in Part IV of the Schedule to
this Borrowing Base Report (check one):

       (Excess) The Available Borrowing Base exceeded the Aggregate Outstanding
Credit Exposure by $     

       (Deficiency) The Available Borrowing Base was less than the Aggregate
Outstanding Credit Exposure by $     



5.   Accompanying this Borrowing Base Report are an accounts aging report and an
updated list of all Rolling Stock, as required by Section 5.1.5 to the Credit
Agreement.



6.   The undersigned further certifies, represents and warrants that, to the
best of his knowledge, the information and computations contained herein are
true and correct in all respects.

7





IN WITNESS WHEREOF, the undersigned has executed this Borrowing Base Report on
the date set forth below.

DATE:             

Name:       

Title:       

8

SCHEDULE
to
Borrowing Base Report

I. Calculation of Eligible Accounts

                  Total accounts (accounts receivable) at Calculation Date
(exclusive of interest, late charges or carrying charges and net of discounts,
refunds or contra accounts)**   $               Minus the following accounts:  
  a.    
Accounts in dispute or as to which the account debtor has given notice that it
claims right of rejection, return, recoupment, setoff, counterclaim, deduction
or defense to payment
               
 
          b.    
Accounts subject to assignment, adverse claim or Lien (other than in
    —          
favor of Collateral Agent)
               
 
          c.    
Accounts evidenced by, or as to which the Borrower or a Subsidiary has
    —          
received, a note, chattel paper, draft, check, trade acceptance or other
instrument in payment thereof or obtained a judgment
               
 
          d.    
Rights to payment arising under leases of goods
    —          
 
          e.    
Accounts as to which the account debtor is an Affiliate of the Borrower
    —          
 
          f.    
Account as to which the account debtor is a governmental body, agency
    —          
or authority
               
 
          g.    
Account as to which the account debtor has died or is the subject of
    —          
dissolution, liquidation, termination of existence, insolvency, business
failure, receivership, bankruptcy, readjustment of debt, assignment for the
benefit of creditors or similar proceedings
               
 
          h.    
Accounts not payable in Dollars
    —          
 
          i.    
Account due from account debtors located outside the United States or
    —          
incorporated/organized under the laws of a jurisdiction other than a state of
the United States
               
 
          j.    
Accounts remaining unpaid more than 90 days following the original
    —          
invoice date
               
 
          k.    
Accounts owing from account debtors where 10% or more of the balance
    —          
owed has been outstanding more than 90 days beyond the original invoice date
(“tainted accounts”)
               
 
          l.    
Accounts owed by same account debtor which exceeds 20% of total
    —          
Eligible Accounts (“concentration accounts”)
               
 
          m.    
Account as to which the Administrative Agent has made a determination that the
prospects for collection are doubtful
               
 
        Total Eligible Accounts                  

**The Borrower certifies as to each account included in the total amount listed
on the first line that (i) the account arose from transportation, distribution,
freight, hauling or warehousing services, or other ancillary services incidental
thereto, furnished by the Borrower or a Wholly Owned Subsidiary, (ii) is based
upon a valid, enforceable and legally binding order or contract, (iii) has been
invoiced in accordance with the terms of such order or contract, (iv) the
account debtor for each account is unconditionally obligated to make payment,
and (v) the Collateral Agent has an Acceptable Security Interest in such
account.

II. Calculation of Borrowing Base

                         
Component
  Amount   Advance Rate   Discounted Value    
 
                i.  
Total Eligible Accounts (see Part I above)
        80 %  
   
 
             
ii.  
Net Orderly Liquidation Value of Rolling
Stock which is owned as of Calculation Date,
which was included in the latest appraisal
of the Borrower’s Rolling Stock delivered
pursuant to Section 5.2.4 of the Credit
Agreement, and in which the Collateral Agent
has an Acceptable Security Interest
 





  75%






 






   
 
             
iii.  
Depreciated book value of Rolling Stock
which is owned as of Calculation Date, which
was acquired subsequent to the latest
appraisal of the Borrower’s Rolling Stock
delivered pursuant to Section 5.2.4 of the
Credit Agreement, and in which the
Collateral Agent has an Acceptable Security
Interest;
 






  75%







  +







   
 
                iv.  
Appraised Value of the Mortgaged Properties
in which the Collateral Agent has an
Acceptable Security Interest
 

  75%


  +


   
 
                   
Borrowing Base (sum of i. + ii. + iii. + iv.)
  NA   NA  
   
 
             


         
III.
  Calculation of Available Borrowing Base  

 
     

A.
  Borrowing Base as of Calculation Date (see Part II above)   $     

B. Total outstanding principal balance of Prudential Obligations

     
as of Calculation Date
  $     
Minus: Excess Cash on Hand on Calculation Date
(Adjusted Covenant Period only)
 
-     
Difference
  $     

C. Available Borrowing Base as of Calculation Date

             
(A minus B)
  $     

9

          IV.  
Calculation of Excess/Deficiency
 
   
 
 


A. Total Loans outstanding under Credit Agreement

     
as of Calculation Date
  $     
Outstanding L/C Obligations as of Calculation Date
  +     

Aggregated Outstanding Credit Exposure as of Calculation Date $     

B. Available Borrowing Base (see Part III above) -      

C. Excess/(Deficiency) as of Calculation Date (A minus B) $     

Exhibit G

(Form of Assignment and Assumption Agreement)

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations in its capacity as a Bank under the Credit
Agreement and any other documents or instruments delivered pursuant thereto that
represents the amount and percentage interest identified below of all of the
Assignor’s outstanding rights and obligations under the respective facilities
identified below (including without limitation any letters of credit, guaranties
and swingline loans included in such facilities and, to the extent permitted to
be assigned under applicable law, all claims (including without limitation
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity), suits, causes of action and any other right of the
Assignor against any Person whether known or unknown arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

                1.    
Assignor:
          2.    
Assignee:
       [and is an Affiliate/Approved
Fund of [identity Bank]1   3.    
Borrower(s):
          4.    
Agent:
       , as the Administrative Agent under the Credit Agreement.



5.   Credit Agreement: The [amount] Credit Agreement dated as of        among
[name of Borrower(s)], the Banks party thereto, [name of Agent], as Agent, and
the other agents party thereto.



1   Select as applicable.



6.   Assigned Interest:

                  Facility Assigned  
Aggregate Amount of
Commitment/Loans
for all Banks*
  Amount of
Commitment/Loans
Assigned*   Percentage Assigned of
Commitment/Loans2

   
 
                 3  
$
    $          %    
 
                   
$
    $          %    
 
                   
$
    $          %    
 
           

7. Trade Date:        4

Effective Date:       , 20       [TO BE INSERTED BY AGENT AND WHICH SHALL BE THE
EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE ADMINISTRATIVE AGENT.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By:      
Title:


ASSIGNEE

[NAME OF ASSIGNEE]

By:      
Title:


[Consented to and]5 Accepted:

[NAME OF AGENT], as Agent

By:      
Title:


[Consented to:]6

*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.


3 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Loan Commitment,”, etc.)
4 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.
5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
6 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Bank, L/C Issuer) is required by the terms of the Credit Agreement.

[NAME OF RELEVANT PARTY]

By:      
Title:


ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectability, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) the performance or observance by
the Borrower, any of its Subsidiaries or Affiliates or any other Person of any
of their respective obligations under any Loan Document, (v) inspecting any of
the property, books or records of the Borrower, or any guarantor, or (vi) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Bank thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Bank thereunder, (iii) agrees that its payment instructions and
notice instructions are as set forth in Schedule 1 to this Assignment and
Assumption, (iv) confirms that none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be “plan assets” under ERISA, (v) agrees
to indemnify and hold the Assignor harmless against all losses, costs and
expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Bank, and (vii) attached as Schedule 1 to this Assignment and Assumption is any
documentation required to be delivered by the Assignee with respect to its tax
status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Bank.

2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Oklahoma.

Schedule 1.1.77

(Identification of Mortgaged Properties)

         
Location
  Doors
 
       
Atlanta, GA
    224  
 
       
Dallas, TX
    174  
 
       
Houston, TX
    158  
 
       
Garland, TX
    145  
 
       
Memphis, TN
    124  
 
       
Nashville, TN
    116  
 
       
Charlotte, NC
    107  
 
       
New Orleans, LA
    86  
 
       
Denver, CO
    81  
 
       
Fontana, CA
    79  
 
       
Jacksonville, FL
    74  
 
       
Miami, FL
    68  
 
       

Schedule 1.1.94

PRICING SCHEDULE

                                     
Pricing Level
  Leverage Ratio   LIBOR Rate Margin   Base Rate Margin   Unused Portion Fee  
Letter of Credit Fee
 
                                   
I
  <=1.50x     2.750 %     0.500 %     0.400 %     2.750 %
 
                                   
II
  >1.50x but <=2.00x     3.000 %     0.750 %     0.425 %     3.000 %
 
                                   
III
  >2.00x but <=2.50x     3.250 %     1.000 %     0.450 %     3.250 %
 
                                   
IV
  >2.50x but <=3.25x     3.500 %     1.250 %     0.475 %     3.500 %
 
                                   
V
  >3.25x but <=3.75x     3.750 %     1.500 %     0.500 %     3.750 %
 
                                   
VI
  >3.75x     4.000 %     1.750 %     0.500 %     4.000 %
 
                                   

The foregoing shall be recalculated on not less than a quarterly basis, on the
date on which the Administrative Agent is in full receipt of the Borrower’s most
recent financial statements (and, in the case of the year-end financial
statements, audit report) for the fiscal quarter then ended, pursuant to
Section 5.1 (“Pricing Date”). The applicable Pricing Level shall be established
based on the Leverage Ratio for the most recently completed fiscal quarter and
shall remain in effect until the next Pricing Date. From the Effective Date to
the first Pricing Date, the Pricing Level IV shall apply. If the Borrower has
not delivered its financial statements by the date such financial statements
(and, in the case of the year-end financial statements, audit report) are
required to be delivered under Section 5.1 hereof, until such financial
statements and audit report are delivered, Pricing Level VI shall apply. If the
Borrower subsequently delivers such financial statements before the next Pricing
Date, the Pricing Level established by such late delivered financial statements
shall take effect from the date of delivery until the next Pricing Date. In all
other circumstances, the Pricing Level established by such financial statements
shall be in effect from the Pricing Date that occurs immediately after the end
of the fiscal quarter covered by such financial statements until the next
Pricing Date. Each determination of the Pricing Level made by the Administrative
Agent in accordance with the foregoing shall be conclusive and binding on the
Borrower and the Banks if reasonably determined.

Schedule 3.1.8

(Items to be Addressed by Opinion of Counsel)

1. The Borrower is a corporation, duly incorporated, validly existing and in
good standing under the laws of the state of Delaware. Each of STI and SCS is a
corporation, duly organized, validly existing and in good standing under the
laws of the State of Delaware. SMF is a limited liability company, duly formed,
validly existing and in good standing under the laws of the state of Louisiana.
Each of the Borrower, STI and SMF (collectively, the “Loan Parties”) is
qualified or registered to do business in, and is in good standing in, every
jurisdiction in which the Mortgaged Properties are located and every other
jurisdiction in which such qualification or registration is required, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a material adverse effect.

2. Each of STI, SCS and SMF is a Wholly Owned Subsidiary of the Borrower. The
Borrower does not have any Subsidiaries other than STI, SCS and SMF.

3. Each of the Loan Parties has all requisite power and authority and the legal
right to own and operate its Properties and to carry on its business as now
conducted.

4. The execution, delivery and performance of the Loan Documents to which each
of the Loan Parties is a party are within its corporate or limited liability
company powers, as applicable, and have been duly authorized by all necessary
corporate or limited liability company action.

5. Each of the Loan Documents has been duly executed and delivered by each of
the Loan Parties party thereto and constitutes the legal, valid and binding
obligation of the Loan Parties party thereto, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity.

6. The transactions contemplated by the Loan Documents, including the borrowings
thereunder and the grant of Liens in favor of the Collateral Agent in the
Collateral, (a) do not require any consent or approval of, registration or
filing with, or any other action by, any governmental agency or authority,
except such as have been obtained or made and are in full force and effect,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of either of the Loan Parties or any order of any
court, tribunal, or governmental agency or authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon either of the Loan Parties or any of their respective Properties, or give
rise to a right thereunder to require any payment to be made by the Loan
Parties, and (d) will not result in the creation or imposition of any Lien on
any Property of either of the Loan Parties, except in favor of the Collateral
Agent as contemplated by the Loan Documents.

7. The Security Agreement is sufficient in form to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in all right, title and interest of the Loan
Parties in the Personal Property Collateral, to the extent a security interest
in the Personal Property Collateral may be created under Article 9 of the UCC.

8. The financing statements, including the descriptions of the collateral
covered thereby, comply with the applicable requirements of the UCC. Upon the
filing of the financing statements in the UCC records of the Delaware Secretary
of State (as to the Borrower and STI) and the Louisiana Secretary of State (as
to SMF), accompanied by payment of the applicable filing fees, the security
interest granted in the Personal Property Collateral pursuant to the Security
Agreement will be perfected, to the extent such security interest may be
perfected solely by filing one or more financing statements in the central UCC
filing office of the jurisdiction in which each of the Loan Parties is
organized.

9. The Security Agreement creates in favor of the Collateral Agent, for the
benefit of the Secured Parties, valid and enforceable security interest in the
Equity Interests of STI and SCS owned by the Borrower and in the Equity
Interests of SMF owned by STI. No election has been made by SMF to treat its
Equity Interests as securities under Article 8 of the UCC. The Equity Interests
in SMF are uncertificated. Accordingly, the filing of the financing statement in
the UCC records of the Delaware Secretary of State, accompanied by payment of
the applicable filing fees, is sufficient to perfect the Collateral Agent’s
security interest pursuant to the UCC in the Equity Interests of SMF owned by
STI. Upon delivery of the stock certificates evidencing the outstanding Equity
Interests in each of SCS and STI, accompanied by stock powers executed in blank,
the Collateral Agent will have a perfected security interest in and control over
the Equity Interests in each of SCS and STI.

10. To counsel’s knowledge and except as set forth in filings made by the
Borrower with the SEC, there are no actions, suits or proceedings by or before
any court, arbitrator or governmental agency or authority pending or threatened
against or affecting either of the Loan Parties (a) as to which there is a
reasonable possibility of an adverse determination and which, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
have a material adverse effect, or (b) that involve the Credit Agreement, any
Loan Document or the transactions contemplated thereby.

11. The Borrower is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

Schedule 4.17

(Current Insurance Policies)

Schedule 7.1

(Existing Liens)

UCC-1 Financing Statement filed in Acadia Parish, Louisiana (File No. 01-070539)
on April 3, 2007, against Saia Motor Freight Line, LLC (formerly Saia Motor
Freight Line, Inc.) for precautionary purposes in connection with an equipment
leasing transaction for twenty copiers.

Schedule 7.2

(Existing Debt)

7.2(f) – Six leases for copiers characterized as capital leases for
approximately $100,000.00.

10